Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 1 of 52
           Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 2 of 52

                                                                                                                                     USOO8762658B2


(12) United States Patent                                                                                    (10) Patent No.:                       US 8,762,658 B2
       Flvnn
         y   et al.                                                                                            45) Date of Patent:                              Jun. 24,9 2014

(54) SYSTEMS AND METHODS FOR PERSISTENT                                                                           5,325,509 A           6/1994 Lautzenheiser
        DEALLOCATION                                                                                              5,357,475 A * 10/1994 Hasbun et al. ................ T11 103
                                                                                                                  5,392.427 A           2f1995 Barrett et al.
(75) Inventors: David Flynn, Sandy, UT (US);                                                                      5,404,485 A           4, 1995 Ban
                      Jonathan Thatcher, Liberty Lake, WA                                                         5.438,671 A           8, 1995 Miles
                      (US); Michael Zappe, Arvada, CO (US)                                                                                (Continued)
(73) Assignee: Fusion-io, Inc., Salt Lake City, UT (US)                                                                         FOREIGN PATENT DOCUMENTS
(*) Notice:           Subject to any disclaimer, the term of this                                    CN                            1771495         5, 2006
                      patent is extended or adjusted under 35                                        EP                            14185O2         5, 2004
                      U.S.C. 154(b) by 0 days.                                                                                            (Continued)
(21) Appl. No.: 13/566,471                                                                                                         OTHER PUBLICATIONS
(22) Filed:           Aug. 3, 2012                                                                   State Intellectual Property Office, Office Action, CNApplication No.
                                                                                                     200780050983.8, issued May 18, 2011.
(65)                     Prior Publication Data
        US 2012/03312O6A1              Dec. 27, 2012                                                                                      (Continued)

            Related U.S. Application Data                                                            Primary Examiner — Edward Dudek, Jr.
(63) Continuation of application No. 11/952,113, filed on                                            (74) Attorney, Agent, or Firm — Stoel Rives LLP
        Dec. 6, 2007, now Pat. No. 8,261,005.
(60) Provisional application No. 60/873,111, filed on Dec.                                           (57)                                ABSTRACT
     6, 2006, provisional application No. 60/974,470, filed
     on Sep. 22, 2007.                                                                               An apparatus, system, and method are disclosed for manag
(51) Int. Cl.                                                                                        ing data with an empty data segment directive at the storage
     G06F I3/00              (2006.01)                                                               device. The apparatus, system, and method for managing data
     G06F 3/28               (2006.01)                                                               include a write request receiver module and a data segment
(52) U.S. Cl.                                                                                        token storage module. The write request receiver module
        USPC .................... 711/154.711/E12002. 707,692                                        receives a storage request from a requesting device. The stor
(58) Field of Classification Search                                                                  age request includes a request to store a data segment in a
        USPC ........................... 711/154. E12002.707,692                                     storage device. The data segment includes a series of
                                                                                                     repeated, identical characters or a series of repeated, identical
     See application file for complete search history.
                                                                                                     character strings. The data segment token storage module
(56)               References Cited                                                                  stores a data segment token in the storage device. The data
                                                                                                     segment token includes at least a data segment identifier and
                  U.S. PATENT DOCUMENTS                                                              a data segment length. The data segment token is Substantially
       4,571,674. A  2/1986 Hartung                                                                  free of data from the data segment.
       5,193,184 A * 3/1993 Belsan et al. ..................... T1 1/4
       5,261,068 A       11/1993 Gaskins et al.
       5,307.497 A        4, 1994 Feigenbaum et al.                                                                              26 Claims, 18 Drawing Sheets
                                                      1300 N.
                                                                                     Storage Device
                                                                                            50
                                                                                  Storage Controller

                                                           Write Request             data Segment            Toker Generatics
                                                          Receiver Module            Toker Storage                Module
                                                                                        Module
                                                                1302                       1304                       1306

                                                                                       Read Data              Read Request
                                                           Read Request                                      ReSoonse Module
                                                          Resistie
                                                               1308                     Ek
                                                                                         Ocule
                                                                                        1310
                                                                                                                pe
                                                                                                              Tarsmit Data
                                                                                                                 Segment
                                                                                     Securs Erase
                                                          Reconstitute Data             Module                Toke live
                                                          Segment Module                   1320
                                                              1318.
                                                                                        Erase
                                                                                      Cofration               Translit Data
                                                           Storage Space                                         Segment
                                                            Reservation               Module 322                  Module
                                                              Module                                               1316
                                                                1324.
                                                                                      Data Storage
                                                                                        Device
                                                                                           154


                                                                                  Requesting device
                                                                                           1328

                                                                        Token Generation          Reconstitute Data
                                                                            Module                Segment Module
                                                                             1306                      1318.
          Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 3 of 52


                                                               US 8,762.658 B2
                                                                          Page 2

(56)                    References Cited                                           7,035,974 B2     4/2006 Shang
                                                                                   7,043,599 B1     5/2006 Ware et al.
                   U.S. PATENT DOCUMENTS                                           7,047.366 B1      5, 2006 Ezra
                                                                                   7,050,337 B2      5, 2006 Iwase et al.
       5,469,555 A      1 1/1995 Ghosh et al.                                      7,058,769 B1      6/2006 Danilak
       5.499.354 A      3, 1996 ASchoffetal.                                       7,076,599 B2     7/2006 Aasheim et al.
       5,504.882. A     4, 1996 Chai                                               7,082,495 B2     7/2006 DeWhitt et al.
       5.535,399 A      7, 1996 Blitz et al.                                       7,082,512 B2      7/2006 Aasheim et al.
       5,553,261 A      9, 1996 Hasbun et al.                                      7,085,879 B2      8/2006 Aasheim et al.
       5,586,291. A     12/1996 Lasker et al.                                      7,089,391 B2     8/2006 Geiger et al.
       5,594,883. A      1, 1997 Pricer                                            7,093,101 B2      8/2006 Aasheim et al.
       5,596,736 A       1/1997 Kerns                                              7,096,321 B2     8/2006 Modha
       5,598,370 A       1/1997 Nijima et al.                                      7,130,956 B2     10/2006 Rao
       5,651,133. A     7/1997 Burkes                                              7,130,957 B2 10/2006 Rao
       5,680,579 A      10/1997 Young et al.                                       7,167,953 B2      1/2007 Megiddo et al.
       5,682,497 A      10/1997 Robinson                                           7,171,536 B2      1/2007 Chang et al.
       5,682,499 A      10, 1997 Bakke et al.                                      7,173,852 B2     2/2007 Gorobets
       5,701434. A      12/1997 Nakagawa                                           7,181,572 B2      2/2007 Walmsley
       5,745,792   A    4, 1998    Jose                                            7,194.577   B2   3/2007    Johnson et al.
       5,754,563   A    5, 1998    White                                           7,194,740   B1   3/2007    Frank et al.
       5,757,567   A    5, 1998    Hetzler et al.                                  7,203,815   B2   4/2007    Haswell
       5,787,486   A    7, 1998    Chin et al.                                     7,215,580   B2   5/2007    Gorobets
       5,802,602   A    9, 1998    Rahman et al.                                   7,219,238   B2   5/2007    Saito et al.
       5,809,527 A       9/1998    Cooper et al.                                   7,243,203   B2   7/2007    Scheuerlein
       5,809,543 A       9/1998    Byers et al.                                    7,246,179   B2   7/2007    Camara et al.
       5,845,329 A      12/1998    Onishi et al.                                   7,254,686   B2   8/2007    Islam
       5.930,815. A      7, 1999   Estakhri et al.                                 7,260,820   B1   8/2007    Waldspurger et al.
       5957,158 A       9/1999 Volzetal.                                           7,275,135 B2     9/2007 Coulson
       5,960,462 A       9, 1999 Solomon et al.                                    7,280,536 B2     10/2007 Testardi
       6,000,019 A      12/1999 Dykstal et al.                                     7,305.520 B2     12/2007 Voight et al.
       6,014,724. A      1/2000 Jenett ............................ T11 103        7.340,558 B2     3/2008 Lee et al.
       6,073,232 A      6, 2000 Kroeker et al.                                     7,340,566 B2     3/2008 Voth
       6,101,601 A      8/2000 Matthews et al.                                     7,356,651 B2     4/2008 Liu et al.
       6,170,039 B1      1/2001 Kishida                                            7,360,015 B2     4/2008 Matthews et al.
       6,170,047 B1      1/2001. Dye                                               7.366,808 B2     4/2008 Kano et al.
       6,173,381 B1      1/2001 Dye                                                7,395,384 B2     7/2008 Sinclair et al.
       6,185,654 B1     2/2001 Van Doren                                           7,398,348 B2     7/2008 Moore et al.
       6,209,088 B1     3/2001 Reneris                                             7,437.510 B2     10/2008 Rosenbluth et al.
       6,236,593 B1     5/2001 Hong et al.                                         7.447,847 B2     11/2008 Louie et al.
       6.256,642 B1     7/2001 Krueger et al.                                      7.450,420 B2     11/2008 Sinclair et al.
       6,279,069 B1     8/2001 Robinson et al.                                     7.464,221 B2     12/2008 Nakamura et al.
       6,289,413 B1      9/2001 Rogers et al.                                      7.487,235 B2     2/2009 Andrews et al.
       6,330,688 B1     12/2001 Brown                                              7,487.320 B2     2/2009 Bansal et al.
       6,336,174 B1      1/2002 Li et al.                                          7,516,267 B2     4/2009 Coulson et al.
       6,356,986   B1   3/2002     Solomon et al.                                  7,526,614   B2   4/2009    van Riel
       6,370,631   B1   4/2002     Dye                                             7,529,905   B2   5/2009    Sinclair
       6,385,710   B1   5/2002     Goldman et al.                                  7,536,491   B2   5 2009    Kano et al.
       6,404,647   B1   6, 2002    Minne                                           7,552,271   B2   6/2009    Sinclair et al.
       6,412,080   B1   6/2002     Fleming et al.                                  7,580.287   B2   8/2009    Aritome
       6,418.478 B1     7/2002 Ignatius et al.                                     7,603,532 B2 10/2009 Rajan et al.
       6,507.911 B1     1/2003 Langford                                            7,610,348 B2     10/2009 Kisley et al.
       6,523,102 B1     2/2003 Dye et al.                                          7.620,773 B2     11/2009 Nicholson et al.
       6,564,285 B1     5, 2003 Mills                                              7,640,390 B2     12/2009 Iwamura et al.
       6.587,915 B1     7, 2003 Kim                                                7,644,239 B2      1/2010 Ergan et al.
       6,601.211 B1     7/2003 Norman                                              7,660,911 B2      2/2010 McDaniel
       6,635,685 B1     9, 2003 Cho et al.                                         7,660,941 B2     2/2010 Lee et al.
       6,629.12 B1      9, 2003 Shank                                              7,664,239 B2     2/2010 Groffet al.
       6.658.438 B1 12/2003 Moore et al.                                           7,669,019 B2     2/2010 Fujibayashi et al.
       6,671,757 B1     12/2003 Multer et al.                                      7,676,628 B1     3/2010 Compton et al.
       6,715,027 B2     3, 2004 Kim et al.                                         7,702,873 B2     4/2010 Griess et al.
       6,751,155 B2     6/2004 Gorobets                                            7,721,059 B2      5/2010 Mylly et al.
       6,754,774 B2      6/2004 Gruner et al.                                      7,725,628 B1     5/2010 Phanet al.
       6,775,185   B2   8/2004     Fujisawa et al.                                 7,831,783   B2   11/2010   Pandit et al.
       6,779,088   B1   8/2004     Benveniste et al.                               7,840,839   B2   11/2010   Scales et al.
       6,785,776   B2   8/2004     Arimilli et al.                                 7,853,772   B2   12/2010   Chang et al.
       6,785,785   B2   8/2004     Piccirillo et al.                               7,873,782   B2    1/2011   Terry
       6,877,076 B1     4/2005 Cho et al.                                          7,873,803 B2      1/2011 Cheng,
       6,880,049 B2     4/2005 Gruner et al.                                       7,882,305 B2     2/2011 Moritoki
       6,883,069 B2     4/2005 Yoshida                                             7,904,647 B2     3/2011 El-Batal et al.
       6,883,079 B1     4/2005 Priborsky                                           7.913,051 B1     3/2011 Todd et al.
       6,938,133 B2      8, 2005 Johnson et al.                                    7,917,803 B2     3/2011 Stefanus et al.
       6,957,158   B1   10/2005    Hancock et al.                                  7,941,591   B2    5/2011   Aviles
       6.959,369   B1   10/2005    Ashton et al.                                   7.984,230   B2    7/2011   Nasu et al.
       6,981,070   B1   12/2005    Luket al.                                       8,046,526   B2   10/2011   Yeh
       6,996,676   B2    2/2006    Megiddo                                         8,055,820   B2   11/2011   Sebire
       7,010,652   B2    3/2006    Piccirillo et al.                               8,127,103   B2    2/2012   Kano et al.
       7,010,662 B2     3/2006 Aasheim et al.                                      8, 135,900 B2    3/2012 Kunimatsu et al.
       7,013,376 B2     3/2006 Hooper, III                                         8, 135,904 B2    3/2012 Lasser et al.
       7,013,379 B1     3/2006 Testardi                                            8,151,082 B2     4/2012 Flynn et al.
          Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 4 of 52


                                                             US 8,762.658 B2
                                                                        Page 3

(56)                  References Cited                                           2007/0260608 A1      1 1/2007 Hertzberg et al.
                                                                                 2007,0261030 A1      11/2007 Wadhwa
                 U.S. PATENT DOCUMENTS                                           2007,0263514 A1      11/2007 Iwata et al.
                                                                                 2007/0266037 A1      1 1/2007 Terry
       8,171.204 B2    5, 2012 Chow et al.                                       2007/0274150 A1      11/2007 Gorobets
       8,214.583 B2    7/2012 Sinclair et al.                                    2007/0300008 Al 12/2007 Rogers et al.
 2002fOO69317 A1       6, 2002 Chow et al.                                       2008/0010395 A1       1/2008 Mylly et al.
 2002fOO69318 A1       6, 2002 Chow et al.                                       2008/0052377 Al       22008 Light
 2002/01038.19 A1      8, 2002 Duvillier                                         2008/0091876 A1      4/2008 Fujibayashi et al.
 2002fO181134 A1      12/2002 Bunker et al.                                      2008/0120469 A1       5/2008 Kornegay et al.
 2003/006 1296 A1      3f2003 Craddock et al.                                    2008/O126507 A1       5.2008 Wilkinson
 2003. O140051 A1      7/2003 Fujiwara et al.                                    2008/O126700 A1       5/2008 El-Batal et al.
 2003. O145230 A1      7, 2003 Chiu et al.                                       2008-0140737 Al       6/2008 Garst et al.
 2003. O149753 A1      8, 2003 Lamb                                              2008/0229045 A1      9/2008 Qi
 2003/0163630 A1*      8, 2003 Aasheim et al. .............. T11 103             2008/0235443 Al      9, 2008 Chow et al.
 2003/0198084 A1      10/2003 Fujisawa et al.                                    2008/0243966 A1      10, 2008 Croisettier
 2004.0003002 A1       1/2004 Adelmann                                           2008/0263259 A1      10/2008 Sadovsky et al.
 2004/0093463 A1       5/2004 Shang                                              2008/0263305 A1      10, 2008 Shu et al.
 2004/01483.60 A1      7/2004 Mehra et al.                                       2008/0263569 A1      10, 2008 Shu et al.
 2004/O186946 A1       9, 2004 Lee                                               2008/0276040 A1      11/2008 Moritoki
 2004/0268359 A1      12, 2004 Hanes                                             2008/0294847 A1      1 1/2008 Maruyama et al.
 2005.0002263 A1       1/2005 Iwase et al.                                       2009/0070526 Al       3, 2009 Tetrick
 2005, OO15539 A1      1/2005 Horii et al.                                       2009,0083478 A1      3/2009 Kunimatsu et al.
 2005, OO27951 A1,     2, 2005 Piccirillo et al.                                 2009/0083485 A1      3/2009 Cheng
 2005, 0120177 A1      6, 2005 Black                                             2009.0089485 Al      4, 2009 Yeh
 2005, 0141313 A1      6, 2005 Gorobets                                          2009.0125650 AI      52009 Sebire
 2005/0177672 A1       8, 2005 Rao                                               2009/O1257OO A1      5, 2009 Kisel
 2005/0177687 A1       8, 2005 Rao                                               2009. O150599 A1     6/2009 Bennett
 2005/0193166 A1       9, 2005 Johnson et al.                                    2009/0150605 A1       6/2009 Flynn et al.
 2005/0216653 A1       9, 2005 Aasheim et al.                                    2009/0150641 A1       6/2009 Flynn et al.
 2005/024O713 A1      10, 2005 Wu                                                2009/0228637 A1      9, 2009 Moon
 2005/024651.0 A1     11/2005 Retnamma et al.                                    2009/0248763 Al      10/2009 Rajan
 2005/0257017 A1      1 1/2005 Yagi                                              2009/0248922 A1      10, 2009 Hinohara et al.
 2005/0273476 A1      12, 2005 Wertheimer                                        2009,0276588 A1      11/2009 Murase
 2006,0004955 A1        1/2006 Ware et al.                                       2009/0276654 A1      11/2009 Butterworth et al.
 2006.0020744 A1        1/2006 Sinclair et al.                                   2009,0287887 A1      11/2009 Matsuki
 2006/0026385 A1       2/2006 Dinechin et al.                                    2009/0292861 A1      1 1/2009 Kanevsky et al.
 2006/0059326 A1       3f2006 Aasheim et al.                                     2009,030O277 A1      12/2009 Jeddelloh
 2006, OO75057 A1      4, 2006 Gildea et al.                                     2009/0307424 A1      12/2009 Galloway et al.
 2006, OO85626 A1      4/2006 Roberson et al.                                    2009/0313453 A1      12/2009 Stefanus et al.
 2006/0129778 A1       6, 2006 Clark et al.                                      2009/03276O2 A1      12/2009 Moore et al.
 2006/013.6657 A1      6/2006 Rudelic et al.                                     2009/0327804 Al      12/2009 Moshayedi
 2006.0143396 A1       6, 2006 Cabot                                             2010.0005228 A1       1/2010 Fukutomi
 2006, O149893 A1      7/2006 Barfuss et al.                                     2010.0011147 A1       1/2010 Hummel et al.
 2006/0179263 A1       8/2006 Song et al.                                        2010.0017556 A1       1/2010 Chin
 2006, O184722   A1    8, 2006   Sinclair                                        2010.0017568    A1    1/2010   Wadhawan et al.
 2006/0190552    A1    8/2006    Henze et al.                                    2010, 0023674   A1    1/2010   Aviles
 2006/0224849    A1   10, 2006   Islam et al.                                    2010, 0023676   A1    1/2010   Moon et al.
 2006/0236061    A1   10, 2006   Koclanes                                        2010, 0023682   A1    1/2010   Lee et al.
 2006/0248387 A1      11/2006 Nicholson et al.                                   2010/0030946 A        2.2010 Kano et al.
 2006/0265636 A1      11/2006 Hummler                                            2010/0076936 A1      3/2010 Rajan
 2006/0271740 A1      11, 2006 Market al.                                        2010, OO82922 A1     4/2010 George et al.
 2007/0005928 A1       1/2007 Trika et al. .................... T11 202          2010/0095059 Al      4, 2010 Kisley et al.
 2007, OO16699 A1      1/2007 Minami                                             2010, 0169.542 A1    7/2010 Sinclair
 2007/0033325 A1       2/2007 Sinclair                                           2010/0205231 A1      8/2010 Cousins
 2007/0033326 A1       2/2007 Sinclair                                           2010/0205335 A1      8, 2010 Phan et al.
 2007/0033327 A1       2/2007 Sinclair                                           2010/0211737 A1      8/2010 Flynn et al.
 2007/0033362 A1       2/2007 Sinclair                                           2010/021791.6 A1     8/2010 Gao et al.
 2007.0043900 A1       2/2007 Yun                                                2010. 0235597 A1     9, 2010 Arakawa
 2007/0050548 A1       3, 2007 Bali et al.                                       2010/0262738 A1      10/2010 Swing et al.
 2007/0050571 A1       3/2007 Nakamura                                           2010/026274.0 A1     10, 2010 Borchers et al.
 2007/0061508 A1       3/2007 Zweighaft                                          2010/0262757 A1      10/2010 Sprinkle et al.
 2007/0088666 A1       4, 2007 Saito                                             2010/0262759 A1      10, 2010 Borchers et al.
 2007, 0118676 A1      5, 2007 Kano et al.                                       2010/0262760 A1      10/2010 Swing et al.
 2007/011.8713 A1      5, 2007 Guterman                                          2010/0262761 A1      10, 2010 Borchers et al.
 2007/O124540 A1       5, 2007 van Riel                                          2010/02627.62 A1     10, 2010 Borchers et al.
 2007/O136555 A1       6, 2007 Sinclair                                          2010/0262766 A1      10/2010 Sprinkle et al.
 2007/O143532 A1       6, 2007 Gorobets et al.                                   2010/0262767 A1      10, 2010 Borchers et al.
 2007.0143560 A1       6, 2007 Gorobets                                          2010/0262773 A1      10, 2010 Borchers et al.
 2007.0143561 A1       6, 2007 Gorobets                                          2010/0262894 A1      10/2010 Swing et al.
 2007.0143566    A1  6, 2007     Gorobets                                        2010/0262979 A1      10, 2010 Borchers et al.
 2007. O150689   A1  6, 2007     Pandit et al.                                   2011/0022819 A1        1/2011 Post et al.
 2007. O156998   A1   7, 2007    Gorobets
 2007/0168698    A1* 7/2007      Coulson et al. ................... 714/5                  FOREIGN PATENT DOCUMENTS
 2007. O19877O   A1  8, 2007     Horii et al.
 2007/0204128    A1  8, 2007     Lee et al.                                  EP                  1814039          3, 2009
 2007/0208790    A1  9, 2007     Reuter et al.                               GB                  O123416          9, 2001
 2007/0233937    A1 10, 2007     Coulson et al.                              JP                  4242848          8, 1994
           Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 5 of 52


                                                         US 8,762.658 B2
                                                                   Page 4

(56)                   References Cited                                 Spillane, “Enabling Transactional File Access via Lightweight Ker
                                                                        nel Extensions”. Stony Brook University, IBM T.J. Watson Research
              FOREIGN PATENT DOCUMENTS                                  Center, published Feb. 25, 2009.
                                                                        Wu, “eNVy: A Non-Volatile, Main Memory Storage System.” ACM
JP                8153014           6, 1996                             0-89791-660-3/94/0010, ASPLOS-VI Proceedings of the sixth inter
JP              20O259.525          9, 2000                             national conference on Architectural Support for programming lan
JP             2009 122850          6, 2009                             guages and operating systems, pp. 86-97, 1994.
WO            WO94, 19746           9, 1994
WO            WO95/18407            7, 1995                             Wright, “Extending Acid Semantics to the File System”, ACM Trans
WO            WO96, 12225           4f1996                              actions on Storage, vol. 3, No. 2, published May 1, 2011, pp. 1-40.
WO             WOO2O1365            1, 2002                             Seltzer, “File System Performance and Transaction Support', Uni
WO          WO2004O99989           11, 2004                             versity of California at Berkeley, published Jan. 1, 1992.
WO          WO2005103878           11, 2005                             Novell, “File System Primer'. http://wiki.novell.com/index.php/
WO          WO2006.062511           6, 2006                             File System Primer, 2006, visited Oct. 18, 2006.
WO          WO2006065626            6, 2006                             Dan, “Implementing MLC NAND Flash for Cost-Effective, High
WO          WO2O08130799            3, 2008                             Capacity Memory.” M-Systems, White Paper, 91-SR-014-02-8L,
WO         WO 2008/073421           6, 2008                             Rev 1.1, Sep. 2003.
WO          WO2O11106394            9, 2011                             Samsung Electronics, “Introduction to Samsung's Linux Flash File
                   OTHER PUBLICATIONS                                   System RFS Application Note”, Version 1.0, Nov. 2006.
                                                                        Morgenstern, David, “Is There a Flash Memory RAID in your
State Intellectual Property Office, Office Action, CNApplication No.    Future?'. http://www.eweek.com—eWeek. Ziff Davis Enterprise
200780050970.0, issued Oct. 28, 2010.
                                                                        Holdings Inc., Nov. 8, 2006, visited Mar. 18, 2010.
                                                                        Anonymous, "Method for Fault Tolerance in Nonvolatile Storage'.
State Intellectual Property Office, Office Action, CNApplication No.    http://ip.com, IP.com No. IPCOMO00042269D, 2005.
200780050970.0, issued Jun. 29, 2011.                                   Volos, “Mnemosyne: Lightweight Persistent Memory”, ACM 978
State Intellectual Property Office, Office Action, CNApplication No.    1-4503-0266-1/11/03, published Mar. 5, 2011.
200780050970.0, issued Jan. 5, 2012.                                    ELNEC, “NAND Flash Memories and Programming NAND Flash
State Intellectual Property Office, Office Action, CNApplication No.    Memories Using ELNEC Device Programmers, Application Note.”
200780051020.X, issued Nov. 11, 2010.                                   published Mar. 1, 2007.
State Intellectual Property Office, Office Action, CNApplication No.    Tal, “NAND vs. NOR Flash Technology.” M-Systems, www2.
200780051020.X, issued Jul. 6, 2011.                                    electronicproducts.com/PrintArticle.aspx?ArticleURL=FEBMSY1.
State Intellectual Property Office, Office Action, CNApplication No.    feb2002.html, visited Nov. 22, 2010.
200780051020.X, issued Nov. 7, 2011.                                    Coburn, “NV-Heaps: Making Persistent Objects Fast and Safe with
European Patent Office, Office Action, EP Application No.               Next-Generation, Non-Volatile Memories', ACM978-1-4503-0266
07865345.8, issued Nov. 17, 2010.                                       1/11/0, published Mar. 5, 2011.
United States Patent Office, Final Office Action, U.S. Appl. No.        Mesnier, "Object-Based Storage.” IEEE Communications Magazine,
11/952,109, mailed Nov. 29, 2011.                                       Aug. 2003, pp. 84-90.
United States Patent Office, Office Action, U.S. Appl. No.              Garfinkel, “One Big File Is Not Enough: A Critical Evaluation of the
11/952,113, mailed Mar. 6, 2012.
                                                                        Dominant Free-Space Sanitization Technique.” 6th Workshop on
                                                                        Privacy Enhancing Technologies. Cambridge, United Kingdom, pub
United States Patent Office, Office Action, U.S. Appl. No.              lished Jun. 1, 2006.
11/952,113, mailed Dec. 15, 2010.                                       Porter, “Operating SystemTransactions.” ACM 978-1-60558-752-3/
United States Patent Office, Office Action, U.S. Appl. No.              09/10, published Oct. 1, 2009.
11/952,109, issued May 1, 2012.                                         Sears, “Stasis: Flexible Transactional Storage.” OSDI 06: 7th
Ari, "Performance Boosting and Workload Isolation in Storage Area       USENIX Symposium on Operating Systems Design and Implemen
Networks with SanCache.” Hewlett Packard Laboratories, Proceed          tation, published Nov. 6, 2006.
ings of the 23rd IEEE / 14th NASA Goddard Conference on Mass            Rosenblum, “The Design and Implementation of a Log-Structured
Storage Systems and Technologies (MSST 2006), May 2006, pp.             File System.” ACM Transactions on Computer Systems, vol. 10 Issue
263-227.                                                                1, Feb. 1992.
Gutmann, “Secure Deletion of Data from Magnetic and Solid-State         Seltzer, “Transaction Support in a Log-Structured File System'.
Memory'. Usenix, 14 pages, San Jose, CA, published Jul. 1, 1996.        Harvard University Division of Applied Sciences, published Jan. 1,
Brandon, Jr., “Sparse Matrices in CS Education.” Journal of Com         1993 (Chapter 5, pp. 52-69).
puting Sciences in Colleges, vol. 24 Issue 5. May 2009, pp. 93-98.      Seltzer, “Transaction Support in Read Optimized and Write Opti
Gal. "A Transactional Flash File System for Microcontrollers.” 2005     mized File Systems.” Proceedings of the 16th VLDB Conference,
USENIX Annual Technical Conference, published Apr. 10, 2009.            Brisbane, Australia, published Jan. 1, 1990.
Plank, "A Tutorial on Reed-Solomon Coding for Fault Tolerance in        Barrall et al., U.S. Appl. No. 60/625,495, “Dynamically Expandable
RAID-like System.” Department of Computer Science, University of        and Contractible Fault-Tolerant Storage System Permitting Variously
Tennessee, pp. 995-1012, Sep. 1997.                                     Sized Storage Devices and Method.” filed Nov. 5, 2004.
Actel. "Actel Fusion FPGAs Supporting Intelligent Peripheral Man        Barrall et al., U.S. Appl. No. 60/718,768, "Dynamically Adaptable
agement Interface (IPMI) Applications.” http://www.actel.com/           Fault-Tolerant Storage System.” filed Sep. 20, 2005.
                                                                        Terry et al., U.S. Appl. No. 60/797,127. “Filesystem-aware Block
documents/Fusion IPMI AN.pdf, Oct. 1, 2006, visited Mar. 11,            Storage System. Apparatus, and Method.” filed May 3, 2006.
2010.                                                                   United States Patent Office, U.S. Appl. No. 60/912,728, published as
Asine, “ASPMC-660 Rugged IDE Flash Drive PMC Module ,                   U.S. Application Publication No. 20080263305 on Oct. 23, 2008.
http://www.asinegroup.com/products/aspmc660.html. copyright             WIPO, International Search Report and Written Opinion for PCT/
2002, visited Nov. 8, 2009.                                             US2011/025885, mailed Sep. 28, 2011.
BiTMICRO, “BiTMICRO Introduces E-Disk PMC Flash Disk Mod                WIPO, International Search Report and Written Opinion for PCT/
ule at Military & Aerospace Electronics East 2004.” http://www.         US2007/025048, mailed May 27, 2008.
bitmicro.com/press. Sub, published May 18, 2004, visited Mar. 8,        WIPO, International Preliminary Report on Patentability for PCT/
2011.                                                                   US2007/025.048, mailed Jun. 10, 2009.
Spansion, “Data Management Software (DMS) for AMD Simulta               WIPO, International Preliminary Report on Patentability for PCT/
neous ReadWrite Flash Memory Devices', published Jul. 7, 2003.          US2007/059048, mailed Oct. 20, 2009.
Van Hensbergen, “Dynamic Policy Disk Caching for Storage Net            WIPO, International Search Report and Written Opinion for PCT/
working.” IBM Research Division, RC24123, Nov. 2006.                    US2007/059048, mailed Aug. 25, 2008.
          Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 6 of 52


                                                        US 8,762.658 B2
                                                                    Page 5

(56)                   References Cited                                  Kawaguchi. “A Flash-Memory Based File System.” TCON95 Pro
                                                                         ceedings of the USENIX 1995 Technical Conference Proceedings, p.
                   OTHER PUBLICATIONS                                    13.
                                                                         Micron Technology, Inc., “NAND Flash 101: An Introduction to
WIPO, International Preliminary Report on Patentability for PCT/         NAND Flash and How to Design. It in to Your Next Product (TN-29
US2007/086687, mailed Mar. 18, 2009.                                     19).”        http://www.micron.com/~/media/Documents/Products/
WIPO, International Search Report and Written Opinion for PCT/           Technical%20Note/NAND%20Flash/145tn2919 nand 101.pdf,
US2007/086687, mailed Sep. 5, 2008.                                      2006, visited May 10, 2010.
WIPO, International Preliminary Report on Patentability for PCT/         Micron, “TN-29-42: Wear-Leveling Techniques in NAND Flash
                                                                         Devices. Mar. 10, 2010.
US2007/086688, mailed Mar. 16, 2009.                                     Micron, TN-29-08: Technical Note, “Hamming Codes for NAND
WIPO, International Search Report and Written Opinion for PCT/           Flash Memory Devices.” Mar. 10, 2010.
US2007/086691, mailed May 8, 2008.                                       Microsoft, “How NTFS Works.” Apr. 9, 2010.
WIPO, International Preliminary Report on Patentability for PCT/         Probert, “Windows Kernel Internals Cache Manager.” Microsoft
US2007/086691, mailed Feb. 16, 2006.                                     Corporation, http://www.i.u-tokyo.ac.jp/edu/training/SS/lecture?
WIPO, International Search Report and Written Opinion for PCT/           new-documents/Lectures 15-CacheManager/CacheManager.pdf
US2007/086701, mailed Jun. 5, 2008.                                      printed May 15, 2010.
WIPO, International Preliminary Report on Patentability for PCT/         Ranaweera, 05-27ORO, SAT: Write Same (10) command (41h), T10/
                                                                         05, Jul. 7, 2005, www.t10.org/ftp/t 10/document.05/05-27Or0.pdf,
US2007/086701, mailed Mar. 16, 2009.                                     last visited Apr. 11, 2013.
WIPO, International Search Report and Written Opinion for PCT/           Shimpi. Anand, The SSD Anthology: Understanding SSDs and New
US2010/048325, mailed Jun. 1, 2011.                                      Drives from OCZ, Mar. 18, 2009, 69 pgs.
WIPO, International Preliminary Report on Patentability for PCT/         Shu, “DataSet Management Commands Proposals for ATA8-ACS2.”
US2010/048325, mailed Mar. 13, 2012.                                     Dec. 12, 2007. http://www.tl3.org. Documents/Uploaded Docu
WIPO, International Search Report and Written Opinion for PCT/           ments/docs2008/e(07154ró-Data Set Management Proposal
US2011/65927, mailed Aug. 28, 2012.                                      for ATA-ACS2.pdf, printed Apr. 5, 2010.
WIPO, International Search Report and Written Opinion for PCT/           USPTO, Office Action for U.S. Appl. No. 12/711,113, mailed Jun. 6,
US2007/86691, mailed May 8, 2008.                                        2012    P200905US1.
WIPO, Preliminary Report on Patentability for PCT/US2007/                USPTO, Office Action for U.S. Appl. No. 12/711,113, mailed Nov.
086691, mailed Feb. 16, 2009.                                            23, 2012 P200905US1.
WIPO, International Search Report for PCT/US2011/025885,                 USPTO, Office Action for U.S. Appl. No. 13/607,486 mailed Jan. 10,
mailed Sep. 28, 2011.                                                    2013.
Arpaci-Dusseau, “Removing the Costs of Indirection in Flash-based        USPTO, Office Action for U.S. Appl. No. 12/879,004 mailed Feb. 25,
SSDs with Nameless Writes.” Jun. 2010, HotStorage 10, Boston,            2013.
MA.                                                                      USPTO, Notice of Allowance for U.S. Appl. No. 12/986,117. Mailed
Bonnet, "Flash Device Support for Database Management.” pub              Apr. 4, 2013 P201001 US 1.
lished Jan. 9, 2011.                                                     USPTO, Office Action for U.S. Appl. No. 13/118,237 mailed Apr. 22,
Clustered Storage Solutions: “Products.” http://www.clusteredstor        2013.
age.com/clustered storage solutions.HTML, last visited Feb. 16.          USPTO, Office Action for U.S. Appl. No. 13,607,486 mailed May 2,
2010.                                                                    2013.
Hensbergen, IBM Research Report, "Dynamic Policy Disk Caching            USPTO, Notice of Allowance for U.S. Appl. No. 12/986,117 Mailed
for Storage Networking.” IBM Research Division, Computer Sci             Jun. 5, 2013 P201001 US 1.
ence, RC24123, Nov. 28, 2006.                                            Wacha, “Improving RAID-Based Storage Systems with Flash
Huffman, “Non-Volatile Memory Host Controller Interface.” Apr.           Memory.” First Annual ISSDM/SRL Research Symposium, Oct.
14, 2008, 65 pgs.                                                        20-21, 2009.
Hystor: “Making SSDs the Survival of the Fittest in High-Perfor          Walp, "System Integrated Flash Storage.” Microsoft Corporation,
mance Storage Systems,” ics 10-Paper 102, Feb. 2010.                     2008, http://download.microsoft.com/download/5/E/6/5E66B27B
Hynix Semiconductor, Intel Corporation, Micron Technology, Inc.          988B-4F50-AF3A-C2FF1E62180F/COR-T559 WHO8.pptx,
Phison Electronics Corp., Sony Corporation, Spansion,                    Printed Apr. 6, 2010, 8 pgs.
Stmicroelectronics, “Open NAND Flash Interface Specification.”           Wikipedia, "Object Storage Device.” http://en.wikipedia.org/wiki/
Revision 2.0, Feb. 27, 2008.                                             Object-storage-device, last visited Apr. 29, 2010.
Intel, “Non-Volatile Memory Host Controller Interface (NVMHCI)           Yerrick, “Block Device.” http://www.pineight.com/ds?block, last
1.0.” Apr. 14, 2008.                                                     visited Mar. 1, 2010.
IBM, “Method to Improve Reliability of SSD Arrays.” Nov. 2009.
Johnson, “An Introduction to Block Device Drivers.' Jan. 1, 1995.        * cited by examiner
    Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 7 of 52


U.S. Patent        Jun. 24, 2014      Sheet 1 of 18            US 8,762,658 B2

      100
       Ya



                                    Computer
                                    Network
                                      116



                                    Computer
                                      112

                           Solid-State Storage Device
                                       102

              Solid-State Storage
                  COntroller
                     104


                  Write Data
                   Pipeline
                     106                       Solid-State Storage
                                                       110


                  Read Data
                   Pipeline
                     108




                                   FIG. 1A
    Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 8 of 52


U.S. Patent         Jun. 24, 2014        Sheet 2 of 18           US 8,762,658 B2


        101                          Requesting
          Ya                           Device
                                         155



                                    Storage Device
                                        150a



               Storage Controller                 Data Storage Device
                     152a                                154a




                                    Storage Device
                                        15Ob



               Storage Controller                 Data Storage Device
                     152b                                154b




                                    Storage Device
                                        15On



               Storage Controller                 Data Storage Device
                     152n                                154n




                                    FIG. 1B
    Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 9 of 52


U.S. Patent            Jun. 24, 2014       Sheet 3 of 18               US 8,762,658 B2




     2OO
           Ya
                                 Storage Controller
                                         152


           Object Request         Parsind Module              COmmand
           Receiver Module                                 Execution MOOule
                 260                                             264


                                       Packetizer            Object Index
            Object Index                  302               ReConstruction
                Module                    o
                                                                MOCule
                 266                                             272
                                       Messages
                                        MOdule
           Object Request                270
           Queuing Module
                268



                                   FIG. 2A
   Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 10 of 52


U.S. Patent       Jun. 24, 2014    Sheet 4 of 18               US 8,762,658 B2



   201
                                         Storage Control Bus 212a




                                                     Solid-State Storage 110a

                                         Storage Control Bus 212n

                   [S9BnOgZT




                                                     Solid-State Storage 11 On

                                         Random
                                      Memory Array
                                           230
                                         (DRAM)
                                                                Solid-State
                                                              Storage Device
                                                                    102

                               FIG. 2B
   Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 11 of 52


U.S. Patent                  Jun. 24, 2014             Sheet 5 of 18              US 8,762,658 B2



  300N
            Buffer Control. 208                         Data BuS 204




                          Read Program
                             Module
                              338                                          Write Program
                                                                               MOCule
                             Alignment                                          310
    c
                               Module
    8                           326
    O
   ?h
    Y
        d
    O
   O
        O
        s
   n
    c
        d
    O
   -




                                                                           ECC Generator
                                                                               3O4.
                          ECC Correction              Bank Interleave
                             Module                     Controller
                               322                         344
                            Read Sync.                                       Write Sync
                                  Buffer               Sync. Buffer            Buffer
                                   328                     346                  308
                      Read Data                        Storade                    Write Data
                       Pipeline                             9 Bus                     Pipeline
                         108                  are a     Controller                      106


                     SSS COntroller

                                                              --
                                  Storage I/O Bus 21 O         Storage Control Bus 212
                                            FIG. 3
   Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 12 of 52


U.S. Patent           Jun. 24, 2014            Sheet 6 of 18                    US 8,762,658 B2




                         Control & Status Register(s) 340
                                          W.




                                                                                       .
                                                                                           c
                                                                                        O
                                                                                       ?h
                                                                                        Na

                                                                                       O
                                                                                       O




                                      s             s
                                                                     s                 -
                                                                                        O
                                                                                               f



                                                                                                   d




                                                            Bank Interleave
                                                              Controller
                                                                 344



            424              Remapping Module 430                         Controller
           Address & Command I/O                               426             428
                                                                     Storage




                  Storage I/O Bus 210                       Storage Control Bus 212
                                 FIG. 4A
   Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 13 of 52


U.S. Patent            Jun. 24, 2014        Sheet 7 of 18                      US 8,762,658 B2




                          Control & Status Register(s) 340
                                       A




                                                              OO
                                                              v
                                                              r
                                                              s
                                                              O




           Bank Interleave
             Controller
                 344

                                  Sync. Buffer 346                                   ----
         I I I I I I I I I I I                                     u. F-----
        Mapping
             424
                Module        Remapping
                                     ind Module 4
                                         Module 430
                                                          status
                                                         Capture
                                                                        NAN5Bus
                                                                        COntroller
              Address & Command I/O                           426             428
                                                                    Storage

                                                                     348

                  Storage I/O Bus 210                        Storage Control Bus 212
                                  FIG. 4B
   Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 14 of 52


U.S. Patent       Jun. 24, 2014     Sheet 8 of 18           US 8,762,658 B2



               *,
                   504      Receive a Data Segment in an
                                     Input Buffer




                   506      Packetize the Data Segments




                              Generate ECC for the Data
                   508
                                      PacketS




                   510       Buffer the Data PacketS in a
                                  Write Sync Buffer



                   512       Write Packets to Solid-State
                            Storage Over Storage I/O Bus




                                     FIG. 5
   Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 15 of 52


U.S. Patent       Jun. 24, 2014       Sheet 9 of 18       US 8,762,658 B2




               N 60?
                 604      Receive a Data Segment in an
                                   Input Buffer

                 606      Packetize the Data Segments

                           Generate ECC for the Data
                 608               Packets


                 610       Buffer the Data Packets in a
                                  Write Sync Buffer

                 612       Write PacketS to Solid-State
                          Storage Over Storage I/O Bus

                 614      Buffer Data Packets into Read
                              Synchronization Buffer

                 616      Correcting Errors in the Read
                            Data Packet if Necessary

                 618      Depacketizing the Data Packet

                           Reformatting the Read Data
                 62O        Packet into Data Segment

                          Buffering the Data Segment in
                 622              an Output Buffer

                          624           End


                                    FIG. 6
   Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 16 of 52


U.S. Patent         Jun. 24, 2014    Sheet 10 of 18          US 8,762,658 B2




              700



                             Directing Commands to Two or
                    704        More Queues By Command
                                         Type


                             Coordinating Execution of the
                             Commands Among Banks of a
                              Solid-State Storage Device




                                     FIG. 7
   Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 17 of 52


U.S. Patent          Jun. 24, 2014         Sheet 11 of 18           US 8,762,658 B2




      800
            Ya
                        Solid-State Storage Device Controller
                                           202


              Sequential             Storage Division        Data Recovery
            Storage Module       Selection MOdule               MOCule
                 802                    804                      806


            Storage Division          Erase MOCule          Garbage Marking
            Recovery Module                                     Module
                  808                      810                   812




                                       FIG. 8
   Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 18 of 52


U.S. Patent          Jun. 24, 2014      Sheet 12 of 18        US 8,762,658 B2



              900
               N, 902\OBegin )
                              Sequentially Write Storage
                    904       Packets in Storage Division



                    906       Select Division for Recovery


                             Read Valid Data from Selected
                    908
                                        Division



                    910              Oueue Valid Data




                    912                Update Index



                    914     Mark Storage Division Available
                                     for Storage


                             916           End




                                       FIG. 9
   Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 19 of 52


U.S. Patent            Jun. 24, 2014         Sheet 13 of 18              US 8,762,658 B2

    1000
           Ya


           Token Directive            Token Directive
                                                                 Read Receiver
             Generation                Transmission
                                                                    MOCule
               Module                     Module
                                                                     1006
                1002                       1004

           Read Request                Read Token
            Transmission            Directive Receiver          Requesting Client
               Module                     Module                Response Module
                                                                      1012
                1008                       1010

                       Data Segment                   Erase
                       Regeneration                COnfirmation
                             Module                     Module
                             1014                        1016




                                      Storage Device
                                           150


                                    Storage Controller
                                           152



                                       Data Storage
                                          Device
                                           154



                                      FIG. 10
   Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 20 of 52


U.S. Patent          Jun. 24, 2014     Sheet 14 of 18        US 8,762,658 B2




              1100
                N 1102

                 1104        Generate Storage Request With
                                     Token Directive




                 1106            Transmit Token Directive




                                      FIG 11
   Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 21 of 52


U.S. Patent          Jun. 24, 2014     Sheet 15 of 18        US 8,762,658 B2




              1200



                              Receive Storage Request to
                 1204       Read Data Segment on Storage
                                         Device




                              Transmit Storage Request to
                 12O6                Storage Device



                              Receive Message With Data
                 1208         Segment lodentifier and Data
                                   Segment Length


                                 Transmit Response to
                 1210        Requesting Device Formulated
                                     From Message




                                     FIG. 12
   Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 22 of 52


U.S. Patent             Jun. 24, 2014        Sheet 16 of 18              US 8,762,658 B2

   1300
          Ya
                                   Storage Device
                                           150
                                  Storage Controller
                                           152
           Write Request           Data Segment                Token Generation
          Receiver Module          Token Storage                   Module
                                          MOdule
               1302                                                  1306
                                           1304

                                        Read Data               Read Request
           Read Request            Segment Token               Response Module
          Receiver Module                                             1312
                                          MOCule
               1308
                                           1310
                                                                Transmit Data
                                                                   Segment
                                    SeCure Erase                Token MOCule
          ReCOnstitute Data            Module
          Segment Module                                              1314
                                        1320
                1318
                                           Erase                Transmit Data
                                        Confirmation              Segment
           Storage Space                Module 1322
            Reservation                                            MOCule
              Module                                                  1316
               1324.
                                    Data Storage
                                          Device
                                           154



                                  Requesting Device
                                           1326


                       Token Generation           ReConstitute Data
                           Module                 Segment Module
                             1306                       1318



                                    FIG. 13
   Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 23 of 52


U.S. Patent          Jun. 24, 2014    Sheet 17 of 18      US 8,762,658 B2




              1400
                N 1402

                 1404          Receive Storage Request




                 1406          Store Data Segment Token




                                     FIG. 14
   Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 24 of 52


U.S. Patent          Jun. 24, 2014    Sheet 18 of 18       US 8,762,658 B2




              1500




                 1504         Receive Storage Request to
                                 Read Data Segment



                 1506          Read Data Segment Token




                 1508            Transmit Response to
                                   Requesting Device




                                     FIG. 15
         Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 25 of 52


                                                        US 8,762,658 B2
                                1.                                                                          2
   SYSTEMS AND METHODS FOR PERSISTENT                                      system, and method are presented that overcome some or all
             DEALLOCATION                                                  of the shortcomings of the prior art.
                                                                              The present invention has been developed in response to
           CROSS-REFERENCES TO RELATED                                     the present state of the art, and in particular, in response to the
                  APPLICATIONS                                             problems and needs in the art that have not yet been fully
                                                                           Solved by currently available data management systems.
   This application claims priority to U.S. patent application             Accordingly, the present invention has been developed to
Ser. No. 1 1/952,113, entitled, "Apparatus, System, and                    provide an apparatus, system, and method for managing data
Method for Managing Data in a Storage Device with an                       that overcome many or all of the above-discussed shortcom
Empty Data Token Directive.” filed on Dec. 6, 2007, and
                                                                      10   ings in the art.
issued as U.S. Pat. No. 8,261,005, on Sep. 4, 2012, and which                 The apparatus for managing data is provided with a plural
claims priority to U.S. Provisional Patent Application Ser.                ity of modules including a write request receiver module and
                                                                           a data segment token storage module. The write request
No. 60/873,111, entitled “Elemental Blade System.” filed on                receiver module receives a storage request from a requesting
Dec. 6, 2006 for David Flynn, et al., and to U.S. Provisional         15   device. The storage request includes a request to store a data
Patent Application No. 60/974,470 entitled 'Apparatus, Sys                 segment in a storage device. The data segment includes a
tem, and Method for Object-Oriented Solid-State Storage.”                  series of repeated, identical characters or a series of repeated,
filed on Sep. 22, 2007 for David Flynn, et al. Each of the                 identical character Strings. The data segment token storage
above-referenced applications are incorporated herein by ref               module stores a data segment token in the storage device. The
CCC.                                                                       data segment token includes at least a data segment identifier
                                                                           and a data segment length, and the data segment token is
          BACKGROUND OF THE INVENTION                                      Substantially free of data from the data segment.
                                                                              In one embodiment, the storage request includes a token
   1. Field of the Invention                                               directive to store the data segment token where the storage
   This invention relates to managing data in a data storage          25   request is free from data of the data segment. In another
device and more particularly relates to managing data in a                 embodiment, the data segment token storage module gener
storage device using an empty data segment directive.                      ates the data segment token prior to storing the token. The
   2. Description of the Related Art                                       data segment token storage module generates the data seg
   Typically, when data is no longer useful it may be erased. In           ment token from information in the token directive. The token
many file systems, an erase command deletes a directory               30   directive is free from the data segment token. In another
entry in the file system while leaving the data in place in the            embodiment, the token directive includes the data segment
storage device containing the data. Typically, a data storage              token and the data segment token storage module recognizes
device is not involved in this type of erase operation. Another            that the data segment token represents the data segment.
method of erasing data is to write Zeros, ones, or some other                 In one embodiment, the storage request includes data from
null data character to the data storage device to actually            35   the data segment and the apparatus includes a token genera
replace the erased file. However, this is inefficient because              tion module that generates a data segment token from the data
valuable bandwidth is used while transmitting the data is                  segment. The data segment token is created in response to the
being overwritten. In addition, space in the storage device is             storage request to store the data segment. In a further embodi
taken up by the data used to overwrite invalid data.                       ment, the token generation module resides at the requesting
   In some storage devices, like the solid-state storage device       40   device.
102 described herein, updating previously stored data does                    In one embodiment, the apparatus includes a secure erase
not overwrite existing data. Attempting to overwrite data with             module that overwrites existing data with characters such that
a string of ones or a string of Zeros on Such a device takes up            the existing data is non-recoverable. The existing data
valuable space without fulfilling the desired intent of over               includes data of a data segment previously stored on the
writing the existing data. For these devices, such as Solid-state     45   storage device identified with the same data segment identi
storage devices 102, a client 114 typically does not have an               fier as the data segment identified in the storage request. In a
ability to overwrite data to erase it.                                     further embodiment, the secure erase module further includes
   When receiving a string of repeated characters or character             an erase confirmation module that transmits a message indi
strings, the received data is highly compressible, but typically           cating that the existing data has been overwritten. The erase
compression is done by a file system prior to transmission to         50   confirmation message is transmitted in response to the secure
a storage device. A typical storage device cannot distinguish              erase module overwriting the existing data. In another
between compressed data and uncompressed data. The Stor                    embodiment, the secure erase module overwrites the existing
age device may also receive a command to read the erased file              data during a storage space recovery operation. In another
so the storage device may transmit a stream of Zeros, ones, or             embodiment, the storage request includes a request to over
a null character to the requesting device. Again, bandwidth is        55   write the existing data and the secure erase module overwrites
required to transmit data representing the erased file.                    the existing data in response to the request to overwrite the
                                                                           existing data.
             SUMMARY OF THE INVENTION                                         In one embodiment, the apparatus includes a read request
                                                                           receiver module that receives a storage request to read the
  From the foregoing discussion, it should be apparent that a         60   data segment, a read data segment token module that reads the
need exists for an apparatus, system, and method for a storage             data segment token corresponding to the data segment
device to receive a directive that data is to be erased so that the        requested by the storage request, and a read request response
storage device can store a data segment token that represents              module that transmits a response to the requesting device. The
an empty data segment or data with repeated characters or                  response is generated using the data segment token corre
character strings. The apparatus, system, and method may              65   sponding to the requested data segment.
also erase the existing data so that the resulting used storage               In a further embodiment, the read request response module
space comprises the Small data segment token. An apparatus,                includes a transmit data segment token module that transmits
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 26 of 52


                                                      US 8,762,658 B2
                               3                                                                        4
in the response a message to the requesting device. The mes                A system of the present invention is also presented for
sage includes at least the data segment identifier and the data          managing data. The system includes a storage device, a stor
segment length and the message is substantially free from                age controller that controls the storage device, a write request
data of the data segment. In another further embodiment, the             receiver module, and a data segment token storage module.
apparatus includes a reconstitute data segment module that               The write request receiver module receives a storage request
reconstitutes data of the data segment using the data segment            from a requesting device. The storage request includes a
token, and the read request response module includes a trans             request to store a data segment in the storage device. The data
mit data segment module that transmits the reconstituted                 segment includes a series of repeated, identical characters or
requested data segment.                                                  a series of repeated, identical character strings. The data
   In one embodiment, the series of repeated, identical char        10
                                                                         segment token storage module stores a data segment token in
acters or character strings indicate that the data segment is            the storage device. The data segment token includes at least
empty. In another embodiment, the storage request includes a             data segment identifier and a data segment length. The data
request to reserve storage space on the storage device. The
requested reserved storage space includes an amount of Stor              segment token is substantially free of data from the data
age space Substantially similar to the data segment length. In      15   Segment.
the embodiment, the apparatus includes a storage space res                  In one embodiment, the system may include a driver resid
ervation module that reserves an amount of storage space on              ing at the requesting device. The driver includes at least a
the storage device consistent with the request to reserve Stor           portion of one or more of the write request receiver module,
age Space.                                                               the data segment token storage module, the read request
   In one embodiment, the empty data segment token includes              receiver module, the read data segment token module, and the
an entry in an index, where the index corresponds to infor               read request response module. The system may also include
mation and data stored on the storage device. In another                 the modules and embodiments described above with regard to
embodiment, the data segment token includes an object                    the apparatus.
stored on the storage device. In another embodiment, the data               A method of the present invention is also presented for
segment token includes metadata stored on the storage               25   managing data. The method in the disclosed embodiments
device. In yet another embodiment, the data segment token                Substantially includes the steps necessary to carry out the
includes at least one of a data segment location indicator, at           functions presented above with respect to the operation of the
least one instance of the repeated, identical character, and at          described apparatus and system. In one embodiment, the
least one instance of the repeated, identical character string.          method includes receiving a storage request from a requesting
   Another apparatus for managing data is provided with a           30   device. The storage request includes a request to store a data
plurality of modules including a read request receiver mod               segment in a storage device. The data segment includes a
ule, a read data segment token module and a read request                 series of repeated, identical characters or a series of repeated,
response module. The read request receiver module receives               identical character strings. The method also includes storing
a storage request to read a data segment from a storage device.          a data segment token in the storage device. The data segment
The data segment is represented on the storage device by a          35   token includes a data segment identifier and a data segment
data segment token. The data segment includes a series of                length. The data segment token is substantially free of data
repeated, identical characters or a series of repeated, identical        from the data segment.
character strings. The data segment token includes a data                   In one embodiment, the storage request includes a token
segment identifier and a data segment length. The data seg               directive to store the data segment token where the storage
ment token is Substantially free of data from the data segment.     40   request is free from data of the data segment. In another
The read data segment token module reads the data segment                embodiment, the storage request includes data from the data
token corresponding to the data segment requested in the                 segment and the method includes generating a token directive
storage request. The read request response module transmits              to create the data segment token from the data segment. The
a response to the requesting device. The response is generated           token directive is created in response to the storage request to
using the data segment token corresponding to the requested         45   store the data segment.
data segment.                                                               Reference throughout this specification to features, advan
   In one embodiment, the read request response module                   tages, or similar language does not imply that all of the
includes a transmit data segment token module that transmits             features and advantages that may be realized with the present
in the response a message to the requesting device. The mes              invention should be or are in any single embodiment of the
sage includes at least the data segment identifier and the data     50   invention. Rather, language referring to the features and
segment length. The message is substantially free from data              advantages is understood to mean that a specific feature,
of the data segment. In another embodiment, the apparatus                advantage, or characteristic described in connection with an
includes a reconstitute data segment module at the storage               embodiment is included in at least one embodiment of the
device that reconstitutes data of the data segment using the             present invention. Thus, discussion of the features and advan
data segment token, and the read request response module            55   tages, and similar language, throughout this specification
includes a transmit data segment module that transmits the               may, but do not necessarily, refer to the same embodiment.
reconstituted, requested data segment.                                      Furthermore, the described features, advantages, and char
   In another embodiment, the storage request includes a                 acteristics of the invention may be combined in any Suitable
request to read the data segment and the apparatus includes a            manner in one or more embodiments. One skilled in the
reconstitute data segment module residing at the requesting         60   relevant art will recognize that the invention may be practiced
device that reconstitutes data of the data segment using the             without one or more of the specific features or advantages of
data segment token. The read request response module                     a particular embodiment. In other instances, additional fea
includes a transmit data segment token module that transmits             tures and advantages may be recognized in certain embodi
a message that includes at least the data segment identifier and         ments that may not be present in all embodiments of the
the data segment length to the requesting device prior to the       65   invention.
reconstitute data segment module recreating requested data                 These features and advantages of the present invention will
segment from the message.                                                become more fully apparent from the following description
         Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 27 of 52


                                                      US 8,762,658 B2
                            5                                                                        6
and appended claims, or may be learned by the practice of the             FIG. 13 is a schematic block diagram illustrating one
invention as set forth hereinafter.                                     embodiment of a system with an apparatus for managing a
                                                                        data segment token in accordance with the present invention;
        BRIEF DESCRIPTION OF THE DRAWINGS                                 FIG. 14 is a schematic flow chart diagram illustrating an
                                                                        embodiment of a method for storing a data segment token in
   In order that the advantages of the invention will be readily        accordance with the present invention; and
understood, a more particular description of the invention                FIG. 15 is a schematic flow chart diagram illustrating an
briefly described above will be rendered by reference to spe            embodiment of a method for reading a data segment token in
cific embodiments that are illustrated in the appended draw             accordance with the present invention.
ings. Understanding that these drawings depict only typical        10
embodiments of the invention and are not therefore to be                    DETAILED DESCRIPTION OF THE INVENTION
considered to be limiting of its scope, the invention will be              Many of the functional units described in this specification
described and explained with additional specificity and detail          have been labeled as modules, in order to more particularly
through the use of the accompanying drawings, in which:            15   emphasize their implementation independence. For example,
   FIG. 1A is a schematic block diagram illustrating one                a module may be implemented as a hardware circuit compris
embodiment of a system for data management in a Solid-state             ing custom VLSI circuits or gate arrays, off-the-shelf semi
storage device in accordance with the present invention;                conductors such as logic chips, transistors, or other discrete
   FIG. 1B is a schematic block diagram illustrating one                components. A module may also be implemented in program
embodiment of a system for object management in a storage               mable hardware devices such as field programmable gate
device in accordance with the present invention;                        arrays, programmable array logic, programmable logic
   FIG. 2A is a schematic block diagram illustrating one                devices or the like.
embodiment of an apparatus for object management in a                      Modules may also be implemented in software for execu
storage device in accordance with the present invention;                tion by various types of processors. An identified module of
   FIG. 2B is a schematic block diagram illustrating one           25   executable code may, for instance, comprise one or more
embodiment of a solid-state storage device controller in a              physical or logical blocks of computer instructions which
Solid-state storage device in accordance with the present               may, for instance, be organized as an object, procedure, or
invention;                                                              function. Nevertheless, the executables of an identified mod
  FIG. 3 is a schematic block diagram illustrating one                  ule need not be physically located together, but may comprise
embodiment of a solid-state storage controller with a write        30   disparate instructions stored in different locations which,
data pipeline and a read data pipeline in a solid-state storage         when joined logically together, comprise the module and
device in accordance with the present invention;                        achieve the stated purpose for the module.
  FIG. 4A is a schematic block diagram illustrating one                    Indeed, a module of executable code may be a single
embodiment of a bank interleave controller in the solid-state           instruction, or many instructions, and may even be distributed
storage controller in accordance with the present invention;
                                                                   35   over several different code segments, among different pro
  FIG. 4B is a schematic block diagram illustrating an alter            grams, and across several memory devices. Similarly, opera
nate embodiment of a bank interleave controller in the solid            tional data may be identified and illustrated herein within
                                                                        modules, and may be embodied in any suitable form and
state storage controller in accordance with the present inven           organized within any Suitable type of data structure. The
tion;                                                              40   operational data may be collected as a single data set, or may
   FIG. 5 is a schematic flow chart diagram illustrating one            be distributed over different locations including over different
embodiment of a method for managing data in a solid-state               storage devices, and may exist, at least partially, merely as
storage device using a data pipeline in accordance with the             electronic signals on a system or network. Where a module or
present invention;                                                      portions of a module are implemented in Software, the Soft
   FIG. 6 is a schematic flow chart diagram illustrating           45   ware portions are stored on one or more computer readable
another embodiment of a method for managing data in a                   media.
Solid-state storage device using a data pipeline in accordance             Reference throughout this specification to “one embodi
with the present invention;                                             ment.” “an embodiment, or similar language means that a
   FIG. 7 is a schematic flow chart diagram illustrating an             particular feature, structure, or characteristic described in
embodiment of a method for managing data in a solid-state          50   connection with the embodiment is included in at least one
storage device using a bank interleave in accordance with the           embodiment of the present invention. Thus, appearances of
present invention;                                                      the phrases “in one embodiment,” “in an embodiment, and
   FIG. 8 is a schematic block diagram illustrating one                 similar language throughout this specification may, but do not
embodiment of an apparatus for garbage collection in a solid            necessarily, all refer to the same embodiment.
state storage device in accordance with the present invention;     55      Reference to a signal bearing medium may take any form
   FIG. 9 is a schematic flow chart diagram illustrating one            capable of generating a signal, causing a signal to be gener
embodiment of a method for garbage collection in a solid                ated, or causing execution of a program of machine-readable
state storage device in accordance with the present invention;          instructions on a digital processing apparatus. A signal bear
   FIG. 10 is a schematic block diagram illustrating one                ing medium may be embodied by a transmission line, a com
embodiment of a system with an apparatus for generating a          60   pact disk, digital-Video disk, a magnetic tape, a Bernoulli
token directive in accordance with the present invention;               drive, a magnetic disk, a punch card, flash memory, integrated
   FIG. 11 is a schematic flow chart diagram illustrating an            circuits, or other digital processing apparatus memory device.
embodiment of a method for generating and transmitting a                  Furthermore, the described features, structures, or charac
token directive in accordance with the present invention;               teristics of the invention may be combined in any suitable
   FIG. 12 is a schematic flow chart diagram illustrating an       65   manner in one or more embodiments. In the following
embodiment of a method for reading a data segment token in              description, numerous specific details are provided. Such as
accordance with the present invention;                                  examples of programming, Software modules, user selec
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 28 of 52


                                                       US 8,762,658 B2
                               7                                                                        8
tions, network transactions, database queries, database struc            that is integrated directly onto a higher level assembly (e.g.
tures, hardware modules, hardware circuits, hardware chips,              mother board, lap top, graphics processor). In another
etc., to provide a thorough understanding of embodiments of              embodiment, individual components comprising the Solid
the invention. One skilled in the relevant art will recognize,           state storage device 102 are integrated directly onto a higher
however, that the invention may be practiced without one or              level assembly without intermediate packaging.
more of the specific details, or with other methods, compo                  The solid-state storage device 102 includes one or more
nents, materials, and so forth. In other instances, well-known           Solid-state storage controllers 104, each may include a write
structures, materials, or operations are not shown or described          data pipeline 106 and a read data pipeline 108 and each
in detail to avoid obscuring aspects of the invention.                   includes a solid-state storage 110, which are described in
   The schematic flow chart diagrams included herein are            10   more detail below with respect to FIGS. 2 and 3.
generally set forth as logical flow chart diagrams. As such, the            The system 100 includes one or more computers 112 con
depicted order and labeled steps are indicative of one embodi            nected to the solid-state storage device 102. A computer 112
ment of the presented method. Other steps and methods may                may be a host, a server, a storage controller of a storage area
be conceived that are equivalent in function, logic, or effect to        network ("SAN), a workstation, a personal computer, a lap
one or more steps, or portions thereof, of the illustrated          15   top computer, a handheld computer, a Supercomputer, a com
method. Additionally, the format and symbols employed are                puter cluster, a network Switch, router, or appliance, a data
provided to explain the logical steps of the method and are              base or storage appliance, a data acquisition or data capture
understood not to limit the scope of the method. Although                system, a diagnostic system, a test system, a robot, a portable
various arrow types and line types may be employed in the                electronic device, a wireless device, or the like. In another
flow chart diagrams, they are understood not to limit the scope          embodiment, a computer 112 may be a client and the solid
of the corresponding method. Indeed, some arrows or other                state storage device 102 operates autonomously to service
connectors may be used to indicate only the logical flow of the          data requests sent from the computer 112. In this embodi
method. For instance, an arrow may indicate a waiting or                 ment, the computer 112 and solid-state storage device 102
monitoring period of unspecified duration between enumer                 may be connected using a computer network, system bus, or
ated steps of the depicted method. Additionally, the order in       25   other communication means suitable for connection between
which a particular method occurs may or may not strictly                 a computer 112 and an autonomous solid-state storage device
adhere to the order of the corresponding steps shown.                    102.
Solid-State Storage System                                                  In one embodiment, the system 100 includes one or more
   FIG. 1A is a schematic block diagram illustrating one                 clients 114 connected to one or more computer 112 through
embodiment of a system 100 for data management in a solid           30   one or more computer networks 116. A client 114 may be a
state storage device in accordance with the present invention.           host, a server, a storage controller of a SAN, a workstation, a
The system 100 includes a solid-state storage device 102, a              personal computer, a laptop computer, a handheld computer,
solid-state storage controller 104, a write data pipeline 106, a         a Supercomputer, a computer cluster, a network Switch,
read data pipeline 108, a solid-state storage 110, a computer            router, or appliance, a database or storage appliance, a data
112, a client 114, and a computer network 116, which are            35   acquisition or data capture system, a diagnostic system, a test
described below.                                                         system, a robot, a portable electronic device, a wireless
   The system 100 includes at least one solid-state storage              device, or the like. The computer network 116 may include
device 102. In another embodiment, the system 100 includes               the Internet, a wide area network (“WAN), a metropolitan
two or more solid-state storage devices 102. Each solid-state            area network (“MAN”), a local area network (“LAN”), a
storage device 102 may include non-volatile, Solid-state stor       40   token ring, a wireless network, a fiber channel network, a
age 110. Such as flash memory, nano random access memory                 SAN, network attached storage (“NAS”), ESCON, or the
("nano RAM or NRAM), magneto-resistive RAM                               like, or any combination of networks. The computer network
(“MRAM), dynamic RAM (“DRAM), phase change RAM                           116 may also include a network from the IEEE 802 family of
(“PRAM), etc. The solid-state storage device 102 is                      network technologies, such Ethernet, token ring, WiFi,
described in more detail with respect to FIGS. 2 and 3. The         45   WiMax, and the like.
solid-state storage device 102 is depicted in a computer 112                The computer network 116 may include servers, switches,
connected to a client 114 through a computer network 116. In             routers, cabling, radios, and otherequipment used to facilitate
one embodiment, the solid-state storage device 102 is internal           networking computers 112 and clients 114. In one embodi
to the computer 112 and is connected using a system bus, Such            ment, the system 100 includes multiple computers 112 that
as a peripheral component interconnect express (“PCI-e')            50   communicate as peers over a computer network 116. In
bus, a Serial Advanced Technology Attachment ("serial                    another embodiment, the system 100 includes multiple solid
ATA) bus, or the like. In another embodiment, the solid-state            state storage devices 102 that communicate as peers over a
storage device 102 is external to the computer 112 and is                computer network 116. One of skill in the art will recognize
connected, a universal serial bus (“USB) connection, an                  other computer networks 116 comprising one or more com
Institute of Electrical and Electronics Engineers (“IEEE)           55   puter networks 116 and related equipment with single or
1394 bus (“FireWire”), or the like. In other embodiments, the            redundant connection between one or more clients 114 or
Solid-state storage device 102 is connected to the computer              other computer with one or more solid-state storage devices
112 using a peripheral component interconnect (PCI)                      102 or one or more solid-state storage devices 102 connected
express bus using external electrical or optical bus extension           to one or more computers 112. In one embodiment, the sys
or bus networking solution such as Infiniband or PCI Express        60   tem 100 includes two or more solid-state storage devices 102
Advanced Switching (“PCIe-AS), or the like.                              connected through the computer network 116 to a client 114
   In various embodiments, the solid-state storage device 102            without a computer 112.
may be in the form of a dual-inline memory module                           Storage Controller-Managed Objects
(“DIMM), a daughter card, or a micro-module. In another                     FIG. 1B is a schematic block diagram illustrating one
embodiment, the solid-state storage device 102 is an element        65   embodiment of a system 101 for object management in a
within a rack-mounted blade. In another embodiment, the                  storage device in accordance with the present invention. The
Solid state storage device 102 is contained within a package             system 101 includes one or more storage device 150, each
         Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 29 of 52


                                                       US 8,762,658 B2
                                9                                                                     10
with a storage controller 152 and one or more data storage                depending upon the RAID level. One benefit of such an
devices 154, and one or more requesting devices 155. The                  arrangement is that such an object management system may
storage devices 150 are networked together and coupled to                 continue to be available when a single storage device 150 has
one or more requesting devices 155. The requesting device                 a failure, whether of the storage controller 152, the data
155 sends object requests to a storage device 150a. An object             storage device 154, or other components of storage device
request may be a request to create an object, a request to write          150.
data to an object, a request to read data from an object, a                 When redundant networks are used to interconnect the
request to delete an object, a request to checkpoint an object,           storage devices 150 and requesting devices 155, the object
a request to copy an object, and the like. One of skill in the art        management system may continue to be available in the pres
will recognize other object requests.                                10   ence of network failures as long as one of the networks
   In one embodiment, the storage controller 152 and data                 remains operational. A system 101 with a single storage
storage device 154 are separate devices. In another embodi                device 150a may also include multiple data storage devices
ment, the storage controller 152 and data storage device 154              154a and the storage controller 152a of the storage device
are integrated into one storage device 150. In another embodi             150a may act as a RAID controller and stripe the data seg
ment, a data storage device 154 is a solid-state storage 110         15   ment across the data storage devices 154a of the storage
and the storage controller 152 is a solid-state storage device            device 150a and may include a parity stripe, depending upon
controller 202. In other embodiments, a data storage device               the RAID level.
154 may be a hard disk drive, an optical drive, tape storage, or             In one embodiment, where the one or more storage devices
the like. In another embodiment, a storage device 150 may                 150a-n are solid-state storage devices 102 with a solid-state
include two or more data storage devices 154 of different                 storage device controller 202 and solid-state storage 110, the
types.                                                                    Solid-state storage device(s) 102 may be configured in a
   In one embodiment, the data storage device 154 is a solid              DIMM configuration, daughter card, micro-module, etc. and
state storage 110 and is arranged as an array of Solid-state              reside in a computer 112. The computer 112 may be a server
storage elements 216, 218, 220. In another embodiment, the                or similar device with the solid-state storage devices 102
Solid-state storage 110 is arranged in two or more banks             25   networked together and acting as distributed RAID control
214a-n. Solid-state storage 110 is described in more detail               lers. Beneficially, the storage devices 102 may be connected
below with respect to FIG. 2B.                                            using PCI-e, PCIe-AS, Infiniband or other high-performance
   The storage devices 150a-n may be networked together                   bus, Switched bus, networked bus, or network and may pro
and act as a distributed storage device. The storage device               vide a very compact, high performance RAID storage system
150a coupled to the requesting device 155 controls object            30   with single or distributed solid-state storage controllers 202
requests to the distributed storage device. In one embodiment,            autonomously striping a data segment across Solid-state Stor
the storage devices 150 and associated storage controllers 152            age 110a-n.
manage objects and appear to the requesting device(s) 155 as                 In one embodiment, the same network used by the request
a distributed object file system. In this context, a parallel             ing device 155 to communicate with storage devices 150 may
object file system is an example of a type of distributed object     35   be used by the peer storage device 150a to communicate with
file system. In another embodiment, the storage devices 150               peer storage devices 150b-n to accomplish RAID functional
and associated storage controllers 152 manage objects and                 ity. In another embodiment, a separate network may be used
appear to the requesting device 155(s) as distributed object              between the storage devices 150 for the purpose of RAIDing.
file servers. In this context, a parallel object file server is an        In another embodiment, the requesting devices 155 may par
example of a type of distributed object file server. In these and    40   ticipate in the RAIDing process by sending redundant
other embodiments the requesting device 155 may exclu                     requests to the storage devices 150. For example, requesting
sively manage objects or participate in managing objects in               device 155 may send a first object write request to a first
conjunction with storage devices 150; this typically does not             storage device 150a and a second object write request with
limit the ability of storage devices 150 to fully manage objects          the same data segment to a second storage device 150b to
for other clients 114. In the degenerate case, each distributed      45   achieve simple mirroring.
storage device, distributed object file system and distributed               With the ability for object handling within the storage
object file server can operate independently as a single device.          device(s) 102, the storage controller(s) 152 uniquely have the
The networked storage devices 150a-n may operate as dis                   ability to store one data segment or object using one RAID
tributed storage devices, distributed object file systems, dis            level while another data segment or object is stored using a
tributed object file servers, and any combination thereof hav        50   different RAID level or without RAID striping. These mul
ing images of one or more of these capabilities configured for            tiple RAID groupings may be associated with multiple parti
one or more requesting devices 155. Fore example, the stor                tions within the storage devices 150. RAID 0, RAID 1,
age devices 150 may be configured to operate as distributed               RAID5, RAID6 and composite RAID types 10, 50, 60, can be
storage devices for a first requesting device 155a, while oper            Supported simultaneously across a variety of RAID groups
ating as distributed storage devices and distributed object file     55   comprising data storage devices 154a-n. One skilled in the art
systems for requesting devices 155b. Where the system 101                 will recognize other RAID types and configurations that may
includes one storage device 150a, the storage controller 152a             also be simultaneously supported.
of the storage device 150a manages objects may appear to the                 Also, because the storage controller(s) 152 operate autono
requesting device(s) 155 as an object file system or an object            mously as RAID controllers, the RAID controllers can per
file server.                                                         60   form progressive RAIDing and can transform objects or por
   In one embodiment where the storage devices 150 are                    tions of objects striped across data storage devices 154 with
networked together as a distributed storage device, the Stor              one RAID level to another RAID level without the requesting
age devices 150 serve as a redundant array of independent                 device 155 being affected, participating or even detecting the
drives (“RAID) managed by one or more distributed storage                 change in RAID levels. In the preferred embodiment, pro
controllers 152. For example, a request to write a data seg          65   gressing the RAID configuration from one level to another
ment of an object results in the data segment being stripped              level may be accomplished autonomously on an object or
across the data storage devices 154a-n with a parity stripe,              even a packet bases and is initiated by a distributed RAID
          Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 30 of 52


                                                       US 8,762,658 B2
                              11                                                                         12
control module operating in one of the storage devices 150 or             Typically the parsing module 262 prepares an object request
the storage controllers 152. Typically, RAID progression will             so that the information in the object request can be understood
be from a higher performance and lower efficiency storage                 and executed by the storage controller 152. One of skill in the
configuration Such as RAID1 to a lower performance and                    art will recognize other functions of a parsing module 262 that
higher storage efficiency configuration Such as RAID5 where               parses an object request into one or more commands.
the transformation is dynamically initiated based on the fre                 The apparatus 200 includes a command execution module
quency of access. But, one can see that progressing the con               264 that executes the command(s) parsed from the object
figuration from RAID5 to RAID1 is also possible. Other                    request. In one embodiment, the command execution module
processes for initiating RAID progression may be configured               264 executes one command. In another embodiment, the
or requested from clients or external agents such a storage          10   command execution module 264 executes multiple com
system management server request. One of skill in the art will            mands. Typically, the command execution module 264 inter
recognize other features and benefits of a storage device 102             prets a command parsed from the object request, Such as a
with a storage controller 152 that autonomously manages                   write command, and then creates, queues, and executes Sub
objects.                                                                  commands. For example, a write command parsed from an
Apparatus for Storage Controller-Managed Objects                     15   object request may direct the storage controller 152 to store
   FIG. 2A is a schematic block diagram illustrating one                  multiple data segments. The object request may also include
embodiment of an apparatus 200 for object management in a                 required attributes such as encryption, compression, etc. The
storage device in accordance with the present invention. The              command execution module 264 may direct the storage con
apparatus 200 includes a storage controller 152 with an object            troller 152 to compress the data segments, encrypt the data
request receiver module 260, a parsing module 262, a com                  segments, create one or more data packets and associated
mand execution module 264, an object index module 266, an                 headers for each data packet, encrypt the data packets with a
object request queuing module 268, a packetizer 302 with a                media encryption key, add error correcting code, and store the
messages module 270, and an object index reconstruction                   data packets a specific location. Storing the data packets at a
module 272, which are described below.                                    specific location and other Subcommands may also be broken
   The storage controller 152 is substantially similar to the        25   down into other lower level subcommands. One of skill in the
storage controller 152 described in relation to the system 101            art will recognize other ways that the command execution
of FIG. 1B and may be a solid-state storage device controller             module 264 can execute one or more commands parsed from
202 described in relation to FIG. 2. The apparatus 200                    an object request.
includes an object request receiver module 260 that receives                 The apparatus 200 includes an object index module 266
an object request from one or more requesting devices 155.           30   that creates an object entry in an object index in response to
For example, for a store object data request, the storage con             the storage controller 152 creating an object or storing the
troller 152 stores the data segment as a data packet in a data            data segment of the object. Typically, the storage controller
storage device 154 coupled to the storage controller 152. The             152 creates a data packet from the data segment and the
object request is typically directed at a data segment stored or          location of where the data packet is stored is assigned at the
to be stored in one or more object data packets for an object        35   time the data segment is stored. Object metadata received
managed by the storage controller 152. The object request                 with a data segment or as part of an object request may be
may request that the storage controller 152 create an object to           stored in a similar way.
be later filled with data through later object request which                 The object index module 266 creates an object entry into an
may utilize a local or remote direct memory access ("DMA.                 object index at the time the data packet is stored and the
“RDMA) transfer.                                                     40   physical address of the data packet is assigned. The object
   In one embodiment, the object request is a write request to            entry includes a mapping between a logical identifier of the
write all or part of an object to a previously created object. In         object and one or more physical addresses corresponding to
one example, the write request is for a data segment of an                where the storage controller 152 stored one or more data
object. The other data segments of the object may be written              packets and any object metadata packets. In another embodi
to the storage device 150 or to other storage devices. In            45   ment, the entry in the object index is created before the data
another example, the write request is for an entire object. In            packets of the object are stored. For example, if the storage
another example, the object request is to read data from a data           controller 152 determines a physical address of where the
segment managed by the storage controller 152. In yet                     data packets are to be stored earlier, the object index module
another embodiment, the object request is a delete request to             266 may create the entry in the object index earlier.
delete a data segment or object.                                     50      Typically, when an object request or group of object
   Advantageously, the storage controller 152 can accept                  requests results in an object or data segment being modified,
write requests that do more than write a new object or append             possibly during a read-modify-write operation, the object
data to an existing object. For example, a write request                  index module 266 updates an entry in the object index corre
received by the object request receiver module 260 may                    sponding the modified object. In one embodiment, the object
include a request to add data ahead of data stored by the            55   index creates a new object and a new entry in the object index
storage controller 152, to insert data into the stored data, or to        for the modified object. Typically, where only a portion of an
replace a segment of data. The object index maintained by the             object is modified, the object includes modified data packets
storage controller 152 provides the flexibility required for              and some data packets that remain unchanged. In this case,
these complex write operations that is not available in other             the new entry includes a mapping to the unchanged data
storage controllers, but is currently available only outside of      60   packets as where they were originally written and to the
storage controllers in file systems of servers and other com              modified objects written to a new location.
puters.                                                                      In another embodiment, where the object request receiver
   The apparatus 200 includes a parsing module 262 that                   module 260 receives an object request that includes a com
parses the object request into one or more commands. Typi                 mand that erases a data block or other object elements, the
cally, the parsing module 262 parses the object request into         65   storage controller 152 may store at least one packet Such as an
one or more buffers. For example, one or more commands in                 erase packet that includes information including a reference
the object request may be parsed into a command buffer.                   to the object, relationship to the object, and the size of the data
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 31 of 52


                                                       US 8,762,658 B2
                                13                                                                       14
block erased. Additionally, it may further indicate that the              a corrupted packet header. In this embodiment, if the object
erased object elements are filled with zeros. Thus, the erase             index is unavailable and a packet header within the erase
object request can be used to emulate actual memory or                    block is corrupted, the contents from the corrupted packet
storage that is erased and actually has a portion of the appro            header to the end of the erase block may be lost because there
priate memory/storage actually stored with Zeros in the cells             is possibly no reliable mechanism to determine the location of
of the memory/storage.                                                    Subsequent packets. In another embodiment, a more reliable
   Beneficially, creating an object index with entries indicat            approach is to have a container limited to a page boundary.
ing mapping between data segments and metadata of an                      This embodiment requires more header overhead. In another
object allows the storage controller 152 to autonomously                  embodiment, containers can flow across page and erase block
handle and manage objects. This capability allows a great            10   boundaries. This requires less header overhead but a larger
amount of flexibility for storing data in the storage device              portion of data may be lost if a packet header is corrupted. For
150. Once the index entry for the object is created, subsequent           these several embodiments it is expected that some type of
object requests regarding the object can be serviced effi                 RAID is used to further ensure data integrity.
ciently by the storage controller 152.                                        In one embodiment, the apparatus 200 includes an object
   In one embodiment, the storage controller 152 includes an         15   index reconstruction module 272 that reconstructs the entries
object request queuing module 268 that queues one or more                 in the object index using information from packet headers
object requests received by the object request receiver module            stored in the data storage device 154. In one embodiment, the
260 prior to parsing by the parsing module 262. The object                object index reconstruction module 272 reconstructs the
request queuing module 268 allows flexibility between when                entries of the object index by reading headers to determine the
an object request is received and when it is executed.                    object to which each packet belongs and sequence informa
   In another embodiment, the storage controller 152 includes             tion to determine where in the object the data or metadata
a packetizer 302 that creates one or more data packets from               belongs. The object index reconstruction module 272 uses
the one or more data segments where the data packets are                  physical address information for each packet and timestamp
sized for storage in the data storage device 154. The pack                or sequence information to create a mapping between the
etizer 302 is described below in more detail with respect to         25   physical locations of the packets and the object identifier and
FIG. 3. The packetizer 302 includes, in one embodiment, a                 data segment sequence. Timestamp or sequence information
messages module 270 that creates a header for each packet.                is used by the object index reconstruction module 272 to
The header includes a packet identifier and a packet length.              replay the sequence of changes made to the index and thereby
The packet identifier relates the packet to the object for which          typically reestablish the most recent state.
the packet was formed.                                               30      In another embodiment, the object index reconstruction
   In one embodiment, each packet includes a packet identi                module 272 locates packets using packet header information
fier that is self-contained in that the packet identifier contains        along with container packet information to identify physical
adequate information to identify the object and relationship              locations of the packets, object identifier, and sequence num
within the object of the object elements contained within the             ber of each packet to reconstruct entries in the object index. In
packet. However, a more efficient preferred embodiment is to         35   one embodiment, erase blocks are time stamped or given a
store packets in containers.                                              sequence number as packets are written and the timestamp or
  A container is a data construct that facilitates more efficient         sequence information of an erase block is used along with
storage of packets and helps establish relationships between              information gathered from container headers and packet
an object and data packets, metadata packets, and other pack              headers to reconstruct the object index. In another embodi
ets related to the object that are stored within the container.      40   ment, timestamp or sequence information is written to an
Note that the storage controller 152 typically treats object              erase block when the erase block is recovered.
metadata received as part of an object and data segments in a                Where the object index is stored in volatile memory, an
similar manner. Typically "packet' may refer to a data packet             error, loss of power, or other problem causing the storage
comprising data, a metadata packet comprising metadata, or                controller 152 to shut down without saving the object index
another packet of another packet type. An object may be              45   could be a problem if the object index cannot be recon
stored in one or more containers and a container typically                structed. The object index reconstruction module 272 allows
includes packets for no more than one unique object. An                   the object index to be stored in volatile memory allowing the
object may be distributed between multiple containers. Typi               advantages of volatile memory, such as fast access. The object
cally a container is stored within a single logical erase block           index reconstruction module 272 allows quick reconstruction
(storage division) and is typically never split between logical      50   of the object index autonomously without dependence on a
erase blocks.                                                             device external to the storage device 150.
   A container, in one example, may be split between two or                  In one embodiment, the object index in volatile memory is
more logical/virtual pages. A container is identified by a                stored periodically in a data storage device 154. In a particular
container label that associates that container with an object. A          example, the object index, or “index metadata, is stored
container may contain Zero to many packets and the packets           55   periodically in a solid-state storage 110. In another embodi
within a container are typically from one object. A packet                ment, the index metadata is stored in a solid-state storage
may be of many object element types, including object                     110n separate from solid-state storage 110a–110n-1 storing
attribute elements, object data elements, object index ele                packets. The index metadata is managed independently from
ments, and the like. Hybrid packets may be created that                   data and object metadata transmitted from a requesting device
include more than one object element type. Each packet may           60   155 and managed by the storage controller 152/solid-state
contain Zero to many elements of the same element type. Each              storage device controller 202. Managing and storing index
packet within a container typically contains a unique identi              metadata separate from other data and metadata from an
fier that identifies the relationship to the object.                      object allows efficient data flow without the storage controller
   Each packet is associated with one container. In a preferred           152/solid-state storage device controller 202 unnecessarily
embodiment, containers are limited to an erase block so that         65   processing object metadata.
at or near the beginning of eacherase blocka container packet                In one embodiment, where an object request received by
can be found. This helps limit data loss to an erase block with           the object request receiver module 260 includes a write
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 32 of 52


                                                      US 8,762,658 B2
                               15                                                                     16
request, the storage controller 152 receives one or more data           controls a data channel so that the attached Solid-state storage
segments of an object from memory of a requesting device                110a stores data. Solid-state storage controller N104m con
155 as a local or remote direct memory access ("DMA.”                   trols an index metadata channel associated with the stored
“RDMA) operation. In a preferred example, the storage                   data and the associated Solid-state storage 110n Stores index
controller 152 pulls data from the memory of the requesting             metadata. In an alternate embodiment, the Solid-state storage
device 155 in one or more DMA or RDMA operations. In                    device controller 202 includes a single solid-state controller
another example, the requesting device 155 pushes the data              104a with a single solid-state storage 110a. In another
segment(s) to the storage controller 152 in one or more DMA             embodiment, there are a plurality of Solid-state storage con
or RDMA operations. In another embodiment, where the                    trollers 104a-n and associated solid-state storage 110a-n. In
object request includes a read request, the storage controller     10   one embodiment, one or more solid state controllers 104a
152 transmits one or more data segments of an object to the             104n-1, coupled to their associated solid-state storage 110a
memory of the requesting device 155 in one or more DMA or               110n-1, control data while at least one solid-state storage
RDMA operations. In a preferred example, the storage con                controller 104n, coupled to its associated Solid-state storage
troller 152 pushes data to the memory of the requesting device          110m, controls index metadata.
155 in one or more DMA or RDMA operations. In another              15     In one embodiment, at least one solid-state controller 104
example, the requesting device 155 pulls data from the stor             is field-programmable gate array (“FPGA) and controller
age controller 152 in one or more DMA or RDMA operations.               functions are programmed into the FPGA. In a particular
In another example, the storage controller 152 pulls object             embodiment, the FPGA is a Xilinx(R) FPGA. In another
command request sets from the memory of the requesting                  embodiment, the solid-state storage controller 104 comprises
device 155 in one or more DMA or RDMA operations. In                    components specifically designed as a Solid-state storage
another example, the requesting device 155 pushes object                controller 104. Such as an application-specific integrated cir
command request sets to the storage controller 152 in one or            cuit (ASIC) or custom logic solution. Each solid-state stor
more DMA or RDMA operations.                                            age controller 104 typically includes a write data pipeline 106
   In one embodiment, the storage controller 152 emulates               and a read data pipeline 108, which are describe further in
block storage and an object communicated between the               25   relation to FIG. 3. In another embodiment, at least one solid
requesting device 155 and the storage controller 152 com                state storage controller 104 is made up of a combination
prises one or more data blocks. In one embodiment, the                  FPGA, ASIC, and custom logic components.
requesting device 155 includes a driver so that the storage             Solid-State Storage
device 150 appears as a block storage device. For example,                 The solid state storage 110 is an array of non-volatile
the requesting device 155 may send a block of data of a certain    30   solid-state storage elements 216, 218, 220, arranged in banks
size along with a physical address of where the requesting              214, and accessed in parallel through a bi-directional storage
device 155 wants the data block stored. The storage controller          input/output (“I/O”) bus 210. The storage I/O bus 210, in one
152 receives the data block and uses the physical block                 embodiment, is capable of unidirectional communication at
address transmitted with the data block or a transformation of          any one time. For example, when data is being written to the
the physical blockaddress as an object identifier. The storage     35   solid-state storage 110, data cannot be read from the solid
controller 152 then stores the data block as an object or data          state storage 110. In another embodiment, data can flow both
segmentofan object by packetizing the data block and storing            directions simultaneously. However bi-directional, as used
the data block at will. The object index module 266 then                herein with respect to a data bus, refers to a data pathway that
creates an entry in the object index using the physical block           can have data flowing in only one directionata time, but when
based object identifier and the actual physical location where     40   data flowing one direction on the bi-directional data bus is
the storage controller 152 stored the data packets comprising           stopped, data can flow in the opposite direction on the bi
the data from the data block.                                           directional data bus.
   In another embodiment, the storage controller 152 emu                   A solid-state storage element (e.g. SSS 0.0216a) is typi
lates block storage by accepting block objects. A block object          cally configured as a chip (a package of one or more dies) or
may include one or more data blocks in a block structure. In       45   a die on a circuit board. As depicted, a Solid-state storage
one embodiment, the storage controller 152 treats the block             element (e.g. 216a) operates independently or semi-indepen
object as any other object. In another embodiment, an object            dently of other solid-state storage elements (e.g. 218a) even if
may represent an entire block device, partition of a block              these several elements are packaged together in a chip pack
device, or some other logical or physical Sub-element of a              age, a stack of chip packages, or some other package element.
block device including a track, sector, channel, and the like.     50   As depicted, a column of Solid-state storage elements 216,
Of particular note is the ability to remap a block device RAID          218, 220 is designated as a bank 214. As depicted, there may
group to an object Supporting a different RAID construction             be “n” banks 214a-n and “m’ solid-state storage elements
such as progressive RAID. One skilled in the art will recog             216a-m, 218a-m, 220a-m per bank in an array of nxm solid
nize other mappings of traditional or future block devices to           state storage elements 216, 218, 220 in a solid-state storage
objects.                                                           55   110. In one embodiment, a solid-state storage 110a includes
Solid-State Storage Device                                              twenty solid-state storage elements 216, 218, 220 per bank
   FIG. 2B is a schematic block diagram illustrating one                214 with eight banks 214 and a solid-state storage 110n
embodiment 201 of a solid-state storage device controller 202           includes 2 solid-state storage elements 216, 218 per bank 214
that includes a write data pipeline 106 and a read data pipeline        with one bank 214. In one embodiment, each solid-state stor
108 in a solid-state storage device 102 in accordance with the     60   age element 216, 218, 220 is comprised of a single-level cell
present invention. The solid-state storage device controller            (“SLC) devices. In another embodiment, each solid-state
202 may include a number of solid-state storage controllers             storage element 216, 218, 220 is comprised of multi-level cell
0-N 104a-n, each controlling solid-state storage 110. In the            (“MLC) devices.
depicted embodiment, two solid-state controllers are shown:                In one embodiment, Solid-state storage elements for mul
solid-state controller 0104a and solid-state storage controller    65   tiple banks that share a common storage I/O bus 210a row
N 104n, and each controls solid-state storage 110a-n. In the            (e.g. 216b, 218b, 220b) are packaged together. In one
depicted embodiment, solid-state storage controller 0 104a              embodiment, a solid-state storage element 216, 218, 220 may
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 33 of 52


                                                       US 8,762,658 B2
                              17                                                                       18
have one or more dies per chip with one or more chips stacked            elements 216, 218, 220 would then have an 80 kB capacity of
Vertically and each die may be accessed independently. In                pages accessed with the same address going out the channels
another embodiment, a Solid-state storage element (e.g. SSS              of the storage I/O bus 210.
0.0216a) may have one or more virtual dies per die and one                  This group of pages in a bank 214 of Solid-state storage
or more dies per chip and one or more chips stacked vertically           elements 216, 218, 220 of 80 kB may be called a virtual page.
and each virtual die may be accessed independently. In                   Similarly, an erase block of each storage element 216a-m of a
another embodiment, a solid-state storage element SSS 0.0                bank 214a may be grouped to form a virtual erase block. In a
216a may have one or more virtual dies per die and one or                preferred embodiment, an erase block of pages withina Solid
more dies per chip with some or all of the one or more dies              state storage element 216, 218, 220 is erased when an erase
stacked vertically and each virtual die may be accessed inde        10   command is received within a solid-state storage element
pendently.                                                               216, 218, 220. Whereas the size and number of erase blocks,
   In one embodiment, two dies are stacked vertically with               pages, planes, or other logical and physical divisions within a
four stackspergroup to form eight storage elements (e.g. SSS             solid-state storage element 216, 218, 220 are expected to
                                                                         change over time with advancements in technology, it is to be
0.0-SSS 0.8) 216a-220a, each in a separate bank 214a-n. In          15   expected that many embodiments consistent with new con
another embodiment, 20 storage elements (e.g. SSS 0.0-SSS                figurations are possible and are consistent with the general
20.0) 216 form a virtual bank 214a so that each of the eight             description herein.
virtual banks has 20 storage elements (e.g. SSS0.0-SSS 20.8)                Typically, when a packet is written to a particular location
216, 218, 220. Data is sent to the solid-state storage 110 over          within a solid-state storage element 216, 218, 220, wherein
the storage I/O bus 210 to all storage elements of a particular          the packet is intended to be written to a location within a
group of storage elements (SSS 0.0-SSS 0.8) 216a, 218a,                  particular page which is specific to a of a particular erase
220a. The storage control bus 212a is used to select a particu           block of a particular element of a particular bank, a physical
lar bank (e.g. Bank-0214a) so that the data received over the            address is sent on the storage I/O bus 210 and followed by the
storage I/O bus 210 connected to all banks 214 is written just           packet. The physical address contains enough information for
to the selected bank 214a.                                          25   the solid-state storage element 216, 218, 220 to direct the
   In a preferred embodiment, the storage I/O bus 210 is                 packet to the designated location within the page. Since all
comprised of one or more independent I/O buses (“IIOBa-m'                storage elements in a row of storage elements (e.g. SSS 0.0-
comprising 210a. a-in, 210n. a-n) wherein the Solid-state Stor           SSS 0.N 216a, 218a, 220a) are accessed simultaneously by
age elements within each row share one of the independent                the appropriate bus within the storage I/O bus 210a.a, to reach
I/O buses accesses each solid-state storage element 216, 218,       30   the proper page and to avoid writing the data packet to simi
220 in parallel so that all banks 214 are accessed simulta               larly addressed pages in the row of storage elements (SSS
neously. For example, one channel of the storage I/O bus 210             0.0-SSS 0.N 216a, 218a, 220a), the bank 214a that includes
may access a first solid-state storage element 216a, 218a,               the solid-state storage element SSS 0.0216a with the correct
                                                                         page where the data packet is to be written is simultaneously
220a of each bank 214a-n simultaneously. A second channel           35   selected by the storage control bus 212.
of the storage I/O bus 210 may access a second solid-state                  Similarly, a read command traveling on the storage I/O bus
storage element 216b, 218b, 220b of each bank 214a-n simul               210 requires a simultaneous command on the storage control
taneously. Each row of solid-state storage element 216, 218,             bus 212 to select a single bank 214a and the appropriate page
220 is accessed simultaneously. In one embodiment, where                 within that bank 214a. In a preferred embodiment, a read
solid-state storage elements 216, 218, 220 are multi-level          40   command reads an entire page, and because there are multiple
(physically stacked), all physical levels of the solid-state stor        solid-state storage elements 216, 218, 220 in parallel in a bank
age elements 216, 218, 220 are accessed simultaneously. As               214, an entire virtual page is read with a read command.
used herein, "simultaneously also includes near simulta                  However, the read command may be broken into subcom
neous access where devices are accessed at slightly different            mands, as will be explained below with respect to bank inter
intervals to avoid Switching noise. Simultaneously is used in       45   leave. A virtual page may also be accessed in a write opera
this context to be distinguished from a sequential or serial             tion.
access wherein commands and/or data are sent individually                   An erase block erase command may be sent out to erase an
one after the other.                                                     erase block over the storage I/O bus 210 with a particular
   Typically, banks 214a-n are independently selected using              erase block address to erase a particular erase block. Typi
the storage control bus 212. In one embodiment, a bank 214 is       50   cally, an erase block erase command may be sent over the
selected using a chip enable or chip select. Where both chip             parallel paths of the storage I/O bus 210 to erase a virtual erase
select and chip enable are available, the storage control bus            block, each with a particular erase block address to erase a
212 may select one level of a multi-level solid-state storage            particular erase block. Simultaneously a particular bank (e.g.
element 216, 218, 220. In other embodiments, other com                   bank-0214a) is selected over the storage control bus 212 to
mands are used by the storage control bus 212 to individually       55   prevent erasure of similarly addressed erase blocks in all of
select one level of a multi-level solid-state storage element            the banks (banks 1-N 214b-n). Other commands may also be
216, 218, 220. Solid-state storage elements 216, 218, 220                sent to a particular location using a combination of the storage
may also be selected through a combination of control and of             I/O bus 210 and the storage control bus 212. One of skill in the
address information transmitted on storage I/O bus 210 and               art will recognize other ways to select a particular storage
the storage control bus 212.                                        60   location using the bi-directional storage I/O bus 210 and the
   In one embodiment, each Solid-state storage element 216,              storage control bus 212.
218, 220 is partitioned into erase blocks and each erase block              In one embodiment, packets are written sequentially to the
is partitioned into pages. A typical page is 2000 bytes (2               Solid-state storage 110. For example, packets are streamed to
kB). In one example, a solid-state storage element (e.g.                 the storage write buffers of a bank 214a of storage elements
SSS0.0) includes two registers and can program two pages so         65   216 and when the buffers are full, the packets are pro
that a two-register solid-state storage element 216, 218, 220            grammed to a designated virtual page. Packets then refill the
has a capacity of 4 kB. A bank 214 of 20 solid-state storage             storage write buffers and, when full, the packets are written to
           Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 34 of 52


                                                        US 8,762,658 B2
                              19                                                                            20
the next virtual page. The next virtual page may be in the same           arranged in banks 214 and each bank 214 includes multiple
bank 214a or another bank (e.g. 214b). This process contin                storage elements 216, 218, 220 accessed in parallel, the stor
ues, virtual page after virtual page, typically until a virtual           age I/O bus 210 is an array of busses, one for each row of
erase block is filled. In another embodiment, the streaming               storage elements 216, 218, 220 spanning the banks 214. As
may continue across virtual erase block boundaries with the               used herein, the term “storage I/O bus” may refer to one
process continuing, virtual erase block after virtual erase               storage I/O bus 210 or an array of data independent busses
block.                                                                    204. In a preferred embodiment, each storage I/O bus 210
   In a read, modify, write operation, data packets associated            accessing a row of storage elements (e.g. 216a, 218a, 220a)
with the object are located and read in a read operation. Data            may include a logical-to-physical mapping for storage divi
segments of the modified object that have been modified are          10
                                                                          sions (e.g. erase blocks) accessed in a row of storage elements
not written to the location from which they are read. Instead,            216a, 218a, 220a. This mapping allows a logical address
the modified data segments are again converted to data pack               mapped to a physical address of a storage division to be
ets and then written to the next available location in the virtual
page currently being written. The object index entries for the            remapped to a different storage division if the first storage
respective data packets are modified to point to the packets         15   division fails, partially fails, is inaccessible, or has some other
that contain the modified data segments. The entry or entries             problem. Remapping is explained further in relation to the
in the object index for data packets associated with the same             remapping module 430 of FIGS. 4A and 4B.
object that have not been modified will include pointers to                  Data may also be communicated to the Solid-state storage
original location of the unmodified data packets. Thus, if the            controller(s) 104 from a requesting device 155 through the
original object is maintained, for example to maintain a pre              system bus 240, bridge 238, local bus 206, buffer(s) 222, and
vious version of the object, the original object will have                finally over a data bus 204. The data bus 204 typically is
pointers in the object index to all data packets as originally            connected to one or more buffers 222a-n controlled with a
written. The new object will have pointers in the object index            buffer controller 208. The buffer controller 208 typically
to Some of the original data packets and pointers to the modi             controls transfer of data from the local bus 206 to the buffers
fied data packets in the virtual page that is currently being        25   222 and through the data bus 204 to the pipeline input buffer
written.                                                                  306 and output buffer 330. The buffer controller 208 typically
   In a copy operation, the object index includes an entry for            controls how data arriving from a requesting device 155 can
the original object mapped to a number of packets stored in               be temporarily stored in a buffer 222 and then transferred onto
the solid-state storage 110. When a copy is made, a new object            a data bus 204, or vice versa, to account for different clock
is created and a new entry is created in the object index            30   domains, to prevent data collisions, etc. The buffer controller
mapping the new object to the original packets. The new                   208 typically works in conjunction with the master controller
object is also written to the solid-state storage 110 with its            224 to coordinate data flow. As data arrives, the data will
location mapped to the new entry in the object index. The new             arrive on the system bus 240, be transferred to the local bus
object packets may be used to identify the packets within the             206 through a bridge 238.
original object that are referenced in case changes have been        35      Typically the data is transferred from the local bus 206 to
made in the original object that have not been propagated to              one or more data buffers 222 as directed by the master con
the copy and the object index is lost or corrupted.                       troller 224 and the buffer controller 208. The data then flows
   Beneficially, sequentially writing packets facilitates a more          out of the buffer(s) 222 to the data bus 204, through a solid
even use of the solid-state storage 110 and allows the solid              state controller 104, and on to the solid-state storage 110 such
storage device controller 202 to monitor storage hot spots and       40   as NAND flash or other storage media. In a preferred embodi
level usage of the various virtual pages in the Solid-state               ment, data and associated out-of-band metadata (“object
storage 110. Sequentially writing packets also facilitates a              metadata') arriving with the data is communicated using one
powerful, efficient garbage collection system, which is                   or more data channels comprising one or more solid-state
described in detail below. One of skill in the art will recognize         storage controllers 104a-104n-1 and associated solid-state
other benefits of sequential storage of data packets.                45   storage 110a–110n-1 while at least one channel (solid-state
Solid-State Storage Device Controller                                     storage controller 104n, solid-state storage 110m) is dedicated
   In various embodiments, the Solid-state storage device                 to in-band metadata, Such as index information and other
controller 202 also includes a data bus 204, a local bus 206, a           metadata generated internally to the Solid-state storage device
buffer controller 208, buffers 0-N 222a-n, a master controller            102.
224, a direct memory access ("DMA) controller 226, a                 50     The local bus 206 is typically a bidirectional bus or set of
memory controller 228, a dynamic memory array 230, a static               busses that allows for communication of data and commands
random memory array 232, a management controller 234, a                   between devices internal to the solid-state storage device
management bus 236, a bridge 238 to a system bus 240, and                 controller 202 and between devices internal to the solid-state
miscellaneous logic 242, which are described below. In other              storage device 102 and devices 244-258 connected to the
embodiments, the system bus 240 is coupled to one or more            55   system bus 240. The bridge 238 facilitates communication
network interface cards (“NICs”) 244, some of which may                   between the local bus 206 and system bus 240. One of skill in
include remote DMA (“RDMA') controllers 246, one or                       the art will recognize other embodiments such as ring struc
more central processing unit (“CPU) 248, one or more exter                tures or Switched Star configurations and functions of buses
nal memory controllers 250 and associated external memory                 240, 206, 204, 210 and bridges 238.
arrays 252, one or more storage controllers 254, peer control        60      The system bus 240 is typically a bus of a computer 112 or
lers 256, and application specific processors 258, which are              other device in which the solid-state storage device 102 is
described below. The components 244-258 connected to the                  installed or connected. In one embodiment, the system bus
system bus 240 may be located in the computer 112 or may be               240 may be a PCI-e bus, a Serial Advanced Technology
other devices.                                                            Attachment ("serial ATA') bus, parallel ATA, or the like. In
   Typically the solid-state storage controller(s) 104 commu         65   another embodiment, the system bus 240 is an external bus
nicate data to the solid-state storage 110 over a storage I/O bus         such as small computer system interface (“SCSI), FireWire,
210. In a typical embodiment where the solid-state storage is             Fiber Channel, USB, PCIe-AS, or the like. The solid-state
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 35 of 52


                                                      US 8,762,658 B2
                              21                                                                       22
storage device 102 may be packaged to fit internally to a               Also, a driver on a client 114 may have access to the computer
device or as an externally connected device.                            network 116 through an I/O memory driver using a standard
   The solid-state storage device controller 202 includes a             stack API and operating in conjunction with NICs 244.
master controller 224 that controls higher-level functions                In one embodiment, the master controller 224 is also a
within the solid-state storage device 102. The master control           redundant array of independent drive (“RAID) controller.
ler 224, in various embodiments, controls data flow by inter            Where the data storage device/solid-state storage device 102
preting object requests and other requests, directs creation of         is networked with one or more other data storage devices/
indexes to map object identifiers associated with data to               solid-state storage devices 102, the master controller 224 may
physical locations of associated data, coordinating DMA                 be a RAID controller for single tier RAID, multi-tier RAID,
requests, etc. Many of the functions described herein are          10   progressive RAID, etc. The master controller 224 also allows
controlled wholly or in part by the master controller 224.              some objects to be stored in a RAID array and other objects to
  In one embodiment, the master controller 224 uses embed               be stored without RAID. In another embodiment, the master
ded controller(s). In another embodiment, the master control            controller 224 may be a distributed RAID controller element.
ler 224 uses local memory Such as a dynamic memory array                In another embodiment, the master controller 224 may com
                                                                   15   prise many RAID, distributed RAID, and other functions as
230 (dynamic random access memory “DRAM), a static                      described elsewhere.
memory array 232 (static random access memory “SRAM),                     In one embodiment, the master controller 224 coordinates
etc. In one embodiment, the local memory is controlled using            with single or redundant network managers (e.g. Switches) to
the master controller 224. In another embodiment, the master            establish routing, to balance bandwidth utilization, failover,
controller 224 accesses the local memory via a memory con               etc. In another embodiment, the master controller 224 coor
troller 228. In another embodiment, the master controller 224           dinates with integrated application specific logic (via local
runs a Linux server and may support various common server               bus 206) and associated driver software. In another embodi
interfaces, such as the World WideWeb, hyper-text markup                ment, the master controller 224 coordinates with attached
language (“HTML'), etc. In another embodiment, the master               application specific processors 258 or logic (via the external
controller 224 uses a nano-processor. The master controller        25   system bus 240) and associated driver software. In another
224 may be constructed using programmable or standard                   embodiment, the master controller 224 coordinates with
logic, or any combination of controller types listed above.             remote application specific logic (via the computer network
One skilled in the art will recognize many embodiments for              116) and associated driver software. In another embodiment,
the master controller 224.                                              the master controller 224 coordinates with the local bus 206
   In one embodiment, where the storage controller 152/            30   or external bus attached hard disk drive (“HDD) storage
                                                                        controller.
solid-state storage device controller 202 manages multiple                 In one embodiment, the master controller 224 communi
data storage devices/solid-state storage 110a-in, the master            cates with one or more storage controllers 254 where the
controller 224 divides the work load among internal control             storage device/solid-state storage device 102 may appear as a
lers, such as the solid-state storage controllers 104a-n. For      35   storage device connected through a SCSI bus, Internet SCSI
example, the master controller 224 may divide an object to be           (“iSCSI), fiber channel, etc. Meanwhile the storage device/
written to the data storage devices (e.g. solid-state storage           Solid-state storage device 102 may autonomously manage
110a-n) so that a portion of the object is stored on each of the        objects and may appear as an object file system or distributed
attached data storage devices. This feature is a performance            object file system. The master controller 224 may also be
enhancement allowing quicker storage and access to an              40   accessed by peer controllers 256 and/or application specific
object. In one embodiment, the master controller 224 is                 processors 258.
implemented using an FPGA. In another embodiment, the                     In another embodiment, the master controller 224 coordi
firmware within the master controller 224 may be updated                nates with an autonomous integrated management controller
through the management bus 236, the system bus 240 over a               to periodically validate FPGA code and/or controller soft
network connected to a NIC 244 or other device connected to        45   ware, validate FPGA code while running (reset) and/or vali
the system bus 240.                                                     date controller Software during power on (reset), Support
  In one embodiment, the master controller 224, which man               external reset requests, Support reset requests due to watch
ages objects, emulates block storage Such that a computer 112           dog timeouts, and Support Voltage, current, power, tempera
or other device connected to the storage device/solid-state             ture, and other environmental measurements and setting of
storage device 102 views the storage device/solid-state stor       50   threshold interrupts. In another embodiment, the master con
age device 102 as a block storage device and sends data to              troller 224 manages garbage collection to free erase blocks
specific physical addresses in the storage device/solid-state           for reuse. In another embodiment, the master controller 224
storage device 102. The master controller 224 then divides up           manages wear leveling. In another embodiment, the master
the blocks and stores the data blocks as it would objects. The          controller 224 allows the data storage device/solid-state stor
master controller 224 then maps the blocks and physical            55   age device 102 to be partitioned into multiple virtual devices
address sent with the block to the actual locations determined          and allows partition-based media encryption. In yet another
by the master controller 224. The mapping is stored in the              embodiment, the master controller 224 Supports a solid-state
object index. Typically, for block emulation, a block device            storage controller 104 with advanced, multi-bit ECC correc
application program interface (API) is provided in a driver             tion. One of skill in the art will recognize other features and
in the computer 112, client 114, or other device wishing to use    60   functions of a master controller 224 in a storage controller
the storage device/solid-state storage device 102 as a block            152, or more specifically in a solid-state storage device 102.
storage device.                                                            In one embodiment, the Solid-state storage device control
  In another embodiment, the master controller 224 coordi               ler 202 includes a memory controller 228 which controls a
nates with NIC controllers 244 and embedded RDMA con                    dynamic random memory array 230 and/or a static random
trollers 246 to deliver just-in-time RDMA transfers of data        65   memory array 232. As stated above, the memory controller
and command sets. NIC controller 244 may be hidden behind               228 may be independent or integrated with the master con
a non-transparent port to enable the use of custom drivers.             troller 224. The memory controller 228 typically controls
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 36 of 52


                                                       US 8,762,658 B2
                               23                                                                      24
volatile memory of some type, such as DRAM (dynamic                      pipeline 106 includes an input buffer 306, a write synchroni
random memory array 230) and SRAM (static random                         zation buffer 308, a write program module 310, a compres
memory array 232). In other examples, the memory control                 sion module 312, an encryption module 314, a garbage col
ler 228 also controls other memory types such as electrically            lector bypass 316 (with a portion within the read data pipeline
erasable programmable read only memory (“EEPROM),                        108), a media encryption module 318, and a write buffer 320.
etc. In other embodiments, the memory controller 228 con                 The read data pipeline 108 includes a read synchronization
trols two or more memory types and the memory controller                 buffer 328, an ECC correction module 322, a depacketizer
228 may include more than one controller. Typically, the                 324, an alignment module 326, and an output buffer 330. In
memory controller 228 controls as much SRAM 232 as is                    other embodiments, the read data pipeline 108 may include a
feasible and by DRAM 230 to supplement the SRAM 232.                10   media decryption module 332, a portion of the garbage col
   In one embodiment, the object index is stored in memory               lector bypass 316, a decryption module 334, a decompression
230, 232 and then periodically off-loaded to a channel of the            module 336, and a read program module 338. The solid-state
solid-state storage 110m or other non-volatile memory. One of            storage controller 104 may also include control and status
skill in the art will recognize other uses and configurations of         registers 340 and control queues 342, a bank interleave con
the memory controller 228, dynamic memory array 230, and            15   troller 344, a synchronization buffer 346, a storage bus con
static memory array 232.                                                 troller 348, and a multiplexer (“MUX)350. The components
   In one embodiment, the Solid-state storage device control             of the solid-state controller 104 and associated write data
ler 202 includes a DMA controller 226 that controls DMA                  pipeline 106 and read data pipeline 108 are described below.
operations between the storage device/solid-state storage                In other embodiments, synchronous solid-state storage 110
device 102 and one or more external memory controllers 250               may be used and synchronization buffers 308 328 may be
and associated external memory arrays 252 and CPUs 248.                  eliminated.
Note that the external memory controllers 250 and external               Write Data Pipeline
memory arrays 252 are called external because they are exter                The write data pipeline 106 includes a packetizer 302 that
nal to the storage device/solid-state storage device 102. In             receives a data or metadata segment to be written to the
addition the DMA controller 226 may also control RDMA               25   Solid-state storage, either directly or indirectly through
operations with requesting devices through a NIC 244 and                 another write data pipeline 106 stage, and creates one or more
associated RDMA controller 246. DMA and RDMA are                         packets sized for the solid-state storage 110. The data or
explained in more detail below.                                          metadata segment is typically part of an object, but may also
   In one embodiment, the Solid-state storage device control             include an entire object. In another embodiment, the data
ler 202 includes a management controller 234 connected to a         30   segment is part of a block of data, but may also include an
management bus 236. Typically the management controller                  entire block of data. Typically, an object is received from a
234 manages environmental metrics and status of the storage              computer 112, client 114, or other computer or device and is
device/solid-state storage device 102. The management con                transmitted to the Solid-state storage device 102 in data seg
troller 234 may monitor device temperature, fan speed, power             ments streamed to the Solid-state storage device 102 or com
Supply settings, etc. over the management bus 236. The man          35   puter 112. A data segment may also be known by another
agement controller 234 may support the reading and pro                   name. Such as data parcel, but as referenced herein includes
gramming of erasable programmable read only memory                       all or a portion of an object or data block.
(“EEPROM) for storage of FPGA code and controller soft                      Each object is stored as one or more packets. Each object
ware. Typically the management bus 236 is connected to the               may have one or more container packets. Each packet con
various components within the storage device/solid-state            40   tains a header. The header may include a header type field.
storage device 102. The management controller 234 may                    Type fields may include data, object attribute, metadata, data
communicate alerts, interrupts, etc. over the local bus 206 or           segment delimiters (multi-packet), object structures, object
may include a separate connection to a system bus 240 or                 linkages, and the like. The header may also include informa
other bus. In one embodiment the management bus 236 is an                tion regarding the size of the packet, Such as the number of
Inter-Integrated Circuit (“IC) bus. One of skill in the art will    45   bytes of data included in the packet. The length of the packet
recognize other related functions and uses of a management               may be established by the packet type. The header may
controller 234 connected to components of the storage                    include information that establishes the relationship of the
device/solid-state storage device 102 by a management bus                packet to the object. An example might be the use of an offset
236.                                                                     in a data packet header to identify the location of the data
   In one embodiment, the Solid-state storage device control        50   segment within the object. One of skill in the art will recog
ler 202 includes miscellaneous logic 242 that may be custom              nize other information that may be included in a header added
ized for a specific application. Typically where the solid-state         to data by a packetizer 302 and other information that may be
device controller 202 or master controller 224 is/are config             added to a data packet.
ured using a FPGA or other configurable controller, custom                  Each packet includes a header and possibly data from the
logic may be included based on a particular application, cus        55   data or metadata segment. The header of each packet includes
tomer requirement, storage requirement, etc.                             pertinent information to relate the packet to the object to
Data Pipeline                                                            which the packet belongs. For example, the header may
   FIG. 3 is a schematic block diagram illustrating one                  include an object identifier and offset that indicates the data
embodiment 300 of a solid-state storage controller 104 with a            segment, object, or data block from which the data packet was
write data pipeline 106 and a read data pipeline 108 in a           60   formed. The header may also include a logical address used
solid-state storage device 102 in accordance with the present            by the storage bus controller 348 to store the packet. The
invention. The embodiment 300 includes a data bus 204, a                 header may also include information regarding the size of the
local bus 206, and buffer control 208, which are substantially           packet, Such as the number of bytes included in the packet.
similar to those described in relation to the Solid-state storage        The header may also include a sequence number that identi
device controller 202 of FIG. 2. The write data pipeline 106        65   fies where the data segment belongs with respect to other
includes a packetizer 302 and an error-correcting code                   packets within the object when reconstructing the data seg
(“ECC) generator 304. In other embodiments, the write data               ment or object. The header may include a header type field.
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 37 of 52


                                                       US 8,762,658 B2
                             25                                                                         26
Type fields may include data, object attributes, metadata, data           network interface card (“NIC), or at another device, for
segment delimiters (multi-packet), object structures, object              example when using remote direct memory access
linkages, and the like. One of skill in the art will recognize            (“RDMA).
other information that may be included in a header added to                  In another embodiment, the write data pipeline 106 also
data or metadata by a packetizer 302 and other information           5    includes a write synchronization buffer 308 that buffers pack
that may be added to a packet.                                            ets received from the ECC generator 304 prior to writing the
   The write data pipeline 106 includes an ECC generator 304              packets to the solid-state storage 110. The write synchbuffer
that generates one or more error-correcting codes (“ECC)                  308 is located at aboundary between a local clock domain and
for the one or more packets received from the packetizer 302.             a solid-state storage clock domain and provides buffering to
                                                                     10   account for the clock domain differences. In other embodi
The ECC generator 304 typically uses an error correcting                  ments, synchronous solid-state storage 110 may be used and
algorithm to generate ECC which is stored with the packet.                synchronization buffers 308 328 may be eliminated.
The ECC stored with the packet is typically used to detect and               In one embodiment, the write data pipeline 106 also
correct errors introduced into the data through transmission              includes a media encryption module 318 that receives the one
and storage. In one embodiment, packets are streamed into            15   or more packets from the packetizer 302, either directly or
the ECC generator 304 as un-encoded blocks of length N. A                 indirectly, and encrypts the one or more packets using an
syndrome of length S is calculated, appended and output as an             encryption key unique to the Solid-state storage device 102
encoded block of length N+S. The value of N and S are                     prior to sending the packets to the ECC generator 304. Typi
dependent upon the characteristics of the algorithm which is              cally, the entire packet is encrypted, including the headers. In
selected to achieve specific performance, efficiency, and                 another embodiment, headers are not encrypted. In this docu
robustness metrics. In the preferred embodiment, there is no              ment, encryption key is understood to mean a secret encryp
fixed relationship between the ECC blocks and the packets:                tion key that is managed externally from an embodiment that
the packet may comprise more than one ECC block; the ECC                  integrates the solid-state storage 110 and where the embodi
block may comprise more than one packet; and a first packet               ment requires encryption protection. The media encryption
may end anywhere within the ECC block and a second packet            25   module 318 and corresponding media decryption module 332
may begin after the end of the first packet within the same               provide a level of security for data stored in the solid-state
ECC block. In the preferred embodiment, ECC algorithms                    storage 110. For example, where data is encrypted with the
are not dynamically modified. In a preferred embodiment, the              media encryption module 318, if the solid-state storage 110 is
ECC stored with the data packets is robust enough to correct              connected to a different solid-state storage controller 104,
errors in more than two bits.                                        30   solid-state storage device 102, or computer 112, the contents
   Beneficially, using a robust ECC algorithm allowing more               of the solid-state storage 110 typically could not be read
than single bit correction or even double bit correction allows           without use of the same encryption key used during the write
the life of the solid-state storage 110 to be extended. For               of the data to the solid-state storage 110 without significant
                                                                          effort.
example, if flash memory is used as the storage medium in the        35      In a typical embodiment, the solid-state storage device 102
solid-state storage 110, the flash memory may be written                  does not store the encryption key in non-volatile storage and
approximately 100,000 times without error per erase cycle.                allows no external access to the encryption key. The encryp
This usage limit may be extended using a robust ECC algo                  tion key is provided to the solid-state storage controller 104
rithm. Having the ECC generator 304 and corresponding                     during initialization. The Solid-sate storage device 102 may
ECC correction module 322 onboard the solid-state storage            40   use and store a non-secret cryptographic nonce that is used in
device 102, the solid-state storage device 102 can internally             conjunction with an encryption key. A different nonce may be
correct errors and has a longer useful life than if a less robust         stored with every packet. Data segments may be split between
ECC algorithm is used, such as single bit correction. How                 multiple packets with unique nonces for the purpose of
ever, in other embodiments the ECC generator 304 may use a                improving protection by the encryption algorithm. The
less robust algorithm and may correct single-bit or double-bit       45   encryption key may be received from a client 114, a computer
errors. In another embodiment, the Solid-state storage device             112, key manager, or other device that manages the encryp
110 may comprise less reliable storage such as multi-level                tion key to be used by the solid-state storage controller 104. In
cell (“MLC) flash in order to increase capacity, which stor               another embodiment, the solid-state storage 110 may have
age may not be sufficiently reliable without more robust ECC              two or more partitions and the Solid-state storage controller
algorithms.                                                          50   104 behaves as though it were two or more solid-state storage
   In one embodiment, the write pipeline 106 includes an                  controllers 104, each operating on a single partition within the
input buffer 306 that receives a data segment to be written to            Solid-state storage 110. In this embodiment, a unique media
the Solid-state storage 110 and stores the incoming data seg              encryption key may be used with each partition.
ments until the next stage of the write data pipeline 106, such              In another embodiment, the write data pipeline 106 also
as the packetizer 302 (or other stage for a more complex write       55   includes an encryption module 314 that encrypts a data or
data pipeline 106) is ready to process the next data segment.             metadata segment received from the input buffer 306, either
The input buffer 306 typically allows for discrepancies                   directly or indirectly, prior sending the data segment to the
between the rate data segments are received and processed by              packetizer 302, the data segment encrypted using an encryp
the write data pipeline 106 using an appropriately sized data             tion key received in conjunction with the data segment. The
buffer. The input buffer 306 also allows the data bus 204 to         60   encryption module 314 differs from the media encryption
transfer data to the write data pipeline 106 at rates greater than        module 318 in that the encryption keys used by the encryption
can be sustained by the write data pipeline 106 in order to               module 314 to encrypt data may not be common to all data
improve efficiency of operation of the data bus 204. Typically            stored within the solid-state storage device 102 but may vary
when the write data pipeline 106 does not include an input                on an object basis and received in conjunction with receiving
buffer 306, a buffering function is performed elsewhere, such        65   data segments as described below. For example, an encryp
as in the solid-state storage device 102 but outside the write            tion key for a data segment to be encrypted by the encryption
data pipeline 106, in the computer 112, such as within a                  module 314 may be received with the data segment or may be
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 38 of 52


                                                       US 8,762,658 B2
                                27                                                                     28
received as part of a command to write an object to which the            garbage collection system. A garbage collection system typi
data segment belongs. The Solid-sate storage device 102 may              cally markspackets that are no longer valid, typically because
use and store a non-secret cryptographic nonce in each object            the packet is marked for deletion or has been modified and the
packet that is used in conjunction with the encryption key. A            modified data is stored in a different location. At some point,
different nonce may be stored with every packet. Data seg                the garbage collection system determines that a particular
ments may be split between multiple packets with unique                  section of storage may be recovered. This determination may
nonces for the purpose of improving protection by the encryp             be due to a lack of available storage capacity, the percentage
tion algorithm. In one embodiment, the nonce used by the                 of data marked as invalid reaching a threshold, a consolida
media encryption module 318 is the same as that used by the              tion of valid data, an error detection rate for that section of
encryption module 314.                                              10   storage reaching a threshold, or improving performance
   The encryption key may be received from a client 114, a               based on data distribution, etc. Numerous factors may be
computer 112, key manager, or other device that holds the                considered by a garbage collection algorithm to determine
encryption key to be used to encrypt the data segment. In one            when a section of storage is to be recovered.
embodiment, encryption keys are transferred to the Solid                    Once a section of storage has been marked for recovery,
state storage controller 104 from one of a solid-state storage      15   valid packets in the section typically must be relocated. The
device 102, computer 112, client 114, or other external agent            garbage collector bypass 316 allows packets to be read into
which has the ability to execute industry standard methods to            the read data pipeline 108 and then transferred directly to the
securely transfer and protect private and public keys.                   write data pipeline 106 without being routed out of the solid
   In one embodiment, the encryption module 314 encrypts a               state storage controller 104. In a preferred embodiment, the
first packet with a first encryption key received in conjunction         garbage collector bypass 316 is part of an autonomous gar
with the packet and encrypts a second packet with a second               bage collector system that operates within the Solid-state
encryption key received in conjunction with the second                   storage device 102. This allows the solid-state storage device
packet. In another embodiment, the encryption module 314                 102 to manage data so that data is systematically spread
encrypts a first packet with a first encryption key received in          throughout the solid-state storage 110 to improve perfor
conjunction with the packet and passes a second data packet         25   mance, data reliability and to avoid overuse and underuse of
on to the next stage without encryption. Beneficially, the               any one location or area of the Solid-state storage 110 and to
encryption module 314 included in the write data pipeline                lengthen the useful life of the solid-state storage 110.
106 of the solid-state storage device 102 allows object-by                  The garbage collector bypass 316 coordinates insertion of
object or segment-by-segment data encryption without a                   segments into the write data pipeline 106 with other segments
single file system or other external system to keep track of the    30   being written by clients 114 or other devices. In the depicted
different encryption keys used to store corresponding objects            embodiment, the garbage collector bypass 316 is before the
or data segments. Each requesting device 155 or related key              packetizer 302 in the write data pipeline 106 and after the
manager independently manages encryption keys used to                    depacketizer 324 in the read data pipeline 108, but may also
encrypt only the objects or data segments sent by the request            be located elsewhere in the read and write data pipelines 106,
ing device 155.                                                     35   108. The garbage collector bypass 316 may be used during a
   In another embodiment, the write data pipeline 106                    flush of the write pipeline 106 to fill the remainder of the
includes a compression module 312 that compresses the data               virtual page in order to improve the efficiency of storage
for metadata segment prior to sending the data segment to the            within the Solid-State Storage 110 and thereby reduce the
packetizer 302. The compression module 312 typically com                 frequency of garbage collection.
presses a data or metadata segment using a compression              40      In one embodiment, the write data pipeline 106 includes a
routine known to those of skill in the art to reduce the storage         write buffer 320 that buffers data for efficient write opera
size of the segment. For example, if a data segment includes             tions. Typically, the write buffer 320 includes enough capac
a string of 512 Zeros, the compression module 312 may                    ity for packets to fill at least one virtual page in the Solid-state
replace the 512 Zeros with code or token indicating the 512              storage 110. This allows a write operation to send an entire
Zeros where the code is much more compact than the space            45   page of data to the solid-state storage 110 without interrup
taken by the 512 Zeros.                                                  tion. By sizing the write buffer 320 of the write data pipeline
   In one embodiment, the compression module 312 com                     106 and buffers within the read data pipeline 108 to be the
presses a first segment with a first compression routine and             same capacity or larger than a storage write buffer within the
passes along a second segment without compression. In                    Solid-state storage 110, writing and reading data is more
another embodiment, the compression module 312 com                  50   efficient since a single write command may be crafted to send
presses a first segment with a first compression routine and             a full virtual page of data to the solid-state storage 110 instead
compresses the second segment with a second compression                  of multiple commands.
routine. Having this flexibility within the solid-state storage             While the write buffer 320 is being filled, the solid-state
device 102 is beneficial so that clients 114 or other devices            storage 110 may be used for other read operations. This is
writing data to the Solid-state storage device 102 may each         55   advantageous because other Solid-state devices with a smaller
specify a compression routine or so that one can specify a               write buffer or no write buffer may tie up the solid-state
compression routine while another specifies no compression.              storage when data is written to a storage write buffer and data
Selection of compression routines may also be selected                   flowing into the storage write buffer stalls. Read operations
according to default settings on a per object type or object             will be blocked until the entire storage write buffer is filled
class basis. For example, a first object of a specific object may   60   and programmed. Another approach for systems without a
be able to override default compression routine settings and a           write buffer or a small write buffer is to flush the storage write
second object of the same object class and object type may               buffer that is not full in order to enable reads. Again this is
use the default compression routine and a third object of the            inefficient because multiple write/program cycles are
same object class and object type may use no compression.                required to fill a page.
   In one embodiment, the write data pipeline 106 includes a        65      For depicted embodiment with a write buffer 320 sized
garbage collector bypass 316 that receives data segments                 larger than a virtual page, a single write command, which
from the read data pipeline 108 as part of a data bypass in a            includes numerous Subcommands, can then be followed by a
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 39 of 52


                                                       US 8,762,658 B2
                              29                                                                        30
single program command to transfer the page of data from the              rects any errors in the requested packet if any error exists and
storage write buffer in each solid-state storage element 216,             the errors are correctable using the ECC. For example, if the
218, 220 to the designated page within each solid-state stor              ECC can detect an error in six bits but can only correct three
age element 216, 218, 220. This technique has the benefits of             bit errors, the ECC correction module 322 corrects ECC
eliminating partial page programming, which is known to                   blocks of the requested packet with up to three bits in error.
reduce data reliability and durability and freeing up the des             The ECC correction module 322 corrects the bits in error by
tination bank for reads and other commands while the buffer               changing the bits in error to the correct one or Zero state so that
fills.                                                                    the requested data packet is identical to when it was written to
   In one embodiment, the write buffer 320 is a ping-pong                 the solid-state storage 110 and the ECC was generated for the
buffer where one side of the buffer is filled and then desig         10   packet.
nated for transferatan appropriate time while the other side of             If the ECC correction module 322 determines that the
the ping-pong buffer is being filled. In another embodiment,              requested packets contains more bits in error than the ECC
the write buffer 320 includes a first-in first-out (“FIFO)                can correct, the ECC correction module 322 cannot correct
register with a capacity of more than a virtual page of data              the errors in the corrupted ECC blocks of the requested packet
segments. One of skill in the art will recognize other write         15   and sends an interrupt. In one embodiment, the ECC correc
buffer 320 configurations that allow a virtual page of data to            tion module 322 sends an interrupt with a message indicating
be stored prior to writing the data to the Solid-state storage            that the requested packet is in error. The message may include
110.                                                                      information that the ECC correction module 322 cannot cor
  In another embodiment, the write buffer 320 is sized                    rect the errors or the inability of the ECC correction module
Smaller than a virtual page so that less than a page of infor             322 to correct the errors may be implied. In another embodi
mation could be written to a storage write buffer in the solid            ment, the ECC correction module 322 sends the corrupted
state storage 110. In the embodiment, to prevent a stall in the           ECC blocks of the requested packet with the interrupt and/or
write data pipeline 106 from holding up read operations, data             the message.
is queued using the garbage collection system that needs to be               In the preferred embodiment, a corrupted ECC block or
moved from one location to another as part of the garbage            25   portion of a corrupted ECC block of the requested packet that
collection process. In case of a data stall in the write data             cannot be corrected by the ECC correction module 322 is read
pipeline 106, the data can be fed through the garbage collector           by the master controller 224, corrected, and returned to the
bypass 316 to the write buffer 320 and then on to the storage             ECC correction module 322 for further processing by the read
write buffer in the solid-state storage 110 to fill the pages of a        data pipeline 108. In one embodiment, a corrupted ECC block
virtual page prior to programming the data. In this way a data       30   orportion of a corrupted ECC block of the requested packet is
stall in the write data pipeline 106 would not stall reading              sent to the device requesting the data. The requesting device
from the solid-state storage device 102.                                  155 may correct the ECC block or replace the data using
   In another embodiment, the write data pipeline 106                     another copy, such as a backup or mirror copy, and then may
includes a write program module 310 with one or more user                 use the replacement data of the requested data packet or return
definable functions within the write data pipeline 106. The          35   it to the read data pipeline 108. The requesting device 155
write program module 310 allows a user to customize the                   may use header information in the requested packet in error to
write data pipeline 106. A user may customize the write data              identify data required to replace the corrupted requested
pipeline 106 based on a particular data requirement or appli              packet or to replace the object to which the packet belongs. In
cation. Where the solid-state storage controller 104 is an                another preferred embodiment, the Solid-state storage con
FPGA, the user may program the write data pipeline 106 with          40   troller 104 stores data using some type of RAID and is able to
custom commands and functions relatively easily. A user may               recover the corrupted data. In another embodiment, the ECC
also use the write program module 310 to include custom                   correction module 322 sends and interrupt and/or message
functions with an ASIC, however, customizing an ASIC may                  and the receiving device fails the read operation associated
be more difficult than with an FPGA. The write program                    with the requested data packet. One of skill in the art will
module 310 may include buffers and bypass mechanisms to              45   recognize other options and actions to be taken as a result of
allow a first data segment to execute in the write program                the ECC correction module 322 determining that one or more
module 310 while a second data segment may continue                       ECC blocks of the requested packet are corrupted and that the
through the write data pipeline 106. In another embodiment,               ECC correction module 322 cannot correct the errors.
the write program module 310 may include a processor core                    The read data pipeline 108 includes a depacketizer 324 that
that can be programmed through software.                             50   receives ECC blocks of the requested packet from the ECC
   Note that the write program module 310 is shown between                correction module 322, directly or indirectly, and checks and
the input buffer 306 and the compression module 312, how                  removes one or more packet headers. The depacketizer 324
ever, the write program module 310 could be anywhere in the               may validate the packet headers by checking packet identifi
write data pipeline 106 and may be distributed among the                  ers, data length, data location, etc. within the headers. In one
various stages 302-320. In addition, there may be multiple           55   embodiment, the header includes a hash code that can be used
write program modules 310 distributed among the various                   to validate that the packet delivered to the read data pipeline
states 302-320 that are programmed and operate indepen                    108 is the requested packet. The depacketizer 324 also
dently. In addition, the order of the stages 302-320 may be               removes the headers from the requested packet added by the
altered. One of skill in the art will recognize workable alter            packetizer 302. The depacketizer 324 may directed to not
ations to the order of the stages 302-320 based on particular        60   operate on certain packets but pass these forward without
user requirements.                                                        modification. An example might be a container label that is
Read Data Pipeline                                                        requested during the course of a rebuild process where the
   The read data pipeline 108 includes an ECC correction                  header information is required by the object index reconstruc
module 322 that determines if a data error exists in ECC                  tion module 272. Further examples include the transfer of
blocks a requested packet received from the solid-state Stor         65   packets of various types destined for use within the solid-state
age 110 by using ECC stored with each ECC block of the                    storage device 102. In another embodiment, the depacketizer
requested packet. The ECC correction module 322 then cor                  324 operation may be packet type dependent.
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 40 of 52


                                                       US 8,762,658 B2
                             31                                                                          32
  The read data pipeline 108 includes an alignment module                stage of the read data pipeline 108 without decryption. Typi
326 that receives data from the depacketizer 324 and removes             cally, the decryption module 334 uses a different encryption
unwanted data. In one embodiment, a read command sent to                 key to decrypt a data segment than the media decryption
the solid-state storage 110 retrieves a packet of data. A device         module 332 uses to decrypt requested packets. When the
requesting the data may not require all data within the                  packet was stored with a non-secret cryptographic nonce, the
retrieved packet and the alignment module 326 removes the                nonce is used in conjunction with an encryption key to
unwanted data. If all data within a retrieved page is requested          decrypt the data packet. The encryption key may be received
data, the alignment module 326 does not remove any data.                 from a client 114, a computer 112, key manager, or other
   The alignment module 326 re-formats the data as data                  device that manages the encryption key to be used by the
segments of an object in a form compatible with a device            10   solid-state storage controller 104.
requesting the data segment prior to forwarding the data                    In another embodiment, the read data pipeline 108 includes
segment to the next stage. Typically, as data is processed by            a decompression module 336 that decompresses a data seg
the read data pipeline 108, the size of data segments or pack            ment formatted by the depacketizer 324. In the preferred
ets changes at various stages. The alignment module 326 uses             embodiment, the decompression module 336 uses compres
received data to format the data into data segments suitable to     15   sion information stored in one or both of the packet header
be sent to the requesting device 155 and joined to form a                and the container label to select a complementary routine to
response. For example, data from a portion of a first data               that used to compress the data by the compression module
packet may be combined with data from a portion of a second              312. In another embodiment, the decompression routine used
data packet. If a data segment is larger than a data requested           by the decompression module 336 is dictated by the device
by the requesting device 155, the alignment module 326 may               requesting the data segment being decompressed. In another
discard the unwanted data.                                               embodiment, the decompression module 336 selects a
   In one embodiment, the read data pipeline 108 includes a              decompression routine according to default settings on a per
read synchronization buffer 328 that buffers one or more                 object type or object class basis. A first packet of a first object
requested packets read from the Solid-state storage 110 prior            may be able to override a default decompression routine and
to processing by the read data pipeline 108. The read synchro       25   a second packet of a second object of the same object class
nization buffer 328 is at the boundary between the solid-state           and object type may use the default decompression routine
storage clock domain and the local bus clock domain and                  and a third packet of a third object of the same object class and
provides buffering to account for the clock domain differ                object type may use no decompression.
CCCS.                                                                       In another embodiment, the read data pipeline 108 includes
   In another embodiment, the read data pipeline 108 includes       30   a read program module 338 that includes one or more user
an output buffer 330 that receives requested packets from the            definable functions within the read data pipeline 108. The
alignment module 326 and stores the packets prior to trans               read program module 338 has similar characteristics to the
mission to the requesting device 155. The output buffer 330              write program module 310 and allows a user to provide cus
accounts for differences between when data segments are                  tom functions to the read data pipeline 108. The read program
received from stages of the read data pipeline 108 and when         35   module 338 may be located as shown in FIG. 3, may be
the data segments are transmitted to other parts of the solid            located in another position within the read data pipeline 108,
state storage controller 104 or to the requesting device. The            or may include multiple parts in multiple locations within the
output buffer 330 also allows the data bus 204 to receive data           read data pipeline 108. Additionally, there may be multiple
from the read data pipeline 108 at rates greater than can be             read program modules 338 within multiple locations within
sustained by the read data pipeline 108 in order to improve         40   the read data pipeline 108 that operate independently. One of
efficiency of operation of the data bus 204.                             skill in the art will recognize other forms of a read program
   In one embodiment, the read data pipeline 108 includes a              module 338 within a read data pipeline 108. As with the write
media decryption module 332 that receives one or more                    data pipeline 106, the stages of the read data pipeline 108 may
encrypted requested packets from the ECC correction module               be rearranged and one of skill in the art will recognize other
322 and decrypts the one or more requested packets using the        45   orders of stages within the read data pipeline 108.
encryption key unique to the Solid-state storage device 102                 The solid-state storage controller 104 includes control and
prior to sending the one or more requested packets to the                status registers 340 and corresponding control queues 342.
depacketizer 324. Typically the encryption key used to                   The control and status registers 340 and control queues 342
decrypt data by the media decryption module 332 is identical             facilitate control and sequencing commands and Subcom
to the encryption key used by the media encryption module           50   mands associated with data processed in the write and read
318. In another embodiment, the solid-state storage 110 may              data pipelines 106, 108. For example, a data segment in the
have two or more partitions and the Solid-state storage con              packetizer 302 may have one or more corresponding control
troller 104 behaves as though it were two or more solid-state            commands or instructions in a control queue 342 associated
storage controllers 104 each operating on a single partition             with the ECC generator 304. As the data segment is pack
within the solid-state storage 110. In this embodiment, a           55   etized, some of the instructions or commands may be
unique media encryption key may be used with each partition.             executed within the packetizer 302. Other commands or
   In another embodiment, the read data pipeline 108 includes            instructions may be passed to the next control queue 342
a decryption module 334 that decrypts a data segment for                 through the control and status registers 340 as the newly
matted by the depacketizer 324 prior to sending the data                 formed data packet created from the data segment is passed to
segment to the output buffer 330. The data segment decrypted        60   the next stage.
using an encryption key received in conjunction with the read               Commands or instructions may be simultaneously loaded
request that initiates retrieval of the requested packet received        into the control queues 342 for a packet being forwarded to
by the read synchronization buffer 328. The decryption mod               the write data pipeline 106 with each pipeline stage pulling
ule 334 may decrypt a first packet with an encryption key                the appropriate command or instruction as the respective
received in conjunction with the read request for the first         65   packet is executed by that stage. Similarly, commands or
packet and then may decrypt a second packet with a different             instructions may be simultaneously loaded into the control
encryption key or may pass the second packet on to the next              queues 342 for a packet being requested from the read data
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 41 of 52


                                                      US 8,762,658 B2
                             33                                                                       34
pipeline 108 with each pipeline stage pulling the appropriate           mands. The bank interleave controller 344 also includes cor
command or instruction as the respective packet is executed             responding read, write, erase, and management agents 402.
by that stage. One of skill in the art will recognize other             404, 406, 408. In another embodiment, the control and status
features and functions of control and status registers 340 and          registers 340 and control queues 342 or similar components
control queues 342.                                                     queue commands for data sent to the banks 214 of the Solid
   The solid-state storage controller 104 and or solid-state            state storage 110 without a bank interleave controller 344.
storage device 102 may also include a bank interleave con                  The agents 402,404, 406, 408, in one embodiment, direct
troller 344, a synchronization buffer 346, a storage bus con            commands of the appropriate type destined for a particular
troller 348, and a multiplexer (“MUX) 350, which are                    bank 214a to the correct queue for the bank 214a. For
described in relation to FIGS. 4A and 4.B.                         10
Bank Interleave                                                         example, the read agent 402 may receive a read command for
                                                                        bank-1214b and directs the read command to the bank-1 read
  FIG. 4A is a schematic block diagram illustrating one                 queue 410b. The write agent 404 may receive a write com
embodiment 400 of a bank interleave controller 344 in the
                                                                        mand to write data to a location in bank-0 214a of the solid
solid-state storage controller 104 in accordance with the
present invention. The bank interleave controller 344 is con       15   state storage 110 and will then send the write command to the
nected to the control and status registers 340 and to the stor          bank-0 write queue 412.a. Similarly, the erase agent 406 may
age I/O bus 210 and storage control bus 212 through the MUX             receive an erase command to erase an erase block in bank-1
350, storage bus controller 348, and synchronization buffer             214b and will then pass the erase command to the bank-1
346, which are described below. The bank interleave control             erase queue 414b. The management agent 408 typically
ler 344 includes a read agent 402, a write agent 404, an erase          receives management commands, status requests, and the
agent 406, a management agent 408, read queues 410a-n,                  like. Such as a reset command or a request to read a configu
write queues 412a-n, erase queues 414a-n, and management                ration register of a bank 214, such as bank-0 214a. The
queues 416a-n for the banks 214 in the Solid-state storage              management agent 408 sends the management command to
110, bank controllers 418a-n, a bus arbiter 420, and a status           the bank-0 management queue 416a.
MUX 422, which are described below. The storage bus con            25      The agents 402,404, 406, 408 typically also monitor status
troller 348 includes a mapping module 424 with a remapping              of the queues 410,412,414, 416 and send status, interrupt, or
module 430, a status capture module 426, and a NAND bus                 other messages when the queues 410, 412, 414, 416 are full,
controller 428, which are described below.                              nearly full, non-functional, etc. In one embodiment, the
  The bank interleave controller 344 directs one or more                agents 402, 404, 406, 408 receive commands and generate
commands to two or more queues in the bank interleave              30
                                                                        corresponding Sub-commands. In one embodiment, the
controller 344 and coordinates among the banks 214 of the               agents 402, 404, 406, 408 receive commands through the
solid-state storage 110 execution of the commands stored in             control & status registers 340 and generate corresponding
the queues, such that a command of a first type executes on             sub-commands which are forwarded to the queues 410, 412,
one bank 214a while a command of a second type executes on              414, 416. One of skill in the art will recognize other functions
a second bank 214b. The one or more commands are sepa              35
rated by command type into the queues. Each bank 214 of the             of the agents 402,404, 406, 408.
Solid-state storage 110 has a corresponding set of queues                  The queues 410,412,414,416 typically receive commands
within the bank interleave controller 344 and each set of               and store the commands until required to be sent to the Solid
queues includes a queue for each command type.                          state storage banks 214. In a typical embodiment, the queues
   The bank interleave controller 344 coordinates among the        40   410, 412, 414, 416 are first-in, first-out (“FIFO) registers or
banks 214 of the solid-state storage 110 execution of the               a similar component that operates as a FIFO. In another
commands stored in the queues. For example, a command of                embodiment, the queues 410, 412,414, 416 store commands
a first type executes on one bank 214a while a command of a             in an order that matches data, order of importance, or other
second type executes on a second bank 214b. Typically the               criteria.
command types and queue types include read and write com           45      The bank controllers 418 typically receive commands from
mands and queues 410, 412, but may also include other com               the queues 410, 412, 414, 416 and generate appropriate Sub
mands and queues that are storage media specific. For                   commands. For example, the bank-0 write queue 412a may
example, in the embodiment depicted in FIG. 4A, erase and               receive a command to write a page of data packets to bank-0
management queues 414, 416 are included and would be                    214a. The bank-0 controller 418a may receive the write com
appropriate for flash memory, NRAM, MRAM, DRAM,                    50   mand at an appropriate time and may generate one or more
PRAM, etc.                                                              write subcommands for each data packet stored in the write
   For other types of solid-state storage 110, other types of           buffer 320 to be written to the page in bank-0 214a. For
commands and corresponding queues may be included with                  example, bank-0 controller 418a may generate commands to
out straying from the scope of the invention. The flexible              validate the status of bank 0214a and the solid-state storage
nature of an FPGA solid-state storage controller 104 allows        55   array 216, select the appropriate location for writing one or
flexibility in storage media. If flash memory were changed to           more data packets, clear the input buffers within the solid
another solid-state storage type, the bank interleave controller        state storage memory array 216, transfer the one or more data
344, storage bus controller 348, and MUX 350 could be                   packets to the input buffers, program the input buffers into the
altered to accommodate the media type without significantly             selected location, verify that the data was correctly pro
affecting the data pipelines 106, 108 and other solid-state        60   grammed, and if program failures occur do one or more of
storage controller 104 functions.                                       interrupting the master controller 224, retrying the write to
   In the embodiment depicted in FIG. 4A, the bank interleave           the same physical location, and retrying the write to a differ
controller 344 includes, for each bank 214, a read queue 410            ent physical location. Additionally, in conjunction with
for reading data from the solid-state storage 110, a write              example write command, the storage bus controller 348 will
queue 412 for write commands to the solid-state storage 110.       65   cause the one or more commands to multiplied to each of the
an erase queue 414 for erasing an erase block in the Solid-state        each of the storage I/O buses 210a-n with the logical address
storage, an a management queue 416 for management com                   of the command mapped to a first physical addresses for
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 42 of 52


                                                      US 8,762,658 B2
                           35                                                                         36
storage I/O bus 210a, and mapped to a second physical                    and send status information to the appropriate control and
address for storage I/O bus 210b, and so forth as further                status registers 340 through the status MUX 422.
described below.                                                           The bus arbiter 420 coordinates the various command
   Typically, bus arbiter 420 selects from among the bank                types and data access modes so that only an appropriate
controllers 418 and pulls Subcommands from output queues            5    command type or corresponding data is on the bus at any
within the bank controllers 418 and forwards these to the                given time. If the bus arbiter 420 has selected a write com
Storage Bus Controller 348 in a sequence that optimizes the              mand, and write Subcommands and corresponding data are
performance of the banks 214. In another embodiment, the                 being written to the solid-state storage 110, the bus arbiter 420
bus arbiter 420 may respond to a high level interrupt and                will not allow other command types on the storage I/O bus
modify the normal selection criteria. In another embodiment,
                                                                    10   210. Beneficially, the bus arbiter 420 uses timing information,
the master controller 224 can control the bus arbiter 420                Such as predicted command execution times, along with sta
through the control and status registers 340. One of skill in the        tus information received concerning bank 214 status to coor
                                                                         dinate execution of the various commands on the bus with the
art will recognize other means by which the bus arbiter 420              goal of minimizing or eliminating idle time of the busses.
may control and interleave the sequence of commands from            15      The master controller 224 through the bus arbiter 420
the bank controllers 418 to the solid-state storage 110.                 typically uses expected completion times of the commands
   The bus arbiter 420 typically coordinates selection of                stored in the queues 410, 412, 414, 416, along with status
appropriate commands, and corresponding data when                        information, so that when the Subcommands associated with
required for the command type, from the bank controllers 418             a command are executing on one bank 214a, other Subcom
and sends the commands and data to the storage bus controller            mands of other commands are executing on other banks 214b
348. The bus arbiter 420 typically also sends commands to the            n. When one command is fully executed on a bank 214a, the
storage control bus 212 to select the appropriate bank 214. For          bus arbiter 420 directs another command to the bank 214a.
the case of flash memory or other solid-state storage 110 with           The bus arbiter 420 may also coordinate commands stored in
an asynchronous, bi-directional serial storage I/O bus 210,              the queues 410, 412, 414, 416 with other commands that are
only one command (control information) or set of data can be        25   not stored in the queues 410, 412, 414, 416.
transmitted at a time. For example, when write commands or                 For example, an erase command may be sent out to erase a
data are being transmitted to the solid-state storage 110 on the         group of erase blocks within the solid-state storage 110. An
storage I/O bus 210, read commands, data being read, erase               erase command may take 10 to 1000 times more time to
commands, management commands, or other status com                       execute than a write or a read command or 10 to 100 times
mands cannot be transmitted on the storage I/O bus 210. For         30   more time to execute than a program command. For N banks
example, when data is being read from the storage I/O bus                214, the bank interleave controller 344 may split the erase
210, data cannot be written to the solid-state storage 110.              command into N commands, each to erase a virtual erase
   For example, during a write operation on bank-0 the bus               block of a bank 214a. While bank-0 214a is executing an
arbiter 420 selects the bank-0 controller 418a which may                 erase command, the bus arbiter 420 may select other com
have a write command or a series of write Sub-commands on           35   mands for execution on the other banks 214b-n. The bus
the top of its queue which cause the storage bus controller 348          arbiter 420 may also work with other components, such as the
to execute the following sequence. The bus arbiter 420 for               storage bus controller 348, the master controller 224, etc., to
wards the write command to the storage bus controller 348,               coordinate command execution among the buses. Coordinat
which sets up a write command by selecting bank-0 214a                   ing execution of commands using the bus arbiter 420, bank
through the storage control bus 212, sending a command to           40   controllers 418, queues 410, 412,414, 416, and agents 402,
clear the input buffers of the solid-state storage elements 110          404, 406, 408 of the bank interleave controller 344 can dra
associated with the bank-0214a, and sending a command to                 matically increase performance over other solid-state storage
validate the status of the solid-state storage elements 216,             systems without a bank interleave function.
218, 220 associated with the bank-0 214a. The storage bus                  In one embodiment, the solid-state controller 104 includes
controller 348 then transmits a write subcommand on the             45   one bank interleave controller 344 that serves all of the stor
storage I/O bus 210, which contains the physical addresses               age elements 216, 218, 220 of the solid-state storage 110. In
including the address of the logical erase block for each                another embodiment, the solid-state controller 104 includes a
individual physical erase Solid-stage storage element 216a-in            bank interleave controller 344 for each row of storage ele
as mapped from the logical erase block address. The storage              ments 216a-m, 218a-m, 220a-m. For example, one bank
bus controller 348 then muxes the write buffer 320 through          50   interleave controller 344 serves one row of storage elements
the write sync buffer 308 to the storage I/O bus 210 through             SSS 0.0-SSS 0.N 216a, 218a, 220a, a second bank interleave
the MUX 350 and streams write data to the appropriate page.              controller 344 serves a second row of storage elements SSS
When the page is full, then storage bus controller 348 causes            1.0-SSS 1.N 216b, 218b, 220b, etc.
the Solid-state storage elements 216a-m associated with the                FIG. 4B is a schematic block diagram illustrating an alter
bank-0214a to program the input buffer to the memory cells          55   nate embodiment 401 of a bank interleave controller 344 in
within the solid-state storage elements 216a-m. Finally, the             the solid-state storage controller 104 in accordance with the
storage bus controller 348 validates the status to ensure that           present invention. The components 210, 212,340, 346, 348,
page was correctly programmed.                                           350, 402-430 depicted in the embodiment shown in FIG. 4B
   A read operation is similar to the write example above.               are substantially similar to the bank interleave apparatus 400
During a read operation, typically the bus arbiter 420, or other    60   described in relation to FIG. 4A except that each bank 214
component of the bank interleave controller 344, receives                includes a single queue 432a-n and the read commands, write
data and corresponding status information and sends the data             commands, erase commands, management commands, etc.
to the read data pipeline 108 while sending the status infor             for a bank (e.g. Bank-0214a) are directed to a single queue
mation on to the control and status registers 340. Typically, a          432a for the bank 214a. The queues 432, in one embodiment,
read data command forwarded from bus arbiter 420 to the             65   are FIFO. In another embodiment, the queues 432 can have
storage bus controller 348 will cause the MUX 350 to gate the            commands pulled from the queues 432 in an order other than
read data on storage I/O bus 210 to the read data pipeline 108           the order they were stored. In another alternate embodiment
          Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 43 of 52


                                                     US 8,762,658 B2
                             37                                                                      38
(not shown), the read agent 402, write agent 404, erase agent          from the storage I/O bus 210. The MUXes 350 also direct
406, and management agent 408 may be combined into a                   status messages to the storage bus controller 348.
single agent assigning commands to the appropriate queues                 The storage bus controller 348 includes a mapping module
432a-n.                                                                424. The mapping module 424 maps a logical address of an
   In another alternate embodiment (not shown), commands 5             erase block to one or more physical addresses of an erase
are stored in a single queue where the commands may be                 block. For example, a solid-state storage 110 with an array of
pulled from the queue in an order other than how they are              twenty storage elements (e.g. SSS 0.0 to SSS M.0 216) per
stored so that the bank interleave controller 344 can execute a        block 214a may have a logical address for a particular erase
command on one bank 214a while other commands are                      block mapped to twenty physical addresses of the erase block,
executing on the remaining banks 214b-n. One of skill in the      10   one physical address perstorage element. Because the storage
art will easily recognize other queue configurations and types         elements are accessed in parallel, erase blocks at the same
to enable execution of a command on one bank 214a while                position in each storage element in a row of storage elements
other commands are executing on other banks 214b-n.                    216a, 218a, 220a will share a physical address. To select one
Storage-Specific Components                                            erase block (e.g. in storage element SSS 0.0216a) instead of
                                                                  15   all erase blocks in the row (e.g. in storage elements SSS 0.0,
  The solid-state storage controller 104 includes a synchro            0.1, ... 0.N 216a, 218a, 220a), one bank (in this case bank-0
nization buffer 346 that buffers commands and status mes               214a) is selected.
sages sent and received from the solid-state storage 110. The             This logical-to-physical mapping for erase blocks is ben
synchronization buffer 346 is located at the boundary                  eficial because if one erase block becomes damaged or inac
between the Solid-state storage clock domain and the local        20   cessible, the mapping can be changed to map to another erase
bus clock domain and provides buffering to account for the             block. This mitigates the loss of losing an entire virtual erase
clock domain differences. The synchronization buffer 346,              block when one elements erase block is faulty. The remap
write synchronization buffer 308, and read synchronization             ping module 430 changes a mapping of a logical address of an
buffer 328 may be independent or may act together to buffer            erase block to one or more physical addresses of a virtual
data, commands, status messages, etc. In the preferred            25   erase block (spread over the array of storage elements). For
embodiment, the synchronization buffer 346 is located where            example, virtual erase block 1 may be mapped to erase block
there are the fewest number of signals crossing the clock              1 of storage element SSS 0.0216a, to erase block 1 of storage
domains. One skilled in the art will recognize that synchro            element SSS1.0216b, ..., and to storage element M.0 216m,
nization between clock domains may be arbitrarily moved to             virtual erase block 2 may be mapped to erase block 2 of
other locations within the solid-state storage device 102 in      30   storage element SSS 0.1 218a, to erase block 2 of storage
order to optimize some aspect of design implementation.                element SSS 1.1218b, ..., and to storage element M.1218m,
   The solid-state storage controller 104 includes a storage           etc.
bus controller 348 that interprets and translates commands for       If erase block 1 of a storage element SSS0.0216a is dam
data sent to and read from the solid-state storage 110 and        aged, experiencing errors due to wear, etc., or cannot be used
status messages received from the Solid-state storage 110      35 for some reason, the remapping module 430 could change the
based on the type of solid-state storage 110. For example, the    logical-to-physical mapping for the logical address that
storage bus controller 348 may have different timing require      pointed to erase block 1 of virtual erase block 1. If a spare
ments for different types of storage, storage with different      erase block (call it erase block 221) of storage element SSS
performance characteristics, storage from different manufac       0.0216a is available and currently not mapped, the remap
turers, etc. The storage bus controller 348 also sends control 40 ping module 430 could change the mapping of virtual erase
commands to the storage control bus 212.                          block 1 to point to erase block 221 of storage element SSS 0.0
   In the preferred embodiment, the Solid-state storage con       216a, while continuing to point to erase block 1 of Storage
troller 104 includes a MUX 350 that comprises an array of         element SSS1.0 216b, erase block 1 of storage element SSS
multiplexers 350a-n where each multiplexer is dedicated to a      2.0 (not shown). . . . and to storage element M.0 216m. The
row in the solid-state storage array 110. For example, multi-  45 mapping module 424 or remapping module 430 could map
plexer 350a is associated with solid-state storage elements       erase blocks in a prescribed order (virtual erase block 1 to
216a, 218a, 220a. MUX 350 routes the data from the write          erase block 1 of the storage elements, virtual erase block 2 to
data pipeline 106 and commands from the storage bus con erase block 2 of the storage elements, etc.) or may map erase
troller 348 to the solid-state storage 110 via the storage I/O blocks of the storage elements 216, 218, 220 in another order
bus 210 and routes data and status messages from the solid- 50 based on Some other criteria.
state storage 110 via the storage I/O bus 210 to the read data       In one embodiment, the erase blocks could be grouped by
pipeline 108 and the control and status registers 340 through access time. Grouping by access time, meaning time to
the storage bus controller 348, synchronization buffer 346, execute a command, such as programming (writing) data into
and bank interleave controller 344.                               pages of specific erase blocks, can level command comple
   In the preferred embodiment, the solid-state storage con- 55 tion so that a command executed across the erase blocks of a
troller 104 includes a MUX 350 for each row of Solid-state        virtual erase block is not limited by the slowest erase block. In
storage elements (e.g. SSS 0.1216a, SSS 0.22.18a, SSS 0.N other embodiments, the erase blocks may be grouped by wear
220a). A MUX 350 combines data from the write data pipe level, health, etc. One of skill in the art will recognize other
line 106 and commands sent to the solid-state storage 110 via factors to consider when mapping or remapping erase blocks.
the storage I/O bus 210 and separates data to be processed by 60 In one embodiment, the storage bus controller348 includes
the read data pipeline 108 from commands. Packets stored in a status capture module 426 that receives status messages
the write buffer 320 are directed on busses out of the write      from the Solid-state storage 110 and sends the status messages
buffer 320 through a write synchronization buffer 308 for to the status MUX 422. In another embodiment, when the
each row of solid-state storage elements (SSSX.0 to SSSX.N Solid-state storage 110 is flash memory, the storage bus con
216, 218, 220) to the MUX 350 for each row of solid-state 65 troller 348 includes a NAND bus controller 428. The NAND
storage elements (SSS X.0 to SSS X.N 216, 218, 220). The bus controller 428 directs commands from the read and write
commands and read data are received by the MUXes 350 data pipelines 106, 108 to the correct location in the solid
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 44 of 52


                                                       US 8,762,658 B2
                               39                                                                       40
state storage 110, coordinates timing of command execution                The packetizer 302 adds a header to each packet which typi
based on characteristics of the flash memory, etc. If the solid           cally includes the length of the packet within the object. The
state storage 110 is another Solid-state storage type, the                packetizer 302 receives 604 the one or more segments that
NAND bus controller 428 would be replaced by a bus con                    were stored in the input buffer 306 and packetizes 606 the one
troller specific to the storage type. One of skill in the art will   5    or more segments by creating one or more packets sized for
recognize other functions of a NAND bus controller 428.                   the solid-state storage 110 where each packet includes a
Flow Charts                                                               header and data from the one or more segments.
   FIG. 5 is a schematic flow chart diagram illustrating one                 The ECC generator 304 receives a packet from the pack
embodiment of a method 500 for managing data in a solid              10
                                                                          etizer 302 and generates 608 one or more ECC blocks for the
state storage device 102 using a data pipeline in accordance              packets. The write synchronization buffer 308 buffers 610 the
with the present invention. The method 500 begins 502 and                 packets as distributed within the corresponding ECC blocks
the input buffer 306 receives 504 one or more data segments               prior to writing ECC blocks to the solid-state storage 110 and
to be written to the solid-state storage 110. The one or more             then the solid-state storage controller 104 writes 612 the data
data segments typically include at least a portion of an object      15   at an appropriate time considering clock domain differences.
but may be an entire object. The packetizer 302 may create                When data is requested from the solid-state storage 110, ECC
one or more object specific packets in conjunction with an                blocks comprising one or more data packets are read into the
object. The packetizer 302 adds aheader to each packet which              read synchronization buffer 328 and buffered 614. The ECC
typically includes the length of the packet and a sequence                blocks of the packet are received over the storage I/O bus 210.
number for the packet within the object. The packetizer 302               Since the storage I/O bus 210 is bi-directional, when data is
receives 504 the one or more data or metadata segments that               read, write operations, command operations, etc. are halted.
were stored in the input buffer 306 and packetizes 506 the one              The ECC correction module 322 receives the ECC blocks
or more data or metadata segments by creating one or more                 of the requested packets held in the read synchronization
packets sized for the solid-state storage 110 where each                  buffer 328 and corrects 616 errors within each ECC block as
packet includes one header and data from the one or more             25   necessary. If the ECC correction module 322 determines that
Segments.                                                                 one or more errors exist in an ECC block and the errors are
   Typically, a first packet includes an object identifier that           correctable using the ECC syndrom, the ECC correction
identifies the object for which the packet was created. A                 module 322 corrects 616 the error in the ECC block. If the
second packet may include a header with information used by               ECC correction module 322 determines that a detected error
the solid-state storage device 102 to associate the second           30   is not correctable using the ECC, the ECC correction module
packet to the object identified in the first packet and offset            322 sends an interrupt.
information locating the second packet within the object, and                The depacketizer 324 receives 618 the requested packet
data. The Solid-state storage device controller 202 manages               after the ECC correction module 322 corrects any errors and
the bank 214 and physical area to which the packets are                   depacketizes 618 the packets by checking and removing the
streamed.                                                            35   packet header of each packet. The alignment module 326
   The ECC generator 304 receives a packet from the pack                  receives packets after depacketizing, removes unwanted data,
etizer 302 and generates 508 ECC for the data packets. Typi               and re-formats 620 the data packets as data or metadata seg
cally, there is no fixed relationship between packets and ECC             ments of an object in a form compatible with the device
blocks. An ECC block may comprise one or more packets. A                  requesting the segment or object. The output buffer 330
packet may comprise one or more ECC blocks. A packet may             40   receives requested packets after depacketizing and buffers
start and end anywhere within an ECC block. A packet may                  622 the packets prior to transmission to the requesting device
start anywhere in a first ECC block and end anywhere in a                 155, and the method 600 ends 624.
subsequent ECC block.                                                        FIG. 7 is a schematic flow chart diagram illustrating an
   The write synchronization buffer 308 buffers 510 the pack              embodiment of a method 700 for managing data in a solid
ets as distributed within the corresponding ECC blocks prior         45   state storage device 102 using a bank interleave in accordance
to writing ECC blocks to the solid-state storage 110 and then             with the present invention. The method 700 begins 702 and
the solid-state storage controller 104 writes 512 the data at an          the bank interleave controller 344 directs 604 one or more
appropriate time considering clock domain differences, and                commands to two or more queues 410, 412, 414, 416. Typi
the method 500 ends 514. The write synch buffer 308 is                    cally the agents 402,404, 406, 408 direct 704 the commands
located at the boundary between a local clock domain and a           50   to the queues 410, 412,414, 416 by command type. Each set
solid-state storage 110 clock domain. Note that the method                of queues 410, 412, 414, 416 includes a queue for each
500 describes receiving one or more data segments and writ                command type. The bank interleave controller 344 coordi
ing one or more data packets for convenience, but typically a             nates 706 among the banks 214 execution of the commands
stream of data segments is received and a group. Typically a              stored in the queues 410,412,414, 416 so that a command of
number of ECC blocks comprising a complete virtual page of           55   a first type executes on one bank 214a while a command of a
solid-state storage 110 are written to the solid-state storage            second type executes on a second bank 214b, and the method
110. Typically the packetizer 302 receives data segments of               700 ends 708.
one size and generates packets of another size. This necessar             Storage Space Recovery
ily requires data or metadata segments or parts of data or                   FIG. 8 is a schematic block diagram illustrating one
metadata segments to be combined to form data packets to             60   embodiment of an apparatus 800 for garbage collection in a
capture all of the data of the segments into packets.                     solid-state storage device 102 in accordance with the present
   FIG. 6 is a schematic flow chart diagram illustrating                  invention. The apparatus 800 includes a sequential storage
another embodiment of a method 600 for managing data in a                 module 802, a storage division selection module 804, a data
Solid-state storage device 102 using a data pipeline in accor             recovery module 806, and a storage division recovery module
dance with the present invention. The method 600 begins 602          65   808, which are described below. In other embodiments, the
and the input buffer 306 receives 604 one or more data or                 apparatus 800 includes a garbage marking module 812 and an
metadata segments to be written to the solid-state storage 110.           erase module 810.
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 45 of 52


                                                       US 8,762,658 B2
                                41                                                                       42
    The apparatus 800 includes a sequential storage module                garbage collector bypass 316 as described above in relation to
802 that sequentially writes data packets in a page within a              the solid-state storage controller 104 of FIG. 3.
storage division. The packets are sequentially stored whether                The apparatus 800 includes a storage division selection
they are new packets or modified packets. Modified packets                module 804 that selects a storage division for recovery.
are in this embodiment are typically not written back to a                Selecting a storage division for recovery may be to reuse the
location where they were previously stored. In one embodi                 storage division by the sequential storage module 802 for
ment, the sequential storage module 802 writes a packet to a              writing data, thus adding the recovered storage division to the
first location in a page of a storage division, then to the next          storage pool, or to recover valid data from the storage division
location in the page, and to the next, and the next, until the            after determining that the storage division is failing, unreli
page is filled. The sequential storage module 802 then starts to     10   able, should be refreshed, or other reason to take the storage
fill the next page in the storage division. This continues until          division temporarily or permanently out of the storage pool.
the storage division is filled.                                           In another embodiment, the storage division selection module
    In a preferred embodiment, the sequential storage module              804 selects a storage division for recovery by identifying a
802 starts writing packets to storage write buffers in the                storage division or erase block with a high amount of invalid
                                                                     15   data.
storage elements (e.g. SSS 0.0 to SSS M.0 216) of a bank                     In another embodiment, the storage division selection
(bank-0 214a). When the storage write buffers are full, the               module 804 selects a storage division for recovery by identi
solid-state storage controller 104 causes the data in the stor            fying a storage division or erase block with a low amount of
age write buffers to be programmed into designated pages                  wear. For example, identifying a storage division or erase
within the storage elements 216 of the bank 214a. Then                    block with a low amount of wear may include identifying a
another bank (e.g. bank-1214b) is selected and the sequential             storage division with a low amount of invalid data, a low
storage module 802 starts writing packets to storage write                number of erase cycles, low bit error rate, or low program
buffers of the storage elements 218 of the bank 214b while the            count (low number of times a page of data in a buffer is written
first bank-0 214a is programming the designated pages.                    to a page in the storage division; program count may be
When the storage write buffers of this bank 214b are full, the       25   measured from when the device was manufactured, from
contents of the storage write buffers are programmed into                 when the storage division was last erased, from other arbitrary
another designated page in each storage element 218. This                 events, and from combinations of these). The storage division
process is efficient because while one bank 214a is program               selection module 804 may also use any combination of the
ming a page, storage write buffers of another bank 214b can               above or other parameters to determine a storage division
be filling.                                                          30   with a low amount of wear. Selecting a storage division for
    The storage division includes a portion of a solid-state              recovery by determining a storage division with a low amount
storage 110 in a solid-state storage device 102. Typically the            of wear may be desirable to find storage divisions that are
storage division is an erase block. For flash memory, an erase            under used, may be recovered for wear leveling, etc.
operation on an erase block writes ones to every bit in the                  In another embodiment, the storage division selection
erase block by charging each cell. This is a lengthy process         35   module 804 selects a storage division for recovery by identi
compared to a program operation which starts with a location              fying a storage division or erase block with a high amount of
being all ones, and as data is written, some bits are changed to          wear. For example, identifying a storage division or erase
Zero by discharging the cells written with a zero. However,               block with a high amount of wear may include identifying a
where the solid-state storage 110 is not flash memory or has              storage division with a high number of erase cycles, high bit
flash memory where an erase cycle takes a similar amount of          40   error rate, a storage division with a non-recoverable ECC
time as other operations, such as a read or a program, the                block, or high program count. The storage division selection
storage division may not be required to be erased.                        module 804 may also use any combination of the above or
    As used herein, a storage division is equivalent in area to an        other parameters to determine a storage division with a high
erase block but may or may not be erased. Where erase block               amount of wear. Selecting a storage division for recovery by
is used herein, an erase block may refer to a particular area of     45   determining a storage division with a high amount of wear
a designated size within a storage element (e.g. SSS 0.0216a)             may be desirable to find storage divisions that are over used,
and typically includes a certain quantity of pages. Where                 may be recovered by refreshing the storage division using an
"erase block” is used in conjunction with flash memory, it is             erase cycle, etc. or to retire the storage division from service
typically a storage division that is erased prior to being writ           as being unusable.
ten. Where "erase block” is used with “solid-state storage it        50      The apparatus 800 includes a data recovery module 806
may or may not be erased. As used herein, an erase block may              that reads valid data packets from the storage division
include one erase block or a group of erase blocks with one               selected for recovery, queues the valid data packets with other
erase block in each of a row of storage elements (e.g. SSS 0.0            data packets to be written sequentially by the sequential Stor
to SSS M.0 216a-n), which may also be referred to herein as               age module 802, and updates an index with a new physical
a virtual erase block. When referring to the logical construct       55   address of the valid data written by the sequential storage
associated with the virtual erase block, the erase blocks may             module 802. Typically, the index is the object index mapping
be referred to herein as a logical erase block (“LEB).                    data object identifiers of objects to physical addresses of
    Typically, the packets are sequentially stored by order of            where packets derived from the data object are stored in the
processing. In one embodiment, where a write data pipeline                solid-state storage 110.
106 is used, the sequential storage module 802 stores packets        60      In one embodiment the apparatus 800 includes a storage
in the order that they come out of the write data pipeline 106.           division recovery module 808 that prepares the storage divi
This order may be a result of data segments arriving from a               sion for use or reuse and marks the storage division as avail
requesting device 155 mixed with packets of valid data that               able to the sequential storage module 802 for sequentially
are being read from another storage division as valid data is             writing data packets after the data recovery module 806 has
being recovered from a storage division during a recovery            65   completed copying valid data from the storage division. In
operation as explained below. Re-routing recovered, valid                 another embodiment, the apparatus 800 includes a storage
data packets to the write data pipeline 106 may include the               division recovery module 808 that marks the storage division
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 46 of 52


                                                      US 8,762,658 B2
                               43                                                                      44
selected for recovery as unavailable for storing data. Typi             110 provides a way to separate erase operations from reads,
cally this is due to the storage division selection module 804          writes, and other faster operations so that the Solid-state Stor
identifying a storage division or erase block with a high               age device 102 can operate much faster than many other
amount of wear Such that the storage division or erase block            Solid-state storage systems or data storage devices.
is not in condition to be used for reliable data storage.                  FIG. 9 is a schematic flow chart diagram illustrating an
   In one embodiment, the apparatus 800 is in a solid-state             embodiment of a method 900 for storage recovery in accor
storage device controller 202 of a solid-state storage device           dance with the present invention. The method 900 begins 902
102. In another embodiment, the apparatus 800 controls a                and the sequential storage module 802 sequentially writes
solid-state storage device controller 202. In another embodi            904 data packets in a storage division. The storage division is
ment, a portion of the apparatus 800 is in a solid-state storage   10   a portion of a Solid-state storage 110 in a solid-state storage
device controller 202. In another embodiment, the object                device 102. Typically a storage division is an erase block. The
index updated by the data recovery module 806 is also located           data packets are derived from an object and the data packets
in the solid-state storage device controller 202                        are sequentially stored by order of processing.
   In one embodiment, the storage division is an erase block               The storage division selection module 804 selects 906 a
and the apparatus 800 includes an erase module 810 that            15   storage division for recovery and the data recovery module
erases an erase block selected for recovery after the data              806 reads 908 valid data packets from the storage division
recovery module 806 has copied valid data packets from the              selected for recovery. Typically valid data packets are data
selected erase block and before the storage division recovery           packets that have not been marked for erasure or deletion or
module 808 marks the erase block as available. For flash                Some other invalid data marking and are considered valid or
memory and other solid-state storage with an erase operation            “good data. The data recovery module 806 queues 910 the
taking much longer than read or write operations, erasing a             valid data packets with other data packets scheduled to be
data block prior to making it available for writing new data is         written sequentially by the sequential storage module 802.
desirable for efficient operation. Where the solid-state storage        The data recovery module 806 updates 912 an index with a
110 is arranged in banks 214, the erase operation by the erase          new physical address of the valid data written by the sequen
module 810 may be executed on one bank while other banks           25   tial storage module 802. The index includes a mapping of
are executing reads, writes, or other operations.                       physical addresses of data packets to object identifiers. The
    In one embodiment, the apparatus 800 includes a garbage             data packets are those stored in stored in the Solid-state Stor
marking module 812 that identifies a data packet in a storage           age 110 and the object identifiers correspond to the data
division as invalid in response to an operation indicating that         packets.
the data packet is no longer valid. For example, if a data         30      After the data recovery module 806 completes copying
packet is deleted, the garbage marking module 812 may iden              valid data from the storage division, the storage division
tify the data packet as invalid. A read-modify-write operation          recovery module 808 marks 914 the storage division selected
is another way for a data packet to be identified as invalid. In        for recovery as available to the sequential storage module 802
one embodiment, the garbage marking module 812 may iden                 for sequentially writing data packets and the method 900 ends
tify the data packet as invalid by updating an index. In another   35   916.
embodiment, the garbage marking module 812 may identify                 Empty Data Segment Directive
the data packet as invalid by storing another data packet that             Typically, when data is no longer useful it may be erased. In
indicates that the invalid data packet has been deleted. This is        many file systems, an erase command deletes a directory
advantageous because storing, in the solid-state storage 110.           entry in the file system while leaving the data in place in the
information that the data packet has been deleted allows the       40   storage device containing the data. Typically, a data storage
object index reconstruction module 272 or similar module to             device is not involved in this type oferase operation. Another
reconstruct the object index with an entry indicating that the          method of erasing data is to write Zeros, ones, or some other
invalid data packet has been deleted.                                   null data character to the data storage device to actually
    In one embodiment, the apparatus 800 may be utilized to             replace the erased file. However, this is inefficient because
fill the remainder of a virtual page of data following a flush     45   valuable bandwidth is used while transmitting the data is
command in order to improve overall performance, where the              being overwritten. In addition, space in the storage device is
flush command halts data flowing into the write pipeline 106            taken up by the data used to overwrite invalid data.
until the write pipeline 106 empties and all packets have been             In some storage devices, like the solid-state storage device
permanently written into non-volatile solid-state storage 110.          102 described herein, updating previously stored data does
This has the benefit of reducing the amount of garbage col         50   not overwrite existing data. Attempting to overwrite data with
lection required, the amount of time used to erase storage              a string of ones or a string of Zeros on Such a device takes up
divisions, and the amount of time required to program virtual           valuable space without fulfilling the desired intent of over
pages. For example, a flush command may be received when                writing the existing data. For these devices, such as Solid-state
only one Small packet is prepared for writing into the virtual          storage devices 102, a client 114 typically does not have an
page of the Solid-state storage 110. Programming this nearly       55   ability to overwrite data to erase it.
empty virtual page might result in a need to immediately                   When receiving a string of repeated characters or character
recover the wasted space, causing the valid data within the             strings, the received data is highly compressible, but typically
storage division to be unnecessarily garbage collected and the          compression is done by a file system prior to transmission to
storage division erased, recovered and returned to the pool of          a storage device. A typical storage device cannot distinguish
available space for writing by the sequential storage module       60   between compressed data and uncompressed data. The Stor
802.                                                                    age device may also receive a command to read the erased file
  Marking the data packet as invalid rather than actually               so the storage device may transmit a stream of Zeros, ones, or
erasing an invalid data packet is efficient because, as men             a null character to the requesting device. Again, bandwidth is
tioned above, for flash memory and other similar storage an             required to transmit data representing the erased file.
erase operation takes a significant amount of time. Allowing       65      From the foregoing discussion, it should be apparent that a
a garbage collection system, as described in the apparatus              need exists for an apparatus, system, and method for a storage
800, to operate autonomously within the solid-state storage             device to receive a directive that data is to be erased so that the
         Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 47 of 52


                                                       US 8,762,658 B2
                              45                                                                        46
storage device can store a data segment token that represents               The secure erase command directs the storage device 150
an empty data segment or data with repeated characters or                to overwrite existing data so that the existing data is non
character strings. The apparatus, system, and method may                 recoverable. The storage device 150 then creates the data
also erase the existing data so that the resulting used storage          segment token as well as overwrites, recovers, erases, etc. the
space comprises the Small data segment token. An apparatus,              existing data. As a result, the existing data is non-recoverable
system, and method are presented that overcome some or all               and the data segment token is stored on the storage device
of the shortcomings of the prior art.                                    150, which typically takes much less storage space than the
   FIG. 10 is a schematic block diagram illustrating one                 existing data.
embodiment of a system 1000 with an apparatus for generat                   In a further embodiment, the apparatus includes an erase
ing a token directive inaccordance with the present invention.      10   confirmation module 1016 that receives a confirmation that
The apparatus includes a token directive generation module               the existing data on the storage device 150 has been overwrit
1002, a token directive transmission module 1004, a read                 ten with characters so that the existing data is non-recover
receiver module 1006, a read request transmission module                 able. The confirmation may be forwarded to a requesting
1008, a read token directive receiver module 1010, a request             device or client 114 and may be used to verify that the existing
ing client response module 1012, and data segment regenera          15   data has been put in a condition where it is non-recoverable.
tion module 1014, which are described below. In one embodi               In other embodiments, the secure erase command may direct
ment, the apparatus is in a server 112 connected to a storage            the storage device 150 to overwrite the existing data with a
device 150 with a storage controller 152 and a data storage              specific character or character string or the execute command
device 154, which are substantially similar to those described           may be executed multiple times. One of skill in the art will
above.                                                                   recognize other ways to configure one or more secure erase
   In one embodiment, the apparatus includes a token direc               commands to ensure the existing data is non-recoverable.
tive generation module 1002 that generates a storage request                Data may be encrypted and then stored on a storage device
with a token directive. The token directive includes a request           150 where encryption is accomplished using an encryption
to store a data segment token on the storage device 150. The             key received by the storage device 150 in conjunction with
token directive is intended to be substituted for a series of       25   storing the data. Where the existing data is encrypted with this
repeated, identical characters or a series of repeated, identical        received encryption key before being stored, in another
character strings that would be sent to the storage device 150           embodiment the token directive generation module 1002 gen
and stored as a data segmentif the data segment token was not            erates an encryption erase command along with generating a
sent in its place. In one embodiment, the series of repeated,            token directive in response to receiving a request to overwrite
identical characters indicate that the data segment is empty.       30   the existing data. The encryption erase command erases the
For example, the series of repeated, identical characters may            encryption key used to store the existing data so that the
be zeros or ones and a data segment filled with zeros or ones            encryption key is non-recoverable.
may be interpreted as empty.                                                In one embodiment, erasing the encryption key includes
    The token directive includes at least a data segment iden            erasing the encryption key from the requesting device. In
tifier and a data segment length. The data segment identifier is    35   another embodiment, erasing the encryption key includes
typically an objectID, file name, or other identifier known to           erasing the encryption key from a server, key vault, or other
a file system, application, server 112, etc. Seeking to store the        location where the encryption key is stored. Erasing the
repeated, identical characters or character string on the Stor           encryption key may include replacing the encryption key with
age device. The data segment length is typically the storage             other data or with a series of characters so that the encryption
space required by the series of repeated, identical characters      40   key cannot be recovered in any way. Erasing the encryption
or character strings. The data segment token and the token               key typically makes the existing data on the storage device
directive typically do not include data of the data segment,             150 non-recoverable where an encryption routine was used to
Such as the series of repeated, identical characters.                    encrypt the existing data that is robust enough to thwart
    The token directive may, however, include other pertinent            attempts to decrypt the existing data. The request to overwrite
information for forming the data segment token, Such as at          45   the existing data could be a secure erase directive where the
least one instance of the repeated, identical character or char          data is overwritten for security reasons, a request to overwrite
acter string. The token directive may also include metadata,             data to erase the data, a request that seeks to replace the
Such as a data segment location, an address from a file system,          existing data with the repeated, identical characters or char
location on a data storage device corresponding to the data              acter strings, or the like. In one embodiment, a secure erase
segment, etc. One of skill in the art will recognize other          50   directive causes devices to both securely erase the encryption
information that may be included with a token directive. In              key and securely erase the existing data. In one embodiment,
one embodiment, the token directive generation module 1002               erasure of the encryption key may allow secure erasure of the
generates a data segment token along with the token directive.           data on the storage device 150 to be postponed until a garbage
    In one embodiment, the token directive generation module             collection process erases the data as part of a storage space
1002 generates both a token directive and a secure erase            55   recovery process. One of skill in the art will recognize other
command in response to a request to overwrite existing data              ways to erase an encryption key and other ways to receive a
on the storage device 150. The existing data includes data               request to overwrite existing data.
identified on the storage device 150 with the same data seg                In one embodiment, a token directive includes the data
ment identifier as the data segment identifier in the token              segment token and the token directive transmission module
directive. Typically, a request to overwrite data is sent where     60   1004 transmits the data segment token with the token direc
it is not sufficient to merely mark data as invalid or garbage,          tive. In another embodiment, a token directive does not
delete a pointer to the data, or other typical delete operation,         include the data segment token and includes a command for
but where the data is required to be overwritten in such a way           the storage device 150 to generate the data segment token. In
that the data is not recoverable. For example, the request to            this embodiment, the token directive transmission module
overwrite the data may be required where data is considered         65   1004 transmits the token directive with the command to gen
sensitive information and must be destroyed for security rea             erate a data segment token, but does not transmit a data
SOS,                                                                     segment token.
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 48 of 52


                                                      US 8,762,658 B2
                              47                                                                      48
   The apparatus includes a token directive transmission                received from the storage device 150 independently from any
module 1004 that transmits the token directive to the storage           storage request to read the data segment.
device 150. Typically, the token directive transmission mod                In another embodiment, where the requesting client 114
ule 1004 transmits the token directive as part of a storage             requires the data segment, the apparatus includes a data seg
request. The storage request may be in the form of an object            ment regeneration module 1014 that reconstitutes data of the
request, a data request, or other form known to those of skill          data segment using information contained in the message. In
in the art. Where the token directive generation module 1002            this case, the response sent to the requesting client includes
generates a secure erase directive, the token directive trans           the reconstituted data segment. In another embodiment, the
mission module 1004 transmits the secure erase directive to             response sent to the requesting client includes information
the storage device 150. Where the token directive generation       10   contained in the message received from the storage device
module 1002 generates an erase encryption key command,                  150. The requesting client 114 may then reconstitute the data
the erase encryption key command is transmitted, where nec              segment or use the information in Some other way. In another
essary, to another device to execute the command.                       embodiment, the message includes the data segment token.
  In one embodiment, the token directive transmission mod               The data segment token may be used by the data segment
ule 1004 transmits a token directive without a data segment        15   regeneration module 1014 to reconstitute the data segment
token. In this embodiment, the token directive includes                 before forwarding to the requesting client 114 or the request
instructions and information for the storage device 150 to              ing client response module 1012 may simply forward the data
create a data segment token. In another embodiment, the                 segment token.
token directive transmission module 1004 transmits a token                 In one embodiment, the storage request with the token
directive that includes a data segment token. In this embodi            directive also includes a request to reserve storage space on
ment, the storage device 150 is capable of recognizing that the         the storage device 150, where the requested reserved storage
data segment token received with the token directive repre              space is an amount of storage space that is about the same to
sents a data segment and takes appropriate action to store the          the data segment length. In another embodiment, the request
data segment token Such that the data segment token repre               to reserve storage space is for an amount of storage space
sents the data segment rather than merely storing the data         25   different than the data segment length. For example, if the
segment token as ordinary data.                                         storage device 150 is a solid-state storage device 102, the
   The apparatus, in a particular embodiment, includes a read           solid-state storage device 102 may be connected to a hard
receiver module 1006 that receives a storage request to read            drive or other long-term, inexpensive storage while the Solid
the data segment from the storage device 150 and a read                 state storage 110 is configured as cache for the long-term
request transmission module 1008 that transmits the storage        30   storage. The request to reserve storage may cause the Solid
request to the storage device 150. Typically, the storage               state storage device 102 to flush a portion of the cache to the
request is received from a requesting client 114, such as an            long-term storage in preparation for writing data to the solid
external client 114, a client 114 internal to the server 112,           state storage device 102. One of skill in the art will recognize
Such as an application or file server running on the server 112,        other situations were a request to reserve storage space is
etc. One of skill in the art will recognize other devices and      35   desired.
Software functioning as a requesting client 114 from which                In one embodiment, an apparatus may be provided with a
the read receiver module 1006 can receive a storage request.            read receiver module 1006, a read request transmission mod
   The storage request includes a request to read the data              ule 1008, a read token directive receiver module 1010, and a
segment corresponding to the data segment token requested               requesting client response module 1012, which are substan
to be stored in the token directive transmitted to the storage     40   tially similar to those described above. In the embodiment,
device 150 by the token directive transmission module 1004.             the modules 1006-1012 may be independent from an appa
The requesting client 114, in one embodiment, is unaware                ratus including a token directive generation module 1002 or a
that the data segment has been Stored in the form of a data             token directive transmission module 1004. In one embodi
segment token. In another embodiment, the requesting device             ment, the apparatus includes a data segment regeneration
is aware that the data segment has been stored as a data           45   module 1014, which is substantially similar to the data seg
segment token but is unaware of the information stored in the           ment regeneration module 1014 described above.
data segment token.                                                        FIG. 11 is a schematic flow chart diagram illustrating an
   The apparatus, in the particular embodiment, also includes           embodiment of a method 1100 for generating and transmit
a read token directive receiver module 1010 that receives a             ting a token directive in accordance with the present inven
message corresponding to the requested data segment token          50   tion. The method 1100 begins 1102 and the token directive
from the storage device 150, where the message includes at              generation module 1002 generates 1104 a storage request
least the data segment identifier and the data segment length.          with a token directive, where the token directive includes a
The message typically does not include data of the data seg             request to store a data segment token on the storage device
ment. The message may also include other information stored             150. The token directive transmission module 1004 transmits
in the data segment token, Such as a data segment location or      55   1106 the token directive to the storage device 150 and the
the repeated, identical character or character string. In the           method 1100 ends 1108. In one embodiment, the storage
particular embodiment, the apparatus includes a requesting              request includes a token directive to store the data segment
client response module 1012 that transmits a response to the            token where the storage request is essentially free from data
requesting client 113 formulated from the message received              of the data segment. In another embodiment, storage request
from the storage device 150.                                       60   includes data from the data segment. In a preferred embodi
  In one embodiment, read token directive receiver module               ment, a software application creates a storage request using
1010 also receives in the message a confirmation that existing          the token directive so as to avoid the creation of the data
data has been overwritten with characters such that the exist           segment. In another embodiment, a software application
ing data is non-recoverable, where the existing data has been           requests the creation of the token directive.
previously stored on the storage device 150 and referenced         65     FIG. 12 is a schematic flow chart diagram illustrating an
with the same data segment identifier from the data segment             embodiment of a method 1200 for reading a data segment
token received in the message. The confirmation may also be             token in accordance with the present invention. The method
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 49 of 52


                                                     US 8,762,658 B2
                             49                                                                  50
1200 begins 1202 and the read receiver module 1006 receives         device 150. In another embodiment, the data segment token is
1204 a storage request to read a data segment from a storage        stored as metadata on the storage device 150 and includes an
device 150 from a requesting client 114. The read request           entry in an index. One of skill in the art will recognize other
transmission module 1008 transmits 1206 the storage request         ways to storage a data segment token.
to the storage device 150.                                       5 In one embodiment, the storage request includes a token
   The read token directive receiver module 1010 receives           directive to store the data segment token where the storage
1208 a message corresponding to the requested data segment request is essentially free from data of the data segment. The
token from the storage device 150, where the message token directive may include the data segment token or a
includes at least the data segment identifier and the data command to generate a data segment token. Where the token
segment length. The message is substantially free from data 10 directive does not include the data segment token, the data
of the data segment. The requesting client response module segment token storage module 1304 generates the data seg
1012 transmits 1210 a response to the requesting client for         ment token from information in the token directive. If the
mulated from the message received from the storage device token directive includes the data segment token, the data
150 and the method 1200 ends 1212.                                  segment token storage module 1304 recognizes the data seg
   FIG. 13 is a schematic block diagram illustrating one 15 ment token as a data structure representing the data segment
embodiment of a system 1300 with an apparatus for manag identified by the data segment identifier in the token directive
ing a data segment token in accordance with the present and stores the data segment token appropriately.
invention. The system 1300 includes an apparatus with a                Typically, where the data segment token storage module
write request receiver module 1302 and a data segment token 1304 recognizes a data segment token, the data segment token
storage module 1304, and in various embodiments a token 20 is differentiated in some way from other data stored on the
generation module 1306, a read request receiver module storage device 150. For example, a requesting device 1326
1308, a read data segment token module 1310, a read request may merely compress data and send a compressed object, file,
response module 1312 with a transmit data segment token or data segment so that the storage device 150 does not
module 1314 and a transmit data segment module 1316, a distinguish the compressed data segment from other data
reconstitute data segment module 1318, a secure erase mod- 25 received by way of other storage requests.
ule 1320 with an erase confirmation module 1322, and a                 Where the data segment token storage module 1304 rec
storage space reservation module 1324, which are described ognizes that a received data segment token is a data segment
below. The system 1300 includes a storage device 150 with a token, the data segment token storage module 1304 may store
storage controller 152 and a data storage device 154, which the data segment token in Such a way that when read, it may
are substantially similar to those described above. The system 30 appear as a data segment rather than the data segment token.
1300 includes a requesting device 1326, which is described One of skill in the art will recognize other ways that the data
below, in communication with the storage device 150.                segment token storage module 1304 may store a data segment
   In the depicted embodiment, the modules 1302-1324 are token after recognizing that a received data segment token is
included in the storage device 150 or storage controller 152. a data segment token rather than a data segment.
In another embodiment, at least a portion of one or more of the 35 In another embodiment, storage request includes data from
modules 1302-1324 is located outside the storage device 150. the data segment. In this embodiment, the apparatus includes
Inafurther embodiment, the requesting device 1326 includes a token generation module 1306 that generates a data segment
a portion of the modules 1302-1324 in the form of drivers, token from the data segment, where the data segment token is
software, or other function of one or more of the modules           created in response to the storage request to store the data
1302-1324. For example, a token generation module 1306 40 segment. In a further embodiment, the token generation mod
and a reconstitute data segment module 1318 are shown in the ule 1306 resides in the requesting device 1326, possibly in the
requesting device 1326. One of skill in the art will recognize form of a driver.
other ways to distribute and implement the functionality of            In one embodiment, the apparatus includes a secure erase
the modules 1302-1324.                                              module 1320 that overwrites existing data with characters
   The apparatus includes a write request receiver module 45 Such that the existing data is non-recoverable, where the
1302 that receives a storage request from the requesting existing data includes data of a data segment previously
device 1326, where the storage request includes a request to stored on the storage device 150 identified with the same data
store a data segment in the storage device 150. The data segment identifier as the data segment identified in the storage
segment includes a series of repeated, identical characters or request. In this embodiment, a data segment token is stored
character strings. Typically, the series of repeated, identical 50 with the data segment identifier and data segment length and
characters signify that the data segment is empty. This is existing data identified by the same data segment identifier
especially true when the series of repeated, identical charac stored in the data segment token is erased by overwriting the
ters are ones or Zeros. The apparatus includes a data segment existing data. Typically the existing characters are overwrit
token storage module 1304 that stores a data segment token in ten by Zeros, ones, or some other character string so that the
the storage device 150. The data segment token includes at 55 existing data is destroyed and is non-recoverable.
least a data segment identifier and a data segment length. The         In a further embodiment, the secure erase module 1320
data segment token is substantially free of the actual data also includes an erase confirmation module 1322 that trans
from the data segment.                                              mits a message indicating that the existing data has been
   The data segment token may be stored in many forms. In overwritten. Typically the message is sent to the requesting
one embodiment, includes an entry in an index, where the 60 device 1326. The erase confirmation message is transmitted
index corresponds to information and data stored on the Stor after the secure erase module 1320 has overwritten the exist
age device 150. For example, the index may be an object ing data. The message may be transmitted in the same trans
index as described above in relation to the apparatus 200 action as the storage request or in a different transaction.
depicted in FIG. 2. The index may also be file system index,           In another embodiment, the secure erase module 1320
a block storage index, or other index known to those of skill in 65 overwrites the existing data during a storage space recovery
the art. In another embodiment, the data segment token operation. For example, if the storage device 150 is a solid
includes or is in the form of metadata stored on the storage state storage device 102, as described above, the storage
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 50 of 52


                                                      US 8,762,658 B2
                               51                                                                     52
space recovery operation may be related to the garbage col              read request response module 1312 also includes a transmit
lection describe in relation to the apparatus 800 depicted in           data segment module 1316 that transmits the reconstituted
FIG.8. However, a storage space recovery operation involv               requested data segment to the requesting device 1326. In
ing a request to overwrite the existing data would typically be         another embodiment, the reconstitute data segment module
expedited so that the storage location where the existing data          1318 resides at the requesting device 1326, possibly as in the
is stored is necessarily recovered prior to any confirmation            form of a driver, and the transmit data segment token module
message is sent by the erase confirmation module 1322. In               1314 transmits the message with the data segment token
one embodiment, the existing data is marked or otherwise                information to the requesting device 1326. The reconstitute
identified to indicate that a secure erase has been requested.          data segment module 1318 at the requesting device 1326
The confirmation message would typically not be sent until         10
                                                                        reconstitutes the requested data segment from the message.
the existing data marked for erasure has been overwritten and
made non-recoverable. In another embodiment, the Secure                    In one embodiment, the system 1300 includes a separate
erase module 1320 merely marks the existing data as invalid             apparatus that includes a read request receiver module 1308,
for later storage space recovery. In another embodiment, the            a read data segment token module 1310, a read request
secure erase updates an index to indicate that the existing data   15   response module 1312, which are substantially similar to
is invalid and prevents access to this data until the data is           those described above. The apparatus may be independent
overwritten during later storage space recovery.                        from the apparatus including the write request receiver mod
  In one embodiment, the secure erase module 1320 over                  ule 1302 and the data segment token storage module 1304. In
writes the existing data each time a data segment token is              one embodiment, the read request response module 1312
stored. In another embodiment, the storage request specifi              includes a transmit data segment token module 1314 and/or a
cally includes a request to overwrite the existing data and the         transmit data segment module 1316, and the apparatus may
secure erase module 1320 overwrites the existing data in                include a reconstitute data segment module 1318, where the
response to the request to overwrite the existing data. In              modules 1314, 1316, 1318 are substantially similar to those
another embodiment, the secure erase module 1320 stores                 described above.
metadata information regarding confirmation that the exist         25
ing data has been erased so that Subsequent reads can indicate             FIG. 14 is a schematic flow chart diagram illustrating an
the erasure.                                                            embodiment of a method 1400 for storing a data segment
  In other embodiments where a secure erase is not received,            token in accordance with the present invention. The method
the existing data is deleted. In one embodiment, deleting the           1400 begins 1402 and the write request receiver module 1302
data includes deleting an index entry, address, etc. In a pre      30   receives 1404 a storage request from the requesting device
ferred embodiment, the when a data segment token is stored,             1326, where the storage request includes a request to store a
the corresponding existing data is marked as invalid or oth             data segment in the storage device 150. The data segment
erwise ready for storage recovery. The data may be later                includes a series of repeated, identical characters or character
recovered in a storage recovery operation, garbage collection           strings. The data segment token storage module 1304 stores
operation, etc.                                                    35   1406 a data segment token in the storage device 150 and the
   In a particular embodiment, the apparatus includes a read            method 1400 ends 1408. The data segment token includes at
request receiver module 1308 that receives a storage request            least a data segment identifier and a data segment length and
to read the data segment, a read data segment token module              the data segment token does not include data from the data
1310 that reads the data segment token corresponding to the             segment for the most part.
data segment requested by the storage request, and a read          40
request response module 1312 that transmits a response to the              FIG. 15 is a schematic flow chart diagram illustrating an
requesting device 1326. The response is generated using the             embodiment of a method 1500 for reading a data segment
data segment token corresponding to the requested data seg              token in accordance with the present invention. The method
ment.                                                                   1500 begins 1502 and the read request receiver module 1308
   The storage request to read the data segment, in one            45   receives 1504 a storage request to read a data segment from
embodiment, is associated with the storage request and serves           the storage device 150. The data segment is represented on the
to confirm that the storage request has been Successful. In             storage device 150 by a data segment token and the data
another embodiment, the request to read the data segment is             segment includes a series of repeated, identical characters or
independent from the storage request and may be initiated by            character strings. The data segment token includes at least a
the requesting device 1326 that made the storage request or        50   data segment identifier and a data segment length and the data
another separate requesting device 1326.                                segment token does not include data from the data segment.
   In one embodiment, where the requesting device 1326 is               The read data segment token module 1310 reads 1506the data
capable of receiving information from the data segment token            segment token corresponding to the data segment requested
in place of actual data, the read request response module 1312          in the storage request, the read request response module 1312
includes a transmit data segment token module 1314 that            55
                                                                        transmits 1508 a response to the requesting storage device
transmits in the response a message to the requesting device            150 and the method 1500 ends 1510. The response is gener
1326. The message includes at least the data segment identi             ated using the data segment token corresponds to the
fier and the data segment length, but may also include a data           requested data segment.
segment location, at least one instance of the repeated, iden
tical character or character string, or other pertinent informa    60      The present invention may be embodied in other specific
tion. Typically, the message does not include the actual data of        forms without departing from its spirit or essential character
the data segment, other than what is included in the data               istics. The described embodiments are to be considered in all
segment token.                                                          respects only as illustrative and not restrictive. The scope of
   In another embodiment, where the requesting device 1326              the invention is, therefore, indicated by the appended claims
is expecting to receive a data segment, the apparatus includes     65   rather than by the foregoing description. All changes which
a reconstitute data segment module 1318 that reconstitutes              come within the meaning and range of equivalency of the
data of the data segment using the data segment token. The              claims are to be embraced within their scope.
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 51 of 52


                                                      US 8,762,658 B2
                             53                                                                     54
  What is claimed is:                                                     11. The apparatus of claim 1, further comprising a storage
  1. An apparatus for managing data stored on a non-volatile            recovery module configured to recover a storage division
storage medium, comprising:                                             comprising the physical storage location in response to the
  a non-volatile storage medium;                                        indication.
  a request receiver module configured to receive a message               12. The apparatus of claim 1, further comprising an erase
     comprising a logical identifier, the message indicating            module configured to erase the physical storage location in
     that data associated with the logical identifier has been          response to the indication.
     erased, wherein the logical identifier is mapped to a                13. A system, comprising:
     physical storage location of the non-volatile storage                a processor;
     medium; and
                                                                   10     an index module configured for operation on the processor,
  a storage module configured to store persistent data on the               wherein the index module is configured to maintain an
     non-volatile storage medium in response to the indica                  index comprising associations between logical identifi
     tion, wherein the persistent data is configured to indicate            ers and physical storage locations used to store data
                                                                            corresponding to the logical identifiers on a non-volatile
     that the data associated with the logical identifier is       15       storage medium;
     erased.                                                              a request receiver module configured to receive a hint
   2. The apparatus of claim 1, further comprising an index                 comprising a logical identifier, wherein the hint is con
reconstruction module configured to reconstruct mappings                    figured to indicate that data of the logical identifier asso
between logical identifiers and physical storage locations of               ciated with a physical storage location in the index has
the non-volatile storage medium from contents of the non                     been deleted; and
Volatile storage medium, wherein the reconstruction module                 a storage module configured to store a packet on the non
is configured indicate that data of the logical identifier are                Volatile storage medium configured to indicate that con
erased based on the persistent data stored on the non-volatile                tents of the physical storage location have been deleted
storage medium.                                                               in response to the hint.
   3. The apparatus of claim 1, further comprising:                25      14. The system of claim 13, further comprising an index
   an index comprising mappings between logical identifiers             module configured to update the index to invalidate the asso
      and physical storage locations of the non-volatile stor           ciation between the logical identifier and the physical storage
      age medium; and                                                   location in response to the hint.
   an index reconstruction module configured to reconstruct                15. The system of claim 14, wherein the index module is
      the mappings using contents of the non-volatile storage      30   configured to remove an entry that maps the logical identifier
     medium, wherein the index reconstruction module is                 to the physical storage location from the index in response to
     configured to indicate that data associated with the logi          the hint.
     cal identifier are erased based on the persistent data                16. The system of claim 13, further comprising an index
     stored on the non-volatile storage medium.                         reconstruction module configured to reconstruct the associa
  4. The apparatus of claim 1, further comprising:                 35   tions between the logical identifiers and the physical storage
  an index comprising a plurality of index entries comprising           locations, wherein the index reconstruction module is config
     mappings between logical identifiers and physical stor             ured to record that data associated with the logical identifier
     age locations of the non-volatile storage medium; and              has been deleted based on the packet.
  an index reconstruction module configured to reconstruct                 17. The system of claim 13, wherein the packet comprises
     the index entries from data stored on the non-volatile        40   one of an erase packet and a data segment token.
     storage medium, wherein the index reconstruction mod                  18. The system of claim 13, wherein the packet indicates
     ule is configured to record an indication that data asso           that data of a plurality of logical identifiers have been deleted.
     ciated with the logical identifier are erased based on the            19. The system of claim 13, further comprising a storage
     persistent data stored on the non-volatile storage                 controller, wherein the storage controller comprises the pro
     medium.                                                       45 CSSO.
   5. The apparatus of claim 4, wherein the index reconstruc               20. The system of claim 13, wherein the non-volatile stor
tion module is configured to update the index to indicate that          age medium comprises a flash storage medium.
the data associated with the logical identifier are erased.                21. The system of claim 13, wherein the non-volatile stor
   6. The apparatus of claim 4, wherein the indication com              age medium comprises a NAND flash storage medium.
prises an index entry.                                             50      22. A non-transitory computer-readable storage medium
   7. The apparatus of claim 4, wherein the indication com              comprising instructions configured to cause a computing
prises removing an entry from the index.                                device to perform a method, comprising:
   8. The apparatus of claim 1, further comprising a read                  maintaining an index comprising mappings between logi
request module configured to return an indication that the                   cal identifiers and physical storage locations of a non
data of the logical identifier are erased in response a request    55        Volatile storage device;
pertaining to the logical identifier received while the data               receiving an indication, comprising a logical identifier, that
associated with the logical identifier remains on the physical               the logical identifier mapped to a physical storage loca
storage location of the non-volatile storage medium.                         tion comprising data associated with the logical identi
   9. The apparatus of claim 1, further comprising a marking                 fier in the index is empty; and
module configured to record that contents of the physical          60      recording persistent data on the non-volatile storage device
storage location associated with the logical identifier no                   in response the indication, wherein the persistent data is
longer need to be retained on a non-volatile storage medium                  configured to indicate that the logical identifier is empty.
in response to the indication.                                             23. The non-transitory computer-readable storage medium
   10. The apparatus of claim 1, further comprising a marking           of claim 22, the method further comprising invalidating a data
module configured to invalidate an index entry configured to       65   packet in response to the indication.
associate the logical identifier with the physical storage loca            24. The non-transitory computer-readable storage medium
tion in response to the indication.                                     of claim 22, the method further comprising removing the
        Case 6:20-cv-00500-ADA Document 1-13 Filed 06/05/20 Page 52 of 52


                                                       US 8,762,658 B2
                               55                                         56
mapping between the logical identifier and the physical Stor
age location from the index in response to the indication.
   25. The non-transitory computer-readable storage medium
of claim 22, the method further comprising reconstructing the
index based on the contents of the non-volatile storage
medium, wherein reconstructing comprises determining that
the logical identifier is empty in response to the persistent data
recorded on the non-volatile storage device while the data
associated with the logical identifier remains on the physical
storage location.                                                    10
   26. The non-transitory computer-readable storage medium
of claim 22, further comprising responding to a request per
taining to the logical identifier with an indication the logical
identifier is empty while the data associated with the logical
identifier remains on the physical storage location.                 15
                        k   k   k   k    k
